


Exhibit 10.1

 

MASTER SEPARATION AGREEMENT

 

 

BY AND BETWEEN

 

 

ELI LILLY AND COMPANY

 

 

AND

 

 

ELANCO ANIMAL HEALTH INCORPORATED

 

 

Dated as of September 24, 2018

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

Section 1.01.

Certain Definitions

2

 

 

 

ARTICLE II

THE SEPARATION

17

 

 

 

Section 2.01.

Transfer of Assets and Assumption of Liabilities; Contribution; Consideration
and Proceeds of the IPO and Debt Transactions

17

Section 2.02.

Animal Health Assets

18

Section 2.03.

Animal Health Liabilities

20

Section 2.04.

Transfers Not Effected on or Prior to the Effective Date; Transfers Deemed
Effective as of the Effective Date

22

Section 2.05.

Termination of Agreements

24

Section 2.06.

Documents Relating to Other Transfers of Assets and Assumption of Liabilities

25

Section 2.07.

Bank Accounts; Cash Balances

25

Section 2.08.

Other Transaction Documents

26

Section 2.09.

Shared Contracts

26

Section 2.10.

Disclaimer of Representations and Warranties

27

Section 2.11.

Guarantees

28

Section 2.12.

Novation of Animal Health Liabilities

29

Section 2.13.

Novation of Excluded Liabilities

30

Section 2.14.

Insurance Policies

31

 

 

 

ARTICLE III

THE IPO AND ACTIONS PENDING THE IPO; OTHER TRANSACTIONS

32

 

 

 

Section 3.01.

The IPO

32

Section 3.02.

Charter; Bylaws

32

Section 3.03.

The Distribution or Other Disposition

32

 

 

 

ARTICLE IV

MUTUAL RELEASES; INDEMNIFICATION

33

 

 

 

Section 4.01.

Release of Pre-Closing Claims

33

Section 4.02.

Indemnification by the Company

36

Section 4.03.

Indemnification by Lilly

36

Section 4.04.

Indemnification Obligations Net of Insurance Proceeds and Other Amounts

37

Section 4.05.

Procedures for Indemnification of Third Party Claims

38

 

i

--------------------------------------------------------------------------------


 

Section 4.06.

Additional Matters

40

Section 4.07.

Medicare Reporting

40

Section 4.08.

Remedies Cumulative

41

Section 4.09.

Survival of Indemnities

41

Section 4.10.

Special Damages

41

 

 

 

ARTICLE V

CERTAIN BUSINESS MATTERS

42

 

 

 

Section 5.01.

No Restriction on Competition

42

Section 5.02.

No Solicitation of Employees

42

 

 

 

ARTICLE VI

EXCHANGE OF INFORMATION; CONFIDENTIALITY

43

 

 

 

Section 6.01.

Provision of Corporate Records

43

Section 6.02.

Agreement for Exchange of Information; Archives

43

Section 6.03.

Ownership of Information

45

Section 6.04.

Reimbursement for Providing Information

45

Section 6.05.

Record Retention

45

Section 6.06.

Limitations of Liability

46

Section 6.07.

Other Agreements Providing for Exchange of Information

46

Section 6.08.

Production of Witnesses; Records; Cooperation

46

Section 6.09.

Confidentiality

47

Section 6.10.

Protective Arrangements

48

Section 6.11.

Preservation of Legal Privileges

49

 

 

 

ARTICLE VII

FINANCIAL AND OTHER COVENANTS

50

 

 

 

Section 7.01.

Disclosure and Financial Controls

50

Section 7.02.

Auditors and Audits; Annual Statements and Accounting

56

Section 7.03.

Company Board Representation

58

Section 7.04.

Committees

60

Section 7.05.

Other Covenants

60

Section 7.06.

Covenants Regarding the Incurrence of Indebtedness

62

Section 7.07.

Applicability of Rights in the Event of an Acquisition of the Company

62

Section 7.08.

Lilly Policies and Procedures

62

Section 7.09.

Compliance with Organizational Documents

62

Section 7.10.

Approval Rights

63

Section 7.11.

Company Group Services

63

 

 

 

ARTICLE VIII

DISPUTE RESOLUTION

63

 

 

 

Section 8.01.

Disputes

63

 

ii

--------------------------------------------------------------------------------


 

Section 8.02.

Escalation; Mediation

64

Section 8.03.

Court Actions

64

 

 

 

ARTICLE IX

FURTHER ASSURANCES

65

 

 

 

Section 9.01.

Further Assurances

65

 

 

 

ARTICLE X

TERMINATION

65

 

 

 

Section 10.01.

Termination

65

Section 10.02.

Effect of Termination

65

 

 

 

ARTICLE XI

MISCELLANEOUS

66

 

 

 

Section 11.01.

Counterparts; Entire Agreement; Conflicting Agreements

66

Section 11.02.

No Construction Against Drafter

66

Section 11.03.

Governing Law

66

Section 11.04.

Assignability

66

Section 11.05.

Third Party Beneficiaries

66

Section 11.06.

Notices

67

Section 11.07.

Severability

67

Section 11.08.

Force Majeure

67

Section 11.09.

Late Payments

68

Section 11.10.

Expenses

68

Section 11.11.

Advisors

68

Section 11.12.

Headings

68

Section 11.13.

Survival of Covenants

68

Section 11.14.

Waivers of Default

68

Section 11.15.

Specific Performance

68

Section 11.16.

Amendments

69

Section 11.17.

Interpretation

69

Section 11.18.

Waiver of Jury Trial

69

Section 11.19.

Submission to Jurisdiction; Waivers

70

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 2.02(a)

Animal Health Assets

 

Schedule 2.02(b)

Excluded Assets

 

Schedule 2.03(b)

Excluded Liabilities

 

Schedule 2.05(b)

Continuing Agreements

 

Schedule 7.08

Excluded Lilly Policies and Procedures

 

Schedule 11.11

Advisors

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Amended and Restated Articles of Incorporation

 

 

 

 

Exhibit B

Amended and Restated Bylaws

 

 

iii

--------------------------------------------------------------------------------

 

MASTER SEPARATION AGREEMENT

 

THIS MASTER SEPARATION AGREEMENT, dated as of September 24, 2018, is by and
between Eli Lilly and Company, an Indiana corporation (“Lilly”) and Elanco
Animal Health Incorporated, an Indiana corporation (the “Company”).  Capitalized
terms used herein and not otherwise defined shall have the respective meanings
assigned to them in Article I hereof.

 

R E C I T A L S

 

WHEREAS, the Company is a direct wholly-owned Subsidiary of Lilly;

 

WHEREAS, the Board of Directors of Lilly (the “Lilly Board”) has determined that
it is appropriate and advisable to separate the Animal Health Business from the
other businesses conducted by Lilly (the “Separation”);

 

WHEREAS, the Lilly Board and the Company Board have each approved the
acquisition by the Company and its Subsidiaries of all Animal Health Assets, and
the assumption by the Company and its Subsidiaries of all Animal Health
Liabilities, all as more fully described in the Transaction Documents;

 

WHEREAS, the Lilly Board has further determined that it is appropriate and
advisable, on the terms and conditions contemplated herein, to cause the Company
to offer and sell for its own account a number of shares of Company Common Stock
in an initial public offering of the Company Common Stock, to be registered
pursuant to a registration statement on Form S-1 (the “IPO”), immediately
following the consummation of which Lilly will continue to own at least 80.1% of
the outstanding shares of Company Common Stock;

 

WHEREAS, substantially simultaneously with the entry into this Agreement,
pursuant to the Corporate Reorganization, Lilly is contributing to the Company
the outstanding Stock of the Specified Entities, which collectively own
substantially all of the Animal Health Assets, and are responsible for
substantially all of the Animal Health Liabilities (collectively, the
“Contribution”);

 

WHEREAS, following the consummation of the IPO, Lilly intends at a time (or
times) to be determined by Lilly, to transfer shares of Company Common Stock to
holders of shares of Lilly Common Stock by means of (a) one or more dividend
distributions by Lilly to holders of Lilly Common Stock of shares of Company
Common Stock, (b) one or more offers to holders of Lilly Common Stock to
exchange their shares of Lilly Common Stock for shares of Company Common Stock,
or (c) any combination thereof (any such transaction, a “Distribution”);

 

WHEREAS, if Lilly determines not to effect a Distribution, Lilly may determine
instead to effect a disposition of its Company Common Stock pursuant to one or
more public or private offerings for sale or other similar transactions (any
such transaction, an “Other Disposition”) or continue to hold its shares of
Company Common Stock;

 

WHEREAS, for U.S. federal income tax purposes, the Contribution and a
Distribution, if effected, taken together, are intended to qualify as a tax-free
spin-off under Section 355 and Section 368(a)(1)(D) of the Code;

 

--------------------------------------------------------------------------------


 

WHEREAS, this Agreement is intended to be a “plan of reorganization” within the
meaning of Treas. Reg. Section 1.368-2(g); and

 

WHEREAS, the parties hereto desire to set forth herein (a) the principal
corporate transactions required to effect the Separation and the IPO and
(b) certain agreements that will, following the consummation of the IPO, govern
certain matters relating to the Transactions and the relationship between the
Lilly Group and the Company Group.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                          Certain Definitions.  For purposes of
this Agreement, the following terms shall have the following meanings:

 

“Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any Governmental
Authority.

 

“Additional Transfer Documents” has the meaning set forth in Section 2.06.

 

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person.  As used in this definition, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such entity, or the power to
appoint and remove a majority of the directors, managers or persons holding
similar power in respect of such entity, whether through ownership of voting
securities or other interests, by contract or otherwise.  It is expressly agreed
that, from and after the Effective Date, solely for purposes of this Agreement,
(1) no member of the Company Group shall be deemed to be an Affiliate of any
member of the Lilly Group and (2) no member of the Lilly Group shall be deemed
to be an Affiliate of any member of the Company Group.

 

“Agreement” means this Master Separation Agreement, including all of the
schedules and exhibits hereto.

 

“Ancillary Agreements” means the Transitional Services Agreement, the Tax
Matters Agreement, the Employee Matters Agreement, the Toll Manufacturing and
Supply Agreement, the Registration Rights Agreement, the Intellectual Property
and Technology License Agreement, the Transitional Trademark License Agreement,
the Additional Transfer Documents and other agreements related thereto.

 

“Animal Health Assets” has the meaning set forth in Section 2.02(a).

 

“Animal Health Business” means the business of researching, developing,
manufacturing, marketing, selling and distributing (a) vaccines, treatments and
other veterinary products (other than parasite control products) for farm,
companion and aquatic animals, and (b) parasite control products, in the case of
each of clauses (a) and (b), under the “Elanco” or “Elanco Animal Health” brand
names. For the avoidance of doubt, parasite control products do not include
antimicrobial and antiviral products.

 

2

--------------------------------------------------------------------------------


 

“Animal Health Intellectual Property” means:

 

(a)                                 the Patent Rights, Trademarks and Internet
domain names identified and acknowledged by Lilly and the Company;

 

(b)                                 the Copyrights (i) identified and
acknowledged by Lilly and the Company or (ii) in Marketing Materials Related to
the Animal Health Business;

 

(c)                                  the Know-How Related to the Animal Health
Business; and

 

(d)                                 all other Intellectual Property Related to
the Animal Health Business.

 

“Animal Health IP Contracts” means the IP Contracts Related to the Animal Health
Business.

 

“Animal Health Liabilities” has the meaning set forth in Section 2.03(a).

 

“Annual Financial Statements” has the meaning set forth in Section 7.01(e).

 

“Applicable Period” has the meaning set forth in Section 7.02.

 

“Assets” means the assets, properties, and rights (including goodwill), wherever
located (including in the possession of vendors or other third parties or
elsewhere), of every kind, character and description, whether real, personal or
mixed, tangible, intangible or contingent, in each case whether or not recorded
or reflected or required to be recorded or reflected on the books and records or
financial statements of the owner thereof, including the following:

 

(a)                                 all accounting and other books, records,
ledgers and files and all personnel records, in each case, whether printed,
electronic, contained on storage media or written, or in any other form;

 

(b)                                 all apparati, computers and other electronic
data processing and communication equipment, telephone and facsimile numbers,
fixtures, machinery, furniture, office equipment, automobiles, motor vehicles
and other transportation equipment, special and general tools, test devices,
prototypes and models and other tangible personal property, including all other
equipment;

 

(c)                                  all inventories of materials, parts, active
pharmaceutical ingredients, biological materials, including master and working
seeds, challenge materials, cell lines and reagents, analytical and research
materials, raw materials, supplies, work-in-process and finished goods and
products;

 

(d)                                 all interests in and rights to real property
of whatever nature, including easements and rights-of-way, whether as owner,
mortgagee, lessor, sublessor, lessee, sublessee or otherwise;

 

3

--------------------------------------------------------------------------------


 

(e)                                  all interests in any capital stock or other
equity interests of any other Person, all bonds, notes, debentures or other
securities issued by any other Person, all loans, advances or other extensions
of credit or capital contributions to any other Person and all other investments
in securities of any other Person;

 

(f)                                   all license agreements, leases of personal
property, open purchase orders for active pharmaceutical ingredients, raw
materials, supplies, parts or services and unfilled orders for the manufacture
and sale of products;

 

(g)                                  all deposits, letters of credit, banker’s
acceptances and performance and surety bonds;

 

(h)                                 all Intellectual Property;

 

(i)                                     all cost information, sales and pricing
data, customer prospect lists, supplier records, customer and supplier lists,
customer and vendor data, correspondence and lists, product data, artwork,
designs, Marketing Materials, quality records and reports and other books,
records, studies, surveys, reports, plans and documents;

 

(j)                                    all prepaid expenses, trade accounts and
other accounts and notes receivable;

 

(k)                                 all Contracts and rights thereunder, all
claims or rights against any other Person arising from the ownership or use of
any Asset, all rights in connection with any bids or offers and all claims,
choses in action and similar rights, whether accrued or contingent;

 

(l)                                     all licenses, permits, certificates,
approvals, consents, registrations and authorizations, including, Marketing
Authorizations for any products requiring such to be sold, which have been
issued by or obtained by such Person from any Governmental Authority and all
pending applications therefor on behalf of such Person;

 

(m)                             all cash or cash equivalents, certificates of
deposit and other investment securities of any form or maturity and all bank
accounts, lock boxes and other deposit arrangements and all brokerage accounts;
and

 

(n)                                 all interest rate, currency, commodity or
other swap, collar, cap or other hedging or similar agreements or arrangements.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions are authorized or obligated by Law to be closed in New
York, New York.

 

“Bylaws” has the meaning set forth in Section 3.02.

 

“Cash and Swaps” means, collectively, cash, cash equivalents, certificates of
deposit and other investment securities of any form or maturity and the Assets
described in clause (n) of the definition thereof.

 

“CERCLA” has the meaning set forth in Section 4.08.

 

“Charter” has the meaning set forth in Section 3.02.

 

4

--------------------------------------------------------------------------------


 

“CMS” has the meaning set forth in Section 4.07.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Auditors” has the meaning set forth in Section 7.02(a).

 

“Company Balance Sheet” means the condensed combined balance sheet of the
Company as of June 30, 2018, included in the IPO Registration Statement.

 

“Company Board” means the Board of Directors of the Company.

 

“Company Books and Records” means originals or true and complete copies thereof,
including electronic copies (if available), of (a) all minute books, corporate
charters and bylaws or comparable Organizational Documents, records of share
issuances and related corporate records of each member of the Company Group;
(b) all books and records exclusively relating to (i) Company Transferred
Employees, (ii) the purchase of materials, supplies and services for the Animal
Health Business and (iii) dealings with customers of the Animal Health Business;
(c) all files relating exclusively to any Action the Liability with respect to
which is an Animal Health Liability; and (d) all other books and records Related
to the Animal Health Business.  Notwithstanding the foregoing, in no event shall
“Company Books and Records” include any Excluded Company Books and Records.

 

“Company Cash Balance” means the aggregate balance of the unrestricted cash,
cash equivalents and short term investments of the members of the Company Group,
taken as a whole.

 

“Company Common Stock” means the common stock, without par value, of the
Company.

 

“Company Debt Obligations” means all Indebtedness of the Company or any member
of the Company Group.

 

“Company Group” means the Company, each Specified Entity, each Transferred
Entity and each other Person that either (x) is controlled directly or
indirectly by the Company immediately after the Effective Date or (y) becomes
controlled directly or indirectly by the Company following the Effective Date.

 

“Company Indemnitees” has the meaning set forth in Section 4.03.

 

“Company Public Documents” has the meaning set forth in Section 7.01(h).

 

“Company Servicing Subsidiaries” means, collectively, Elanco Saude Animal Ltda.,
Elanco Salud Animal S.A. de C.V. and Elanco US Inc.

 

“Company Transferred Employees” has the meaning assigned to such term in the
Employee Matters Agreement.

 

“Company Voting Stock” has the meaning set forth in Section 7.03(a).

 

5

--------------------------------------------------------------------------------


 

“Confidential Information” has the meaning set forth in Section 6.09(a).

 

“Consent” means any consent, waiver or approval from, or notification
requirement to, any third parties.

 

“Contract” means any written or oral commitment, contract, subcontract,
agreement, lease, sublease, license, understanding, sales order, purchase order,
instrument or other commitment that is binding on any Person or any part of its
property under applicable Law.

 

“Contribution” has the meaning set forth in the recitals hereto.

 

“Contribution Closing” has the meaning set forth in Section 2.01(b).

 

“Copyrights” has the meaning set forth in the definition of “Intellectual
Property.”

 

“Corporate Reorganization” means the transactions described in the “Project
Stallion Macro Step Plan” dated as of the date hereof.

 

“Coverage End Date” has the meaning set forth in Section 2.14(a).

 

“Covered Claims” has the meaning set forth in Section 2.14(b).

 

“Deconsolidation Date” has the meaning assigned to such term in the Tax Matters
Agreement.

 

“Debt Transactions” means, collectively, (a) the issuance by the Company of
(i) $500,000,000 aggregate principal amount of 3.912% Senior Notes due 2021,
(ii) $750,000,000 aggregate principal amount of 4.272% Senior Notes due 2023 and
(iii) $750,000,000 aggregate principal amount of 4.900% Senior Notes due 2028,
pursuant to the Indenture dated August 28, 2018, by and between the Company and
Deutsche Bank Trust Company Americas and (b) the entry into (i) the Revolving
Loan Credit Agreement by and among the Company, the lenders named therein and
JPMorgan Chase Bank, N.A., as Administrative Agent, dated as of September 5,
2018 and (ii) the Term Loan Credit Agreement by and among the Company, the
lenders named therein and JPMorgan Chase Bank, N.A., as Administrative Agent,
dated as of September 5, 2018.

 

“Deferred Jurisdictions” means Argentina, Austria, Belgium, Chile, Colombia,
Czech Republic, Denmark, Hungary, Ireland, Malaysia, Norway, Philippines,
Poland, Portugal, South Africa, Sweden and Turkey.

 

“Disclosing Party” has the meaning set forth in Section 6.09(a).

 

“Disclosure Documents” means any form, statement, schedule or other materials
filed with or furnished to the Commission or any other Governmental Authority by
or on behalf of any party or any of its controlled Affiliates, and any
information statement, prospectus, offering memorandum, offering circular or
similar disclosure document (including in connection with the IPO) and any
schedule thereto or document incorporated therein by reference, whether or not
filed with or furnished to the Commission or any other Governmental Authority.

 

“Disposition Date” means (i) the Distribution Date, if the Distribution is
effected, or (ii) the date on which Lilly and its Affiliates cease to
beneficially own in excess of 50% of the outstanding shares of Company Common
Stock, if an Other Disposition is effected.

 

“Dispute” has the meaning set forth in Section 8.01.

 

“Distribution” has the meaning set forth in the recitals hereto.

 

6

--------------------------------------------------------------------------------

 

“Distribution Date” means, if the Distribution is effected, the date on which
Lilly no longer holds shares of Company Common Stock as a consequence of the
Distribution.

 

“Effective Date” means the date of the closing of the IPO.

 

“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
the Effective Date, by and between Lilly and the Company.

 

“Environmental Law” means any means any applicable Law relating to human health
and safety, but only to the extent related to human exposure to hazardous
substances, pollution or protection of the environment or natural resources.

 

“Environmental Liabilities” means any and all Liabilities (including the cost of
any investigation, remediation, clean-up, abatement, removal or monitoring of
hazardous substances), whether existing, occurring or arising on, prior to or
after the Effective Date, that in each case arise under or relate to any
Environmental Law or Environmental Permit or any spill, emission, Release or
disposal into the environment of, or human exposure to, hazardous substances.

 

“Environmental Permit” means any license, permit, certificate, approval,
consent, registration and authorization required under Environmental Law to own
or operate the Animal Health Business.

 

“Escalation Notice” has the meaning set forth in Section 8.02(a).

 

“Excess Director Number” has the meaning set forth in Section 7.03(d).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

 

“Excluded Assets” has the meaning set forth in Section 2.02(b).

 

“Excluded Company Books and Records” means all Company Books and Records that
(a) any member of the Lilly Group is required by Law to retain or that any
member of the Lilly Group determines is necessary or advisable to retain,
(b) are related to Taxes, including any Tax Returns (which in all cases shall be
governed by the Tax Matters Agreement), (c) any member of the Lilly Group is
prohibited by Law from delivering to the Company (including by transfer of the
equity of the Specified Entities and their Subsidiaries), including any books
and records, reports, information or other materials that disclose in any manner
the contents of any other books and records, reports, information or other
materials that any member of the Lilly Group or any Specified Entity is
prohibited by Law from delivering to the Company (including by transfer of the
equity of the Specified Entities or their Subsidiaries), or (d) any member of
the Lilly Group retains in order to avoid: (x) conflicting with or violating any
Law or Governmental Approval applicable to any member of the Lilly Group or to
the Lilly Business or (y) resulting in any breach of, or constituting a default
(or event which, with the giving of notice or lapse of time, or both, would
become a default) under, or giving any Person any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of any
Lien on any Assets owned, directly or indirectly, by any member of

 

7

--------------------------------------------------------------------------------


 

the Lilly Group, pursuant to, any Contract to which any member of the Lilly
Group is a party or by which its Assets are bound.

 

“Excluded Environmental Liabilities” has the meaning set forth in
Section 2.03(b)(ii).

 

“Excluded Liabilities” has the meaning set forth in Section 2.03(b).

 

“Excluded Lilly Books and Records” means all Lilly Books and Records that
(a) any member of the Company Group is required by Law to retain or that any
member of the Company Group determines is necessary or advisable to retain,
(b) any member of the Company Group is prohibited by Law from delivering to
Lilly, including any books and records, reports, information or other materials
that disclose in any manner the contents of any other books and records,
reports, information or other materials that the Company Group is prohibited by
Law from delivering to Lilly and (c) any copies of any books and records that
any member of the Company Group retains in order to avoid (x) conflicting with
or violating any Law or Governmental Approval applicable to any member of the
Company Group or to the Animal Health Business or (y) resulting in any breach
of, or constituting a default (or event which, with the giving of notice or
lapse of time, or both, would become a default) under, or giving any Person any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of any Lien on any Animal Heath Assets pursuant to, any Contract to
which any member of the Company Group is a party or by which its Assets are
bound.

 

“Financial Statements” means the Annual Financial Statements and Quarterly
Financial Statements, collectively.

 

“Government Official” means (a) any elected or appointed governmental official
(e.g., a member of a ministry of health), (b) any employee or Person acting for
or on behalf of a governmental official, agency or enterprise performing a
governmental function, (c) any candidate for public office, political party
officer, employee or person acting for or on behalf of a political party or
candidate for public office or (d) any person otherwise categorized as a
government official under Law.  As used in this definition, “government” is
meant to include all levels and subdivisions of non-U.S. governments (i.e.,
local, regional or national and administrative, legislative or executive).

 

“Governmental Approval” means any authorizations, consents, waivers, orders and
approvals of any Governmental Authority, including any applicable waiting
periods associated therewith.

 

“Governmental Authority” means any U.S. federal, state or local or any
supra-national or non-U.S. government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency, body or
commission, self-regulatory organization or any court, tribunal, or judicial or
arbitral body.

 

“Group” means either the Company Group or the Lilly Group, as the context
requires.

 

“Guarantee” has the meaning set forth in Section 2.11(a).

 

8

--------------------------------------------------------------------------------


 

“HGH Ancillary Assets” means, other than the HGH Assets, any information, data,
documents or materials, whether in physical or digital form, relating to or used
to support the manufacture or analysis of Product; Product; Granules (as defined
in the Toll Manufacturing and Supply Agreement); reference and retention
samples; stability samples; relevant reference standards; technical or cGMP
information; process flow documents; analytical methods and supporting method
validation information; process validation protocols and reports; technical and
development history reports; master and batch production records within Lilly’s
global retention guidance (including relevant batch release documentation and
supporting certificates); annual reports and other periodic product reviews;
deviations, change controls and complaints; specifications; stability protocols
and reports; Marketing Authorizations and Intellectual Property.

 

“HGH Assets” means (a) the HGH Facility, (b) all equipment and fixtures in the
HGH Facility used by any member of the Company Group in the manufacture and
delivery of Product to the Lilly Group in the twelve (12) months preceding the
Effective Date and (c) intermediates corresponding to Product, including raw
materials (e.g., resins, enzymes, product packaging materials). For the
avoidance of doubt, the HGH Assets shall not include the HGH Ancillary Assets.

 

“HGH Facility” means the animal health manufacturing plant located at Speke
Operations, Fleming Road, Speke, Liverpool, United Kingdom, L24 9LN.

 

“Indebtedness” of any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(f) all indebtedness of others secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, or other encumbrance on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all guarantees by such Person of indebtedness of others, (h) all
capital lease obligations of such Person and (i) all securities or other similar
instruments convertible or exchangeable into any of the foregoing, but excluding
daily cash overdrafts associated with routine cash operations.

 

“Indemnifying Party” has the meaning set forth in Section 4.04(a).

 

“Indemnitee” has the meaning set forth in Section 4.04(a).

 

“Indemnity Payment” has the meaning set forth in in Section 4.04(a).

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, Contracts, surveys,
discoveries, ideas, concepts, Know-How, techniques, designs, specifications,
drawings, blueprints, diagrams, models, prototypes, samples, flow charts, data,
computer data, disks, diskettes, tapes, computer programs or other Software,
marketing plans, customer

 

9

--------------------------------------------------------------------------------


 

names, communications by or to attorneys (including attorney-client privileged
communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and other technical,
financial, employee or business information or data, and Personal Data, but
excluding the Company Books and Records and the Lilly Books and Records.

 

“Insurance Proceeds” means those monies:

 

(a)           received by an insured from a third party insurance carrier;

 

(b)           paid by a third party insurance carrier on behalf of the insured;
or

 

(c)           received (including by way of setoff) from any third party in the
nature of insurance, contribution or indemnification in respect of any
Liability;

 

in each such case net of any applicable premium adjustments (including reserves
or retentions and retrospectively rated premium adjustments) and net of any
costs or expenses incurred in the collection thereof and excluding, for the
avoidance of doubt, proceeds from any self-insurance, captive insurance or
similar program.

 

“Intellectual Property” means all rights, title and interest in or relating to
intellectual property, whether protected, created or arising under the laws of
the United States or any other foreign jurisdiction, including all:
(a)(i) patent applications (along with all patents issuing thereon) and issued
patents, invention disclosures, certificates of invention and statutory
invention registrations; (ii) reissues, renewals, extensions, substitutions,
continuations, continuations-in-part, and divisions, all results of oppositions,
reexaminations, supplemental examinations, supplementary protection
certificates, and other review procedures (including ex parte reexamination,
inter partes review, and post grant review) with respect to (i), and
(iii) rights to claim priority with respect to (i) and (ii) (“Patent Rights”);
(b) Know-How; (c) trademarks, service marks, names, corporate names, trade
names, certification marks, service names, brand names, brand marks, trade dress
rights, trade styles, slogans, identifying symbols, logos, emblems, monograms
and signs or insignia, and other similar designations of source or origin and
all applications and registrations therefor and all reissues, extensions and
renewals of any of the foregoing, together with the goodwill symbolized by any
of the foregoing (“Trademarks”); (d) Internet domain names; (e) works of
authorship, copyrights, database and design rights, whether or not registered,
published or unpublished, and registrations and applications therefor along with
all reversions, renewals and extensions thereof (“Copyrights”); (f) software,
data and databases (“Software”) and (g)(i) all rights in and to all income,
royalties, damages and payments previously, now or hereafter due or payable,
(ii) all claims, causes of action, rights of recovery and rights of set-off of
any kind against any Person (other than a member of the Lilly Group), and
(iii) the right to recover for past, present and future infringement against any
Person (other than a member of the Lilly Group), in each case of (i) to
(iii) with respect to the foregoing (a) through (f).

 

“Intellectual Property and Technology License Agreement” means the Intellectual
Property and Technology License Agreement, dated as of the Effective Date, by
and between Lilly and the Company.

 

10

--------------------------------------------------------------------------------


 

“Intercompany Accounts” has the meaning set forth in Section 2.05(a).

 

“IP Contracts” means all Contracts pursuant to which a party hereto or any of
its Affiliates grants or obtains any rights to use Intellectual Property (other
than Contracts in which such Intellectual Property is incidental to such
Contracts).

 

“IPO” has the meaning set forth in the recitals hereto.

 

“IPO Registration Statement” means the registration statement on Form S-l (File
No. 333-226536) filed under the Securities Act, pursuant to which the offer and
sale of Company Common Stock in the IPO will be registered, together with all
amendments thereto (including post-effective amendments and registration
statements filed pursuant to Rule 462(b) under the Securities Act).

 

“Know-How” means all existing and available technical information, know-how and
data, including inventions (whether patentable or not), patent disclosures,
discoveries, trade secrets, specifications, instructions, processes and
formulae, including all biological, chemical, pharmacological, biochemical,
toxicological, pharmaceutical, physical, safety, quality control, preclinical
and clinical data (which includes anonymized data as it relates to individuals).

 

“Law” means any United States or non-United States federal, national,
international, multinational, supranational, state, provincial, local or similar
law (including common law and privacy and data protection laws), statute,
ordinance, regulation, rule, code, order, treaty (including any income tax
treaty), license, permit, authorization, registration, approval, consent,
decree, injunction, judgment, notice of liability, request for information,
binding judicial or administrative interpretation or other requirement or
rule of law or legal process, in each case, enacted, promulgated, issued,
entered or otherwise put into effect by a Governmental Authority or any rule or
requirement of any national securities exchange.

 

“Liabilities” means any and all Indebtedness, claims, Taxes, liabilities,
demands, causes of actions and obligations, whether accrued, fixed or
contingent, mature or inchoate, known or unknown, reflected on a balance sheet
or otherwise, including those arising under any Law, Action, Contract,
commitment or undertaking.

 

“Lien” means any mortgage, security interest, pledge, lien, charge, claim,
option, right to acquire, voting or other restriction, right-of-way, covenant,
easement, encroachment, restriction on transfer, or other encumbrance of any
nature whatsoever.

 

“Lilly” has the meaning set forth in the preamble hereto.

 

“Lilly Accounts” has the meaning set forth in Section 2.07(a).

 

“Lilly Annual Statements” has the meaning set forth in Section 7.01(e).

 

“Lilly Auditors” has the meaning set forth in Section 7.02(b).

 

“Lilly Board” has the meaning set forth in the recitals hereto.

 

11

--------------------------------------------------------------------------------


 

“Lilly Books and Records” means originals or true and complete copies thereof,
including electronic copies (if available) of (a) corporate charters and bylaws
or comparable Organizational Documents and related corporate records, of the
Lilly Group; (b) all books and records relating to (i) Lilly Employees, (ii) the
purchase of materials, supplies and services for the Lilly Business and
(iii) dealings with customers of the Lilly Business; (c) all files relating to
any Action the Liability with respect to which is an Excluded Liability; and
(d) all other books and records used exclusively in, or arising, directly or
indirectly, exclusively out of the operation or conduct of, the Lilly Business. 
Notwithstanding the foregoing, in no event shall “Lilly Books and Records”
include any Excluded Lilly Books and Records.

 

“Lilly Business” means any business or operations of the Lilly Group (whether
conducted independently or in association with one or more third parties through
a partnership, joint venture or other mutual enterprise) other than, for the
avoidance of doubt, the Animal Health Business.

 

“Lilly Common Stock” means the common stock, without par value, of Lilly.

 

“Lilly Designee” has the meaning set forth in Section 7.03(a).

 

“Lilly Employees” has the meaning assigned to such term in the Employee Matters
Agreement.

 

“Lilly Group” means Lilly, each direct or indirect Subsidiary of Lilly and each
other Person that either (x) is controlled directly or indirectly by Lilly
immediately after the Effective Date or (y) becomes controlled directly or
indirectly by Lilly following the Effective Date; provided, however, that
neither the Company nor any other member of the Company Group shall be members
of the Lilly Group.

 

“Lilly Indemnitees” has the meaning set forth in Section 4.02.

 

“Lilly Public Filings” has the meaning set forth in Section 7.01(l).

 

“Local Transfer Agreements” means, collectively, the asset transfer agreements,
share transfer agreements, business transfer agreements, deeds, certificates of
demerger and merger and other agreements and instruments that provide for the
transfer or assignment of Animal Health Assets and Animal Health Liabilities
(a) by a Subsidiary of Lilly to a Person that is or will be a Specified Entity
or a Transferred Entity immediately prior to the Effective Date or (b) by a
member of the Lilly Group to a member of the Company Group.

 

“Losses” means any and all damages, losses, deficiencies, Liabilities,
penalties, judgments, settlements, payments, fines, charges, interest, costs and
expenses, whether or not resulting from third party claims, including the costs
and expenses of any and all Actions and demands, assessments, judgments,
settlements and compromises relating thereto and the costs and expenses of
attorneys’, accountants’, consultants’ and other professionals’ fees and
expenses incurred in the investigation or defense thereof or the enforcement of
rights hereunder.

 

“Marketing Materials” means all labeling, marketing and promotional materials
and inserts.

 

“Measurement Time” means, in the event that the Effective Date occurs (a) prior
to the fifteenth (15th) calendar day of a month, 11:59 p.m. Eastern Time on the
last day of the month immediately preceding the month in which the Effective
Date occurs and (b) on or after the fifteenth (15th) calendar day of a month,
11:59 p.m. Eastern Time on the last day of the month in which the Effective Date
occurs.

 

12

--------------------------------------------------------------------------------


 

“Organizational Documents” has the meaning set forth in Section 7.09.

 

“Other Disposition” has the meaning set forth in the recitals hereto.

 

“Patent Rights” has the meaning set forth in the definition of “Intellectual
Property.”

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Personal Data” means any definition given for any similar term (e.g., “personal
information,” “personally identifiable information” or “PII”) under applicable
Law, or by the Company or Lilly in any of its privacy policies, notices or
contracts, as well as any information relating to an identified or identifiable
natural person.  For purposes of this definition, an identifiable natural person
is one who can be identified, directly or indirectly, in particular by reference
to an identifier such as a name, an identification number, location data, an
online identifier or to one or more factors specific to the physical,
physiological, genetic, mental, economic, cultural or social identity of that
natural person.  Personal Data can be in any media or format, including
computerized or electronic records as well as paper-based files.  Personal Data
includes: (a) a first or last name or initials; (b) a home or other physical
address, including street name and name of city or town; (c) an email address or
other online contact information, such as an instant messaging user identifier
or a screen name that reveals an individual’s email address; (d) a telephone
number; (e) a social security number, tax ID number, identification number,
individual number or other government-issued identifier (such as a driver’s
license); (f) an internet protocol address or host name that identifies an
individual; (g) a persistent identifier, such as a customer number held in a
“cookie” or processor serial number, that is combined with other available data
that identifies an individual; (h) birth dates or treatment dates; or (i) coded
data that is derived from Personal Data. Additionally, to the extent any other
information (such as, but not necessarily limited to, case report form
information, clinical trial identification codes, personal profile information,
other unique identifier, or biometric information) is associated or combined
with Personal Data, then such information also will be considered Personal
Data.  For the avoidance of doubt, Personal Data that has been pseudonymized,
meaning that the information may not be attributed to a natural person without
the use of additional Information, also will be considered Personal Data.

 

“Policies” or “Policy” means insurance policies and insurance contracts of any
kind, including primary, excess and umbrella, comprehensive general liability,
directors and officers, automobile, products, workers’ compensation, employee
dishonesty, property and crime insurance policies and self-insurance and captive
insurance company arrangements, and interests in insurance pools and programs
held in the name of Lilly or any of its Affiliates, together with the rights,
benefits and privileges thereunder.

 

“Posilac Marketing Authorizations” means the marketing authorizations issued, or
applications for marketing authorizations, with respect to a sterile,
prolonged-release injectable formulation of a recombinant DNA-derived bovine
somatotropin (sometribove zinc or rBST) analog, as sold by or on behalf of Lilly
under certain brand names, including Posilac® Lactatropin, Lactotropin,
Lactotropina, Somatech brand names (collectively, “Posilac”) and all
supplements, amendments and revisions thereto.

 

“Prime Rate” means the rate last quoted as of the time of determination by The
Wall Street Journal as the “Prime Rate” in the United States or, if the Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate as of such
time, or, if such rate is no longer quoted therein, any similar rate quoted
therein

 

13

--------------------------------------------------------------------------------


 

(as determined by Lilly) or any similar release by the Federal Reserve Board (as
determined by Lilly).

 

“Privilege” has the meaning set forth in Section 6.11(a).

 

“Privileged Information” means Information that is or may be protected from
disclosure pursuant to the attorney-client privilege, the work product doctrine,
the common interest and joint defense doctrines or other applicable privileges.

 

“Product” has the meaning assigned to such term in the Toll Manufacturing and
Supply Agreement.

 

“Quarterly Financial Statements” has the meaning set forth in Section 7.01(d).

 

“Receiving Party” has the meaning set forth in Section 6.09(a).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Effective Date, by and between Lilly and the Company.

 

“Related to the Animal Health Business” means (a) used exclusively in,
(b) relating exclusively to, or (c) arising, directly or indirectly, exclusively
out of the operation or conduct of, the Animal Health Business as conducted by
the Lilly Group and the Company Group.

 

“Release” means any release, spill, emission, leaking, dumping, pumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the indoor or outdoor environment (including ambient
air, surface water, groundwater, land surface or subsurface strata, soil and
sediments) or into, through, or within any property, building, structure,
fixture or equipment.

 

“Representatives” means, when used with respect to any Person, such Person’s
directors, officers, employees, agents, accountants, attorneys, consultants and
other advisors and representatives.

 

“Restricted Cash Amount” means an aggregate amount in cash equal to
$275,000,000, which the Company shall (a) retain from the proceeds of the IPO
and/or the Debt Transactions, (b) hold as restricted cash, and (c) use solely to
effect the contributions, assignments, transfers, conveyances, distributions or
deliveries of Animal Health Assets and acceptances or assumptions of Animal
Health Liabilities in the Deferred Jurisdictions.

 

“Retained Names” means “Lilly”, “Eli Lilly and Company”, and any Trademarks
related thereto or containing or comprising the foregoing, including any
Trademarks derivative thereof or confusingly similar thereto.

 

“Section 111 Report” has the meaning set forth in Section 4.07.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

14

--------------------------------------------------------------------------------


 

“Separation” has the meaning set forth in the recitals hereto.

 

“Services” has the meaning assigned to such term in the Transitional Services
Agreement.

 

“Shared Contract Liability” means any Liability related to, arising out of or
resulting from a Shared Contract.

 

“Shared Contracts” means each Contract entered into prior to the Effective Date
that is between Lilly or any of its Subsidiaries (including any member of the
Company Group), on the one hand, and one or more third parties, on the other
hand, that provides benefits to or imposes obligations on the Animal Health
Business, but is not Related to the Animal Health Business.

 

“Shared Policies” means Policies in existence prior to the Effective Date where
both the Animal Health Business and the Lilly Business are eligible for coverage
and/or where the employees, officers, directors or agents of both the Animal
Health Business and the Lilly Business are eligible for coverage.

 

“Software” has the meaning set forth in the definition of “Intellectual
Property.”

 

“Specified Entities” means ChemGen Corp., Elanco Europe GmbH, Elanco
International, Inc., Elanco US Inc., Ivy Animal Health, Inc., Lohmann Animal
Health GmbH and Lohmann Animal Health International, Inc.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or business trust, whether
voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable, and
all voting debt.

 

“Subsidiary” means, when used with respect to any Person, (a) a corporation in
which such Person and/or one or more Subsidiaries of such Person, directly or
indirectly, owns Stock having a majority of the total voting power in the
election of directors of all outstanding shares of all classes and series of
Stock of such corporation entitled generally to vote in such election; and
(b) any other Person (other than a corporation) in which such Person and/or one
or more Subsidiaries of such Person, directly or indirectly, has (i) a majority
ownership interest or (ii) the power to elect or direct the election of a
majority of the members of the governing body of such first-named Person.

 

“Tax Matters Agreement” means the Tax Matters Agreement, dated as of the
Effective Date, by and between Lilly and the Company.

 

“Tax Records” has the meaning assigned to such term in the Tax Matters
Agreement.

 

“Tax Returns” has the meaning assigned to such term in the Tax Matters
Agreement.

 

15

--------------------------------------------------------------------------------


 

“Taxes” has the meaning assigned to such term in the Tax Matters Agreement.

 

“Third Party Claim” has the meaning set forth in Section 4.05(a).

 

“Toll Manufacturing and Supply Agreement” means the Toll Manufacturing and
Supply Agreement, dated as of the Effective Date, by and between Eli Lilly
Export S.A. and Elanco UK AH Limited.

 

“Trademarks” has the meaning set forth in the definition of “Intellectual
Property.”

 

“Transaction Documents” means this Agreement, the Ancillary Agreements and the
Local Transfer Agreements.

 

“Transactions” means the Separation, the IPO and the Distribution or Other
Disposition.

 

“Transferred Entities” has the meaning set forth in Section 2.02(a)(iv).

 

“Transitional Services Agreement” means the Transitional Services Agreement,
dated as of the Effective Date, by and between Lilly and the Company.

 

“Transitional Trademark License Agreement” means the Transitional Trademark
License Agreement, dated as of the Effective Date, by and between Lilly and the
Company.

 

“Underwriters” means Goldman Sachs & Co. LLC; J.P. Morgan Securities LLC; Morgan
Stanley & Co. LLC; Barclays Capital Inc.; BNP Paribas Securities Corp.;
Citigroup Global Markets Inc.; Credit Suisse Securities (USA); Deutsche Bank
Securities Inc.; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Evercore
Group L.L.C.; Cowen and Company, LLC; Academy Securities, Inc.; Drexel Hamilton,
LLC; Mischler Financial Group, Inc.; Samuel A. Ramirez & Company, Inc.; and The
Williams Capital Group, L.P.

 

“Underwriting Agreement” means that certain Underwriting Agreement, dated as of
September 19, 2018, by and among the Company and the Underwriters in connection
with the offering and sale of Company Common Stock in the IPO.

 

“US GAAP” means the generally accepted accounting principles used in the United
States.

 

“Wholly-Owned Subsidiary” means each Subsidiary in which the Company owns
(directly or indirectly) all of the outstanding Stock, except for director’s
qualifying shares in nominal amount.

 

16

--------------------------------------------------------------------------------

 

ARTICLE II

 

THE SEPARATION

 

Section 2.01.                          Transfer of Assets and Assumption of
Liabilities; Contribution; Consideration and Proceeds of the IPO and Debt
Transactions.

 

(a)                                 Except to the extent otherwise provided in
this Agreement or any Ancillary Agreement, prior to the Effective Date:

 

(i)                                     Lilly shall have contributed, assigned,
transferred, conveyed, distributed and delivered, and shall have caused the
applicable members of the Lilly Group to have contributed, assigned,
transferred, conveyed, distributed and delivered, to the Specified Entities, and
the Specified Entities shall have accepted from Lilly and any applicable member
of the Lilly Group, all of Lilly’s and the applicable member of the Lilly
Group’s respective right, title and interest in and to all Animal Health Assets
(it being understood that if any Animal Health Asset shall be held by a
Transferred Entity, this Section 2.01(a)(i) shall be deemed satisfied in respect
of such Animal Health Asset as a result of the direct or indirect transfer of
the Stock of such Transferred Entity to a Specified Entity); and

 

(ii)                                  the Specified Entities shall have
accepted, assumed and agreed to pay, perform, satisfy or discharge when due and
fulfill all the Animal Health Liabilities, in accordance with their respective
terms.  The Company and the Specified Entities shall be responsible for all
Animal Health Liabilities, regardless of (A) when or where such Animal Health
Liabilities arose or arise, (B) whether the facts on which they are based
occurred on, prior to, or subsequent to the Effective Date, (C) when, where or
against whom such Animal Health Liabilities are asserted or determined
(including, subject to Section 4.01(b), any Animal Health Liabilities arising
out of claims made by Lilly’s or the Company’s respective directors, officers,
employees, agents, Subsidiaries or Affiliates against any member of the Lilly
Group or the Company Group), (D) whether asserted or determined on, prior to or
subsequent to the Effective Date and (E) except as set forth in
Section 2.03(b)(iv), regardless of whether arising from or alleged to arise from
negligence, recklessness, violation of Law, fraud or misrepresentation by any
Person in the Lilly Group or the Company Group, or any of their respective
directors, officers, employees, agents, Subsidiaries or Affiliates (it being
understood that if any Animal Health Liabilities shall be held by a Transferred
Entity, this Section 2.01(a)(ii) shall be deemed satisfied in respect of such
Animal Health Liability as a result of the direct or indirect transfer of the
Stock of such Transferred Entity to a Specified Entity).

 

(b)                                 The consummation of the Contribution shall
take place at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York 10153, or at such other place as the parties hereto may agree, or
by remote exchange of signatures and documents, immediately prior to the closing
of the IPO (the “Contribution Closing”).  At the Contribution Closing, Lilly
shall contribute, assign, transfer and convey to the Company, and the Company
shall accept, the Stock of the Specified Entities, and in exchange therefor, the
Company agrees, on the Effective Date, to (i) pay to Lilly, subject to the

 

17

--------------------------------------------------------------------------------


 

provisions set forth below, all of the net proceeds of the IPO (including the
net proceeds from the exercise of the Underwriters’ overallotment option if it
is exercised by the Underwriters, which payment shall be made by the Company
promptly following its receipt of such proceeds), after deducting only the
underwriters’ discount and (ii) pay to Lilly the net proceeds of the Debt
Transactions, together with any interest accrued thereon following the receipt
of such proceeds by the Company; provided that the Company shall retain (A) an
amount in cash that Lilly reasonably estimates, in its good faith judgment, will
result in the Company Cash Balance being no less than $300,000,000 as of the
Measurement Time and (B) the Restricted Cash Amount.  Each applicable payment
made by the Company to Lilly pursuant to this Section 2.01(b) shall be made by
wire transfer of immediately available funds to an account designated by Lilly
to the Company in writing.

 

(c)                                  As promptly as practicable following the
Measurement Time, Lilly shall calculate the Company Cash Balance as of the
Measurement Time.  The calculation of the Company Cash Balance shall be made by
Lilly in good faith and shall be final and binding on the Company.  If Lilly
determines that the Company Cash Balance as of the Measurement Time was less
than $300,000,000, then Lilly shall, as promptly as practicable, contribute or
otherwise transfer to an account designated in writing by the Company, an amount
of cash equal to such deficit.  If Lilly determines that the Company Cash
Balance as of the Measurement Time was greater than $300,000,000, then the
Company shall, as promptly as practicable upon receipt of notice from Lilly,
distribute or otherwise transfer to an account designated in writing by Lilly,
an amount of cash equal to the excess. The Company shall give to Lilly and its
Representatives access at reasonable times to the Company’s books, records,
working papers and personnel to the extent requested and reasonably necessary to
calculate the Company Cash Balance.

 

(d)                                 The Company hereby waives compliance by each
and every member of the Lilly Group with the requirements and provisions of any
“bulk-sale” or “bulk-transfer” Laws of any jurisdiction that may otherwise be
applicable with respect to the transfer or sale of any or all of the Animal
Health Assets to the Specified Entities or any member of the Company Group.

 

(e)                                  At any time following the Effective Date,
in the event that at any time or from time to time, any party hereto (or Person
in such party’s respective Group), shall receive or otherwise possess any Asset
or Liability, as applicable, that is allocated to any other Person pursuant to
the Transaction Documents, such party shall use its reasonable best efforts to
promptly transfer, or cause to be transferred, such Asset or Liability, as
applicable, to the Person so entitled thereto or responsible therefor and the
Person so entitled thereto or responsible therefor shall accept such transfer.

 

Section 2.02.                          Animal Health Assets.

 

(a)                                 For purposes of this Agreement, “Animal
Health Assets” shall mean all of Lilly’s and its Subsidiaries’ right, title and
interest as of the Effective Date, in and to:

 

18

--------------------------------------------------------------------------------


 

(i)                                     all Animal Health Intellectual Property,
except as expressly otherwise contemplated in this Agreement or any Ancillary
Agreement to be retained by any member of the Lilly Group;

 

(ii)                                  all Animal Health IP Contracts;

 

(iii)                               all Assets (excluding any Intellectual
Property or IP Contracts) reflected as assets on the Company Balance Sheet,
other than any such Assets disposed of subsequent to the date of the Company
Balance Sheet;

 

(iv)                              all issued and outstanding Stock of the
entities set forth on Schedule 2.02(a)(iv) and each of their Subsidiaries
(collectively, the “Transferred Entities”);

 

(v)                                 to the extent provided by Section 2.14, all
insurance proceeds;

 

(vi)                              any other Assets (A) that are expressly
contemplated by this Agreement or any Ancillary Agreement (including any
schedule or exhibit hereto or thereto) as Assets to be transferred or provided
to, or retained by, the Company or any other member of the Company Group
(excluding any Intellectual Property) or (B) listed or described on Schedule
2.02(a)(vi);

 

(vii)                           subject to Section 2.09, all rights made
available to the Company Group under Shared Contracts;

 

(viii)                        the HGH Assets; and

 

(ix)                              any and all other Assets (excluding any
Intellectual Property or IP Contracts) of Lilly and its Subsidiaries that are
Related to the Animal Health Business, except as expressly otherwise
contemplated in this Agreement or the Ancillary Agreements to be retained by any
member of the Lilly Group.

 

Notwithstanding anything to the contrary in this Agreement, the Animal Health
Assets shall not in any event include any Assets that are included in the
Excluded Assets referred to in Section 2.02(b).

 

(b)                                 For the purposes of this Agreement,
“Excluded Assets” shall mean (without duplication):

 

(i)                                     all Intellectual Property that is not
Animal Health Intellectual Property (including the Retained Names);

 

(ii)                                  the Stock of each of Lilly’s Subsidiaries
(other than the members of the Company Group, including the Specified Entities
and the Transferred Entities);

 

(iii)                               all Contracts to which Lilly or any member
of the Lilly Group is a party or by which its or any of their respective Assets
are bound and any rights or claims (whether accrued or contingent) of Lilly or
any member of the Lilly Group arising thereunder, other than any Contracts that
are Related to the Animal Health Business (other

 

19

--------------------------------------------------------------------------------


 

than any IP Contracts) and any Animal Health IP Contracts;

 

(iv)                              subject to Section 2.09, all rights under
Shared Contracts;

 

(v)                                 all Cash and Swaps, except to the extent set
forth on Schedule 2.02(a)(vi);

 

(vi)                              the Excluded Company Books and Records;

 

(vii)                           the Assets listed or described on Schedule
2.02(b)(vii);

 

(viii)                        all HGH Ancillary Assets; and

 

(ix)                              any other Assets that are expressly
contemplated by this Agreement or any Ancillary Agreement (including any
schedule or exhibit hereto or thereto) as Assets to be retained by Lilly or any
other Person in the Lilly Group or that are not otherwise expressly contemplated
as being included as Animal Health Assets.

 

Section 2.03.                          Animal Health Liabilities.

 

(a)                                 For the purposes of this Agreement, “Animal
Health Liabilities” shall mean (without duplication):

 

(i)                                     any and all Liabilities that are
expressly contemplated by this Agreement or any Ancillary Agreement (or any
other schedules hereto or thereto) as Liabilities to be retained, assumed or
retired by the Company or any Person in the Company Group (including any
Specified Entity or Transferred Entity), and all agreements, obligations and
Liabilities of any member of the Company Group under the Transaction Documents;

 

(ii)                                  any and all Liabilities reflected as
liabilities or obligations on the Company Balance Sheet, subject to any
discharge of such Liabilities subsequent to the date of the Company Balance
Sheet and all Liabilities arising or assumed after the date of the Company
Balance Sheet that, had they arisen or been assumed on or before such date and
been existing obligations as of such date, would have been reflected on the
Company Balance Sheet if prepared in accordance with US GAAP applied on a
consistent basis;

 

(iii)                               any and all Liabilities relating to,
resulting from or arising out of any Action Related to the Animal Health
Business;

 

(iv)                              any and all Liabilities arising out of claims
made by the Company’s directors, officers, employees, agents, Subsidiaries or
Affiliates against any member of the Lilly Group or the Company Group to the
extent relating to the Corporate Reorganization;

 

(v)                                 any and all Company Debt Obligations
(whether incurred prior to, on, or after the Effective Date);

 

20

--------------------------------------------------------------------------------


 

(vi)                              any and all Shared Contract Liabilities
allocated to the Company pursuant to Section 2.09; and

 

(vii)                           any and all other Liabilities, including
Environmental Liabilities, to the extent relating to, arising out of or
resulting from the ownership, operation or use of any Animal Health Assets or of
the Animal Health Business, whether arising prior to, on, or after the Effective
Date;

 

Notwithstanding anything to the contrary in this Agreement, the Animal Health
Liabilities shall not in any event include any Liabilities that are included in
the Excluded Liabilities referred to in Section 2.03(b).

 

(b)                                 For the purposes of this Agreement,
“Excluded Liabilities” shall mean:

 

(i)                                     any and all Liabilities that are
(A) expressly contemplated by this Agreement or any Ancillary Agreement (or any
other schedule hereto or thereto) as Liabilities to be retained or assumed by
Lilly or any other Person in the Lilly Group, (B) agreements and obligations of
any Person in the Lilly Group under the Transaction Documents or (C) listed or
described on Schedule 2.03(b)(i);

 

(ii)                                  any and all Environmental Liabilities to
the extent relating to, arising out of or resulting from the matters set forth
or described on Schedule 2.03(b)(ii) (collectively, the “Excluded Environmental
Liabilities”);

 

(iii)                               any and all Shared Contract Liabilities that
are allocated to Lilly pursuant to Section 2.09;

 

(iv)                              any and all Liabilities arising from a knowing
violation of Law, fraud or misrepresentation by any member of the Lilly Group or
any of its directors, officers, employees or agents (other than any individual
who at the time of such act was acting in his or her capacity as a director,
officer, employee or agent of any member of the Company Group);

 

(v)                                 any and all Liabilities relating to, arising
out of or resulting from any Indebtedness of any member of the Lilly Group
(whether incurred prior to, or after the Effective Date);

 

(vi)                              any and all other Liabilities, including
Environmental Liabilities, to the extent relating to, arising out of or
resulting from any Excluded Asset or the Lilly Business, whether arising prior
to, on or after the Effective Date; and

 

(vii)                           any and all other Liabilities of Lilly and its
Subsidiaries that are not Animal Health Liabilities or Liabilities of a member
of the Company Group on the date of this Agreement.

 

21

--------------------------------------------------------------------------------


 

Section 2.04.                          Transfers Not Effected on or Prior to the
Effective Date; Transfers Deemed Effective as of the Effective Date.

 

(a)                                 To the extent that any contribution,
assignment, transfer, conveyance, distribution or delivery of Assets (including
the Stock of any Transferred Entity) or acceptance and assumption of Liabilities
contemplated by this Article II shall not have been consummated prior to the
Effective Date because (i) such contribution, assignment, transfer, conveyance,
distribution, delivery, acceptance or assumption would violate applicable Law,
(ii) a necessary Consent or Governmental Approval had not been received, (iii) a
condition precedent to any such contribution, assignment, transfer, conveyance,
distribution, delivery, acceptance or assumption had not been satisfied or
(iv) the parties hereto agreed to delay such contribution, assignment, transfer,
conveyance, distribution, delivery, acceptance or assumption, then the parties
shall cooperate to effect such contribution, assignment, transfer, conveyance,
distribution, delivery, acceptance or assumption, as the case may be, as
promptly following the Effective Date as shall be practicable, or as otherwise
agreed between the parties hereto in writing.  Nothing herein shall be deemed to
require the transfer of any Assets or the assumption of any Liabilities which by
their terms or operation of Law cannot be transferred or assumed; provided,
however, that the parties shall, and shall cause the respective members of their
Groups to, cooperate and use commercially reasonable efforts to (A) seek to
obtain any necessary Consents or Governmental Approvals for the contribution,
assignment, transfer, conveyance, distribution or delivery of all Assets and the
acceptance or assumption of all Liabilities contemplated to be contributed,
assigned, transferred, conveyed, distributed, delivered, accepted or assumed
pursuant to this Article II and (B) take any actions reasonably requested by the
other party in respect of such Assets and Liabilities.

 

(b)                                 In the event that any contribution,
assignment, transfer, conveyance, distribution or delivery of Assets or
acceptance or assumption of Liabilities contemplated by this Agreement has not
been consummated prior to the Effective Date, including in respect of the
Deferred Jurisdictions, then, from and after the Effective Date (i) the party
(or the relevant member of its Group) retaining such Asset shall thereafter hold
(or shall cause such member in its Group to hold) such Asset for the benefit of
the party (or the relevant member of its Group) entitled thereto (at the expense
of the Person entitled thereto) and (ii) the party intended to accept or assume
such Liability shall, or shall cause the applicable member of its Group to, pay
or reimburse the party (or the relevant member of its Group) retaining such
Liability for all amounts paid or incurred by it in connection with the
retention of such Liability; provided that, the net economic benefit (whether
positive or negative) relating to the Animal Health Assets and Animal Health
Liabilities in the Deferred Jurisdictions shall be allocated to, and paid in
accordance with, Section 2.04(c). In addition, the party retaining any such
Asset or Liability (or the relevant member of its Group) shall (or shall cause
the applicable member of its Group to) treat, insofar as is reasonably
practicable, and to the extent permitted by applicable Law, such Asset or
Liability in the ordinary course of business in accordance with past practice
and shall take (or refrain from taking) such other actions as may be reasonably
requested by the party to which such Asset or Liability is to be contributed,
assigned, transferred, conveyed, distributed, delivered, accepted or assumed in
order to place such party, insofar as is reasonably practicable, in the same
position as if such Asset or Liability had been contributed, assigned,
transferred, conveyed, distributed, delivered, accepted or assumed on or prior
to the Effective Date as contemplated hereby, so that all the benefits and
burdens relating to such Asset or Liability, including possession, risk of loss,

 

22

--------------------------------------------------------------------------------


 

potential for gain, and dominion, control and command over such Asset or
Liability, are to inure from and after the Effective Date to the relevant member
of the Lilly Group or the Company Group, as the case may be, entitled to the
receipt of such Asset or Liability. In furtherance of the foregoing, the parties
agree that (x) as of the Effective Date, each party shall be deemed to have
acquired or retained complete and sole beneficial ownership over all of the
Assets, together with all rights, powers and privileges incident thereto, and
shall be deemed to have assumed or retained in accordance with the terms of this
Agreement all of the Liabilities, and all duties, obligations and
responsibilities incident thereto, which such party is entitled to acquire or
required to assume or retain pursuant to the terms of this Agreement or, as
applicable, any other Transaction Document and (y) except with respect to the
Deferred Jurisdictions, and to the extent permitted by applicable Law, each
party hereto shall (and shall cause the applicable members of its respective
Group to) (A) treat for all Tax purposes Assets that have not been contributed,
assigned, transferred, conveyed, distributed or delivered prior to the Effective
Date as having been contributed, assigned, transferred, conveyed, distributed or
delivered to and owned by the Person entitled to such Assets not later than the
Effective Date, (B) treat for all Tax purposes the Liabilities that have not
been accepted or assumed prior to the Effective Date as having been assumed and
accepted by the Person intended to be responsible for such Liabilities not later
than the Effective Date and (C) neither report nor take any Tax position (on a
Tax Return or otherwise) inconsistent with such treatment.

 

(c)                                  Until such time as the contribution,
assignment, transfer, conveyance, distribution or delivery of any Animal Health
Assets or the acceptance or assumption of any Animal Health Liabilities
contemplated by this Section 2.04 in a Deferred Jurisdiction shall have
occurred, the parties shall calculate the net economic benefit (or detriment)
arising from or attributable to such Animal Health Assets and Animal Health
Liabilities, and make any payments due and owing in connection therewith, in
accordance with the procedures and principles mutually agreed upon in writing by
the parties hereto. For the avoidance of doubt, it is understood and agreed that
if, despite the parties cooperating with one another and using their respective
commercially reasonable efforts, the contributions, assignments, transfers,
conveyances, distributions, deliveries, acceptances or assumptions of the
applicable Animal Health Assets and Animal Health Liabilities in one or more
Deferred Jurisdictions has not occurred on or prior to the date previously
agreed upon in writing by the parties hereto, then it is understood and agreed
that Lilly shall be paid any remaining Restricted Cash Amount, and shall be
entitled to retain, sell, transfer or otherwise dispose of any such remaining
Animal Health Assets and Animal Health Liabilities, in its sole discretion.

 

(d)                                 With respect to the Stock of any Transferred
Entity that will not indirectly be transferred on the Effective Date, Lilly and
the Company agree that from the Effective Date until the earlier of (i) the time
such Stock is conveyed to the Company or any of its Subsidiaries and
(ii) twenty-four (24) months following the Effective Date, Lilly, or the member
of the Lilly Group that directly or indirectly owns such Stock, shall cause the
applicable Transferred Entity not to declare or pay any dividends or other
distributions, except as required by applicable Law, to Lilly or any other
member of the Lilly Group and shall cause such Transferred Entity not to redeem,
repurchase or otherwise acquire any of its Stock.  In the event that such a
Transferred Entity (A) shall so declare or pay any dividend or other
distribution, Lilly or the member of the Lilly Group that directly or indirectly
owns such Transferred Entity shall promptly pay the amount so received to the
Company or the Subsidiary of the Company designated by the Company and
reasonably acceptable to Lilly or (B) shall so redeem, repurchase or otherwise
acquire any of its capital stock or other equity interest, then Lilly or the
member of the Lilly Group that directly or indirectly owns such Transferred
Entity shall promptly pay any amount received thereon to the Company or the
Subsidiary of the Company designated by the Company and reasonably acceptable to
Lilly. Nothing herein shall be deemed to require any action which is prohibited
by Law; provided, however, that the parties shall, and shall cause the
respective members of their Groups to, cooperate and use commercially reasonable
efforts to take any actions requested by each party in respect of any such
Transferred Entity.

 

23

--------------------------------------------------------------------------------


 

(e)                                  If and when the Consents, Governmental
Approvals and/or conditions, the violation, conflict, absence, non-satisfaction
or existence of or with which, the violation of Law that, or the agreement
between the parties that caused the deferral of the contribution, assignment,
transfer, conveyance, distribution or delivery of any Asset or the acceptance or
assumption of any Liability pursuant to Section 2.04(a), are received, obtained,
satisfied, realized, resolved or concluded, the contribution, assignment,
transfer, conveyance, distribution, delivery, acceptance or assumption of the
applicable Asset or Liability shall be effected in accordance with and subject
to the terms of the Transaction Documents as promptly as practicable thereafter.

 

Section 2.05.                          Termination of Agreements.  (a) Except as
set forth in Section 2.05(b), in furtherance of the releases and other
provisions of Section 4.01, the Company and each other applicable member of the
Company Group, on the one hand, and Lilly and each other applicable member of
the Lilly Group, on the other hand, hereby terminate the respective rights and
obligations under any and all agreements, arrangements, commitments or
understandings (including all intercompany accounts payable or receivable
between a member of the Lilly Group, on the one hand, and a member of the
Company Group, on the other hand (“Intercompany Accounts”) accrued as of the
Measurement Time), whether or not in writing, between or among any member of the
Company Group, on the one hand, and any member of the Lilly Group, on the other
hand, effective as of the Measurement Time. No such agreement, arrangement,
commitment, understanding or Intercompany Account (including any provision
thereof which purports to survive termination) shall be of any further force or
effect as between any member of the Company Group, on the one hand, and any
member of the Lilly Group, on the other hand, after the Measurement Time.  Each
party shall, at the reasonable request of any other party, take, or cause to be
taken, such other actions as may be necessary to effect the foregoing. For the
avoidance of doubt, nothing in this Agreement shall terminate any right or
obligation with respect to any agreements, arrangements, commitments or
understandings, whether or not in writing, that have accrued or exist prior to
the Measurement Time or that extend beyond the Measurement Time, in each case,
solely between or among (i) the members of the Lilly Group, or (ii) the members
of the Company Group, and, in furtherance thereof, Lilly and the Company hereby
agree that each such agreement, arrangement, commitment or understanding shall
be deemed to continue and be of full force and effect with respect to the
members of the Lilly Group, as though no member of the Company Group had been
party thereto, and with respect to the members of the Company Group, as though
no member of the Lilly Group had been party thereto.

 

(b)                                 The provisions of Section 2.05(a) shall not
apply to (i) the Transaction Documents (and each other agreement or instrument
expressly contemplated by any Transaction Document to be entered into by any of
the parties hereto or any Person in their respective Groups) or (ii) any
agreements, arrangements, commitments, understandings or Intercompany Accounts,
or any of the provisions thereof, (A) set forth or described on Schedule
2.05(b)(ii),  (B) to which any Person other than the parties hereto and thereto
and their respective Affiliates is a party (it being understood that to the
extent that the rights and obligations of the parties and the members of their
respective Groups under any such agreements, arrangements, commitments or
understandings constitute Animal Health Assets or Animal Health Liabilities,
they shall be contributed, assigned, transferred, conveyed, delivered, accepted
and assumed, as applicable, pursuant to Section 2.01), including any Shared
Contracts, (C) that this Agreement or any other Transaction Document expressly
contemplates will survive the Effective Date, (D) to which any non-wholly owned
Subsidiary of Lilly or the Company, as the case may be, is a party (it being
understood that directors’ qualifying shares or similar interests will be
disregarded for purposes of determining whether a Subsidiary is wholly owned)
and (E) that are described in Section 13.01(b) of the Tax Matters Agreement.

 

24

--------------------------------------------------------------------------------


 

Section 2.06.                          Documents Relating to Other Transfers of
Assets and Assumption of Liabilities.  In furtherance of the contribution,
assignment, transfer, conveyance, distribution or delivery of the Animal Health
Assets and the acceptance or assumption of Animal Health Liabilities set forth
in Section 2.01(a) and (b), Lilly shall have executed and delivered, and shall
have caused each of its applicable Subsidiaries (including the Company and each
other member of the Company Group) to have executed and delivered, such bills of
sale, stock powers, certificates of title, deeds, assignments of Contracts and
other instruments of contribution, assignment, transfer, conveyance,
distribution, delivery, acceptance or assumption (collectively, the “Additional
Transfer Documents”) as and to the extent necessary to evidence the
contribution, assignment, transfer, conveyance, distribution and delivery of all
of Lilly’s and each other applicable member of the Lilly Group’s right, title
and interest in and to the Animal Health Assets to the Specified Entities and
their respective Subsidiaries, as applicable, and the acceptance and assumption
by the Specified Entities or their applicable Subsidiaries of the Animal Health
Liabilities.  For the avoidance of doubt, the Additional Transfer Documents
shall exclude the Local Transfer Agreements. To the extent that any Additional
Transfer Document or Local Transfer Agreement conveys ownership of any Animal
Health Intellectual Property that was generated by Lilly or an entity that was a
Subsidiary of Lilly at the time of generation to a member of the Company Group,
the Additional Transfer Document or Local Transfer Agreement, as applicable,
shall contain a nonexclusive license to the Lilly Group to use and practice such
Animal Health Intellectual Property in any field other than the field of the
Animal Health Business.

 

Section 2.07.                          Bank Accounts; Cash Balances.  (a) To the
extent not completed prior to the Effective Date, Lilly and the Company each
agrees to take, or cause the other members of their respective Groups to take,
as promptly as practicable following the Effective Date, all actions necessary
to amend all Contracts governing each bank and brokerage account owned by the
Company or any other member of the Company Group so that such accounts, if
linked (whether by automatic withdrawal, automatic deposit or any other
authorization to transfer funds from or to, hereinafter “linked”) to any bank or
brokerage account owned by Lilly or any other member of the Lilly Group
(collectively, the “Lilly Accounts”) are de-linked from the Lilly Accounts.

 

(b)                                 It is intended that, following consummation
of the actions contemplated by Section 2.07(a), the Company and Lilly will
maintain separate bank accounts and separate cash management processes.

 

(c)                                  With respect to any outstanding checks
issued by Lilly or any of its Subsidiaries prior to the Effective Date, such
outstanding checks shall be honored following the Effective Date by the Person
owning the account on which the check is drawn.  With respect to any outstanding
checks issued by Lilly or any of its Subsidiaries following the Effective Date
but prior to the requisite de-linking, such outstanding checks shall be honored
by the Person owning the account on which the check is drawn; provided that, in
the event the Liability associated with such check was, following the Effective
Date, intended to be the Liability of a Person in the other Group, then the
party hereto whose Group such Liability was intended to be shall, on the date
that is (x) 40 days after the Effective Date, (y) 100 days after the Effective
Date or (z) 190 days after the Effective Date, whichever such date immediately
follows the date such check was drawn, reimburse the Person that issued such
check for the amount so drawn.

 

25

--------------------------------------------------------------------------------


 

(d)                                 Except as provided in Section 2.14, as
between Lilly and the Company (and the other members of their respective
Groups), all payments made to and reimbursements received by either party (or
member of its Group) after the Effective Date, in each case that relate to a
business, Asset or Liability of the other party (or member of its Group), shall
be held by such party in trust for the use and benefit of the Person entitled
thereto and, promptly upon receipt by such party of any such payment or
reimbursement, such party shall pay over, or shall cause the applicable member
of its Group to pay over to the other party the amount of such payment or
reimbursement without right of set-off. In addition, as between Lilly and the
Company (and the other members of their respective Groups), any payments made by
either party (or member of its Group) after the Effective Date, in each case,
that relate to a business, Asset or Liability of the other party (or member of
its Group) shall be promptly reimbursed by the party (or member of its Group) to
which such business, Asset or Liability was to be, directly or indirectly,
contributed, assigned, transferred, conveyed, distributed, delivered, accepted
or assumed in accordance with this Agreement. For the avoidance of doubt, this
Section 2.07(d) does not apply to payments with respect to Taxes.

 

Section 2.08.                          Other Transaction Documents.  Each of
Lilly and the Company will execute and deliver, and cause each other applicable
member of their respective Groups to execute and deliver, as applicable, all
Ancillary Agreements and Local Transfer Agreements as applicable.

 

Section 2.09.                          Shared Contracts.  (a) Subject to
Section 2.09(d) and other than with respect to the provision of Services under
the Transitional Services Agreement or benefits and rights under Shared
Contracts that are sublicensed to the Company and other members of the Company
Group pursuant to the Intellectual Property and Technology License Agreement,
from and after the Effective Date, Lilly may, in its sole discretion, make
available to the Company Group the benefits and rights under Shared Contracts to
the extent such benefits and rights have historically been provided to the
Animal Health Business.  With respect to any Shared Contracts made available to
the Company Group pursuant to this Section 2.09(a), (i) no member of the Company
Group shall take any action, or refrain from taking any action, if such action
or inaction is reasonably likely to or does result in a breach on the part of
any member of the Lilly Group under any Shared Contract and (ii) each member of
the Company Group shall reasonably cooperate with Lilly and, at Lilly’s
reasonable request, take such actions that are permissible and reasonably
necessary or desirable to ensure that Lilly is able to perform its obligations
constituting Shared Contract Liabilities under any such Shared Contract.

 

(b)                                 With respect to Shared Contract Liabilities
related to, arising out of, or resulting from a given Shared Contract, such
Shared Contract Liabilities shall be allocated, unless otherwise allocated
pursuant to this Agreement or an Ancillary Agreement, between the parties as
follows:

 

(i)                                     First, if a Liability is incurred
exclusively in respect of a benefit received by one party or its Group, the
party receiving such benefit (or whose Group member receives such benefit) shall
be responsible for such Liability.

 

(ii)                                  Second, if a Liability cannot be
exclusively allocated to one party under clause (i), and such Liability (or a
portion thereof) has historically been allocated to the Animal Health Business,
then the Liability shall be allocated between both parties in a manner
consistent with the historical treatment thereof, with the Company being
allocated the portion of the Liability historically allocated to the Animal
Health Business.

 

(iii)                               Third, if a Liability cannot be exclusively
allocated to one party under clause (i), and historically has not been (in whole
or in part) allocated to the Animal Health Business, then such Liability shall
be allocated between both parties based on the relative proportions of the total
benefit received (over the term of the Shared Contract, measured as of the date
of allocation) for each party under the relevant Shared Contract.

 

26

--------------------------------------------------------------------------------

 

(iv)                              Notwithstanding the foregoing, each party
shall be responsible for any and all Liabilities arising out of or resulting
from such party’s (or a member of such party’s Group, as applicable) breach of
the relevant Shared Contract; provided that, in the case of the Company, the
Company was previously made aware of the existence of, and the applicable
obligations under, such Shared Contract.

 

(c)                                  If Lilly or any member of the Lilly Group,
on the one hand, or the Company or any other member of the Company Group, on the
other hand, receives any benefit or payment under any Shared Contract which was
intended for the other party or its Group, Lilly or the Company, respectively
will use its commercially reasonable efforts, or will cause any member of its
Group to use its commercially reasonable efforts, to deliver, transfer or
otherwise afford such benefit or payment to the Company or Lilly or its
applicable Group member, respectively.

 

(d)                                 It shall be the responsibility of the
Company, if it so chooses, to obtain the agreement of the third party that is
the counterparty to each Shared Contract to enter into a new Contract effective
as of the Effective Date pursuant to which the Company and the applicable
members of its Group will receive substantially the same benefits (or such
benefits as the Company deems advisable) provided by the Shared Contract to the
Animal Health Business prior to the Effective Date, and Lilly shall use its
commercially reasonable effort to facilitate the entrance into any such new
Contracts; provided that nothing in this Agreement shall require Lilly or any
other member of the Lilly Group to compensate any third party, commence or
participate in any Action or offer or grant any accommodation (financial or
otherwise, including any accommodation or arrangement to remain secondarily
liable or contingently liable for any Animal Health Liability) to any third
party.  In no event shall Lilly be liable to the Company for (i) any Liabilities
arising out of such new Contracts, (ii) Liabilities arising out of the failure
of the Company to obtain any such new Contract or (iii) Liabilities arising out
of the failure of Lilly to make available to any member of the Company Group the
benefits or rights under a Shared Contract.  Except as expressly provided under
the Transitional Services Agreement, neither Lilly nor any other member of the
Lilly Group shall be obligated to make available to any member of the Company
Group the benefits and rights under any Shared Contracts.

 

Section 2.10.                          Disclaimer of Representations and
Warranties.  (a) EACH OF LILLY (ON BEHALF OF ITSELF AND EACH OTHER MEMBER OF THE
LILLY GROUP) AND THE COMPANY (ON BEHALF OF ITSELF AND EACH OTHER MEMBER OF THE
COMPANY GROUP) UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN
OR IN ANY OTHER TRANSACTION DOCUMENT, NO PARTY TO THE TRANSACTION DOCUMENTS OR
ANY OTHER AGREEMENT OR DOCUMENT CONTEMPLATED BY THE TRANSACTION DOCUMENTS OR
OTHERWISE, IS REPRESENTING OR WARRANTING TO ANY OTHER PARTY HERETO OR THERETO IN
ANY WAY, EXPRESS OR IMPLIED, AS TO THE ASSETS, BUSINESSES OR LIABILITIES
TRANSFERRED OR ASSUMED AS CONTEMPLATED HEREBY OR THEREBY, AS TO ANY CONSENTS OR
GOVERNMENTAL APPROVALS REQUIRED IN CONNECTION HEREWITH OR THEREWITH, AS TO THE
VALUE OF OR FREEDOM FROM ANY LIENS OF, OR ANY OTHER MATTER CONCERNING, ANY

 

27

--------------------------------------------------------------------------------


 

ASSETS, BUSINESSES OR LIABILITIES OF SUCH PARTY, OR AS TO THE ABSENCE OF ANY
DEFENSES OR RIGHT OF SETOFF OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY
CLAIM OR OTHER ASSET, INCLUDING ANY ACCOUNTS RECEIVABLE, OF ANY PARTY, OR AS TO
THE LEGAL SUFFICIENCY OF ANY ASSIGNMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT
DELIVERED HEREUNDER OR THEREUNDER TO CONVEY TITLE TO ANY ASSET OR THING OF VALUE
UPON THE EXECUTION, DELIVERY AND FILING HEREOF OR THEREOF.  EXCEPT AS
MAY EXPRESSLY BE SET FORTH HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT OR AS
REQUIRED BY LAW, ALL SUCH ASSETS ARE BEING OR HAVE BEEN TRANSFERRED ON AN “AS
IS”, “WHERE IS” BASIS (AND, IN THE CASE OF ANY REAL PROPERTY, BY MEANS OF A
QUITCLAIM OR SIMILAR FORM DEED OR CONVEYANCE WITHOUT WARRANTY) AND THE
RESPECTIVE TRANSFEREES SHALL BEAR THE ECONOMIC AND LEGAL RISKS THAT (I) ANY
CONVEYANCE SHALL PROVE TO BE INSUFFICIENT TO VEST IN THE TRANSFEREE GOOD AND
MARKETABLE TITLE, FREE AND CLEAR OF ANY LIEN, ENCUMBRANCE, CHARGE, ASSESSMENT OR
OTHER ADVERSE CLAIM, AND (II) ANY NECESSARY CONSENTS OR GOVERNMENTAL APPROVALS
ARE NOT OBTAINED OR THAT ANY REQUIREMENTS OF LAWS OR JUDGMENTS ARE NOT COMPLIED
WITH.  IN ADDITION, ALL WARRANTIES OF HABITABILITY, MERCHANTABILITY, FITNESS FOR
ANY PARTICULAR PURPOSE, FUNCTION, ENVIRONMENTAL CONDITION, OPERATIONAL
CONDITION, NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY AND ALL OTHER
WARRANTIES ARISING UNDER THE UNIFORM COMMERCIAL CODE (OR SIMILAR NON-U.S. LAWS)
ARE HEREBY DISCLAIMED.

 

Section 2.11.                          Guarantees.  (a) Lilly and the Company
shall each use its reasonable best efforts to cause a member of the Company
Group to be substituted in all respects for a member of the Lilly Group and for
all members of the Lilly Group to be otherwise removed or released, effective as
of the Effective Date, in respect of all obligations of any member of the
Company Group under each guarantee, indemnity, surety bond, letter of credit,
bankers acceptance and letter of comfort (each, a “Guarantee”), given or
obtained by any member of the Lilly Group for the benefit of any member of the
Company Group or the Animal Health Business.  If Lilly and the Company have been
unable to effect any such substitution, removal or release with respect to any
such Guarantee as of the Effective Date then, following the Effective Date, the
Company shall use its reasonable best efforts to effect such substitution,
removal or release as soon as reasonably practicable; provided that from and
after the Effective Date, the Company shall indemnify, hold harmless and
promptly reimburse the applicable members of the Lilly Group for any costs of
maintaining any such Guarantee and any payments made by them and for any and all
Liabilities of the applicable members of the Lilly Group arising out of, in
whole or in part, any performance obligation in accordance with the underlying
obligation under any such Guarantee (except to the extent the performance
obligation under any such Guarantee shall have been triggered solely by an act
or failure to act of the applicable guarantor (rather than the underlying
obligor)).

 

(b)                                 Lilly and the Company shall each use its
reasonable best efforts to cause a member of the Lilly Group to be substituted
in all respects for a member of the Company Group and for all members of the
Company Group to be otherwise removed or released, effective as of the Effective
Date, in respect of all obligations of any member of the Lilly Group under

 

28

--------------------------------------------------------------------------------


 

each Guarantee, given or obtained by any member of the Company Group for the
benefit of any member of the Lilly Group or the Lilly Business.  If Lilly and
the Company have been unable to effect any such substitution, removal or release
with respect to any such Guarantee as of the Effective Date then, following the
Effective Date, Lilly shall use its reasonable best efforts to effect such
substitution, removal or release as soon as reasonably practicable; provided
that from and after Effective Date, Lilly shall indemnify against, hold harmless
and promptly reimburse the applicable members of the Company Group for any costs
of maintaining any such Guarantee and any payments made by them and for any and
all Liabilities of the applicable members of the Company Group arising out of,
in whole or in part, any performance obligation in accordance with the
underlying obligation under or ongoing maintenance of any such Guarantee (except
to the extent the performance obligation under any such Guarantee shall have
been triggered solely by an act or failure to act of the applicable guarantor
(rather than the underlying obligor)).

 

Section 2.12.                          Novation of Animal Health Liabilities. 
(a) The Company shall use its reasonable best efforts to obtain, or to cause to
be obtained, as soon as reasonably practicable following the Effective Date, any
consent, substitution, approval, release or amendment requested by Lilly that is
required to novate or assign to the applicable member of the Company Group all
obligations under Contracts and other obligations or Liabilities of any nature
whatsoever that constitute Animal Health Liabilities (other than any Animal
Health Liability that constitutes a Shared Contract Liability), or to obtain in
writing the unconditional release of all parties to such arrangements, other
than any member of the Company Group, so that, in any such case, the Company and
its Subsidiaries will be solely responsible for such Liabilities; provided,
however, that neither Lilly nor the Company shall be obligated to (i) pay any
consideration or surrender, release or modify any rights or remedies therefor to
any third party from whom such consents, substitutions, approvals, releases or
amendments are requested, except as specifically set forth in this Agreement or
any Ancillary Agreement or (ii) take any action pursuant to this Section 2.12 to
the extent such action would result in an undue burden on such party or the
other members of its Group or would unreasonably interfere with any of the
business personnel or operations of such party or the other members of its
Group; provided, further, however, that any legal fees or other administrative
costs associated with obtaining such consents, substitutions, approvals,
releases or amendments shall be borne by the Company.

 

(b)                                 If the Company is unable to obtain, or to
cause to be obtained, any such required consent, substitution, approval, release
or amendment, the applicable member of the Lilly Group shall continue to be
bound by such Contracts and other obligations that constitute Animal Health
Liabilities and, unless not permitted by Law or the terms thereof, the Company
shall, as agent or subcontractor for Lilly or such other Person in the Lilly
Group, as the case may be, pay, perform and discharge fully all such obligations
or other Liabilities of Lilly or such other Person thereunder that constitute
Animal Health Liabilities, from and after the Effective Date.  The Company shall
indemnify each Lilly Indemnitee, and hold it harmless against any Liabilities
(other than any Excluded Liabilities) arising in connection therewith, in
accordance with the provisions of Article IV.  Lilly shall, without further
consideration, promptly pay or remit, or cause to be paid or remitted, to the
Company all money, rights and other consideration received by it or any other
member of the Lilly Group in respect of such performance (unless any such
consideration is an Excluded Asset).  If and when any such consent,
substitution,

 

29

--------------------------------------------------------------------------------


 

approval, release or amendment shall be obtained or such agreement, lease,
license or other obligations shall otherwise become assignable or able to be
novated, Lilly shall thereafter assign, or cause to be assigned, all its rights,
obligations and other Liabilities thereunder or any rights or obligations of
each applicable member of its Group to the Company without payment of further
consideration and the Company shall, without the payment of any further
consideration, assume such rights and obligations.

 

Section 2.13.                          Novation of Excluded Liabilities. 
(a) Lilly shall use its commercially reasonable efforts to obtain, or to cause
to be obtained, as soon as reasonably practicable following the Effective Date,
any consent, substitution, approval, release or amendment requested by the
Company that is required to novate or assign to the applicable member of the
Lilly Group all obligations under Contracts and other obligations or Liabilities
of any nature whatsoever that constitute Excluded Liabilities, or to obtain in
writing the unconditional release of all parties to such arrangements, other
than any member of the Lilly Group, so that, in any such case, a member of the
Lilly Group will be solely responsible for such Liabilities; provided, however,
that neither Lilly nor the Company shall be obligated to (i) pay any
consideration therefor to any third party from whom such consents,
substitutions, approvals, releases and amendments are requested, except as
specifically set forth in this Agreement or (ii) take any action pursuant to
this Section 2.13 to the extent such action would result in an undue burden on
such party or the other members of its Group or would unreasonably interfere
with any of the business personnel or operations of such party or the other
members of its Group; provided, further, however, that any legal fees or other
administrative costs associated with obtaining such consents, substitutions,
approvals, releases and amendments shall be borne by Lilly.

 

(b)                                 If Lilly is unable to obtain, or to cause to
be obtained, any such required consent, substitution, approval, release or
amendment, the applicable member of the Company Group shall continue to be bound
by such Contracts and other obligations that constitute Excluded Liabilities
and, unless not permitted by Law or the terms thereof, Lilly shall, or shall
cause a member of the Lilly Group to, as agent or subcontractor for the Company
or such other Person in the Company Group, as the case may be, pay, perform and
discharge fully all such obligations or other Liabilities of the Company or such
other Person thereunder that constitute Excluded Liabilities from and after the
Effective Date.  Lilly shall indemnify each Company Indemnitee and hold it
harmless against any Liabilities (other than any Animal Health Liabilities)
arising in connection therewith, in accordance with the provisions of
Article IV.  The Company shall, without further consideration, promptly pay or
remit, or cause to be paid or remitted, to Lilly or to another member of the
Lilly Group specified by Lilly, all money, rights and other consideration
received by it or any other member of the Company Group in respect of such
performance (unless any such consideration is an Animal Health Asset).  If and
when any such consent, substitution, approval, release, or amendment shall be
obtained or such agreement, lease, license or obligations shall otherwise become
assignable or able to be novated, the Company shall thereafter assign, or cause
to be assigned, all its rights, obligations and other Liabilities thereunder or
any rights or obligations of each applicable member of its Group to Lilly or to
another member of the Lilly Group specified by Lilly without payment of further
consideration and Lilly shall, without the payment of any further consideration,
or shall cause such other member of the Lilly Group to, assume such rights and
obligations.

 

30

--------------------------------------------------------------------------------


 

Section 2.14.                          Insurance Policies.

 

(a)                                 From the Effective Date until the date on
which Lilly and its Affiliates cease to hold in excess of 50% of the outstanding
shares of Company Common Stock pursuant to a Distribution, Other Disposition or
otherwise (the “Coverage End Date”), the members of the Company Group shall
continue to be insured on the terms and subject to the limits in place on the
Effective Date under the Shared Policies and shall be entitled to receive
coverage thereunder to the same extent as Subsidiaries of Lilly, in each case to
the extent permitted under such applicable policy. As of the Coverage End Date,
the coverage under all Shared Policies shall continue in force only for the
benefit of Lilly and its Affiliates and not for the benefit of the Company or
any of its Affiliates.  Effective from and after the Coverage End Date, the
Company shall arrange for its own insurance policies with respect to the Animal
Health Business covering all periods (whether prior to or following the
Effective Date) and agrees not to seek, through any means, benefit from any of
Lilly’s or its Affiliates’ insurance policies that may provide coverage for
claims relating in any way to the Animal Health Business prior to the Coverage
End Date.

 

(b)                                 Where Shared Policies with an unaffiliated
third party insurer (and excluding, for the avoidance of doubt, any
self-insurance, captive insurance or similar program) cover Animal Health
Liabilities reported to such unaffiliated third party insurer after the
Effective Date and before the Coverage End Date, with respect to an occurrence
prior to the Coverage End Date, under an occurrence-based or claims-made policy
(collectively, “Covered Claims”), then the members of the Company Group may
claim coverage for such Covered Claims under such Shared Policies and receive
any insurance recoverables with respect thereto, without any prejudice or
limitation to Lilly seeking insurance under the Shared Policies for its own
claims; provided that Lilly may, in its sole discretion, participate in or
control the prosecution or defense of any such Covered Claim.  After the
Effective Date, Lilly shall procure and administer the Shared Policies, provided
that such administration shall in no way limit, inhibit or preclude the right of
the members of the Company Group to insurance coverage thereunder in accordance
with this Section 2.14(b), in each case, with respect to Covered Claims.  The
Company shall promptly notify Lilly of any Covered Claims, and Lilly agrees to
reasonably cooperate with the Company concerning the pursuit by the Company of
any such Covered Claim, in each case at the expense of the Company (to the
extent such expenses are not covered by the applicable Shared Policies).

 

(c)                                  The Company shall be responsible for
complying with the terms of the Shared Policies to obtain coverage for such
Covered Claims, including if the Shared Policy requires any payments to be made
in connection therewith (including self-insured retentions or deductibles), and
the Company shall make any such required payments and maintain any required or
appropriate accruals or reserves for such Covered Claims.  Any proceeds received
by Lilly from any insurance carrier that relate to Covered Claims shall be paid
promptly to the Company.  In the event that Covered Claims relate to the same
occurrence for which Lilly is seeking coverage under such Shared Policies and
for which the parties have a shared defense, the Company and Lilly shall jointly
defend any such claim and waive any conflict of interest necessary to conduct a
joint defense, and shall bear any expenses in connection therewith equally (to
the extent such expenses are not covered by the applicable Shared Policies),
including self-insured retentions or deductibles.  In the event that policy
limits under an applicable Shared Policy are not sufficient to fund all claims
of Lilly and the other members of the Lilly Group and the

 

31

--------------------------------------------------------------------------------


 

Company and the other members of the Company Group, amounts due under such
Shared Policy shall be paid on a first come, first served basis, and any amounts
simultaneously due shall be paid to the respective entities in proportion to the
assessed value of each respective entity’s claim or claims; provided that, in
the event that claims paid to the Company Group under such Shared Policy exceed
85% of the policy limit thereunder, and any member of the Lilly Group
subsequently makes any claim under such policy, then, the Company shall pay (or
shall cause payment to be made) to Lilly an amount equal to the lesser of
(i) the value of the applicable Lilly Group claim and (ii) the amount by which
payments made to the Company Group under such policy exceeded 85% of the
applicable policy limit.

 

(d)                                 Upon receipt of a written request from the
Company, Lilly shall use its commercially reasonable efforts to reduce or cancel
the Company Group’s coverage under any Policies, effective no earlier than sixty
(60) days after Lilly’s receipt of such request, provided, however that (i) any
costs associated with or incurred in connection with such reduction or
cancellation shall be borne exclusively by the Company Group, (ii) the Company
Group understands that there may be no premium refund or credit provided by the
relevant insurers as a result of such reduction or cancellation, and (iii) if
and to the extent that Lilly actually receives a premium refund or credit from
the relevant insurers for the term of the coverage so reduced or cancelled as a
direct result of such reduction or cancellation, Lilly shall only be obligated
to credit or pay over to the Company Group the lesser of (x) the amount of any
such credit or refund or (y) the amount, if any, last charged to the Company
Group by Lilly for such coverage during such term.

 

ARTICLE III

 

THE IPO AND ACTIONS PENDING THE IPO; OTHER TRANSACTIONS

 

Section 3.01.                          The IPO.  The Company shall cooperate
with, and take all actions reasonably requested by, Lilly in connection with the
IPO.  In furtherance thereof, to the extent not undertaken and completed prior
to the execution of this Agreement, the Company shall, at the request of Lilly
or an Underwriter, promptly take any and all actions necessary or desirable to
consummate the IPO as contemplated by the IPO Registration Statement and the
Underwriting Agreement.

 

Section 3.02.                          Charter; Bylaws.  Prior to the
effectiveness of the IPO Registration Statement, Lilly and the Company shall
each have taken all actions that may be required to provide for the adoption by
the Company of the Amended and Restated Articles of Incorporation of the Company
attached as Exhibit A hereto (the “Charter”) and the Amended and Restated Bylaws
of the Company attached as Exhibit B hereto (the “Bylaws”) and the filing of the
Charter with the Secretary of State of the State of Indiana.

 

Section 3.03.                          The Distribution or Other Disposition.

 

(a)                                 Subject to applicable Law, the Company
acknowledges and agrees that Lilly shall, in its sole and absolute discretion,
determine (i) whether and when to proceed with all or part of the Distribution
or Other Disposition and (ii) all

 

32

--------------------------------------------------------------------------------


 

terms of the Distribution or Other Disposition, as applicable, including the
form, structure and terms of any transaction(s) and/or offering(s) to effect the
Distribution or Other Disposition and the timing of and conditions to the
consummation of the Distribution or Other Disposition.  In addition, in the
event that Lilly determines to proceed with the Distribution or Other
Disposition, the Company acknowledges and agrees that Lilly may, subject to
applicable Law, at any time and from time to time until the completion of the
Distribution or Other Disposition, abandon, modify or change any or all of the
terms of the Distribution or Other Disposition, including by accelerating or
delaying the timing of the consummation of all or part of the Distribution or
Other Disposition.

 

(b)                                 The Company shall cooperate with Lilly in
all respects to accomplish the Distribution or Other Disposition and shall, at
Lilly’s direction, promptly take any and all actions that Lilly may request as
necessary or desirable to effect the Distribution or Other Disposition,
including the registration under the Securities Act of the offering and sale by
Lilly of Company Common Stock on an appropriate registration form or forms to be
designated by Lilly and the filing of any necessary documents pursuant to the
Exchange Act.  Subject to applicable Law, Lilly shall select any investment
bank, manager, underwriter or dealer manager in connection with the Distribution
or Other Disposition, as well as any financial printer, solicitation and/or
exchange agent and financial, legal, accounting, tax and other advisors and
service providers in connection with the Distribution or Other Disposition, as
applicable.  The Company and Lilly, as the case may be, will provide to the
exchange agent, if any, all share certificates and any information required in
order to complete the Distribution or Other Disposition.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Registration Rights Agreement shall control the
terms and conditions of any Other Disposition to the extent contemplated
therein.

 

ARTICLE IV

 

MUTUAL RELEASES; INDEMNIFICATION

 

Section 4.01.                          Release of Pre-Closing Claims.

 

(a)                                 Except as provided in (i) Section 4.01(c),
(ii) any exceptions to the indemnification provisions as set forth in
Section 4.02 and Section 4.03 and (iii) any Ancillary Agreement, effective as of
the Effective Date, the Company does hereby, for itself and for each other
member of the Company Group as of the Effective Date and their respective
successors and assigns and all Persons who at any time on or prior to the
Effective Date have been directors, officers, managers, members, agents or
employees of any member of the Company Group (in each case, in their respective
capacities as such), release and forever discharge Lilly and each other member
of the Lilly Group, their respective successors and assigns, and all Persons who
at any time on or prior to the Effective Date have been shareholders, directors,
officers, managers, members, agents or employees of any member of the Lilly
Group (in each case, in their respective capacities as such), and their
respective heirs, executors, administrators, successors and assigns, from any
and all Liabilities whatsoever, whether at Law or in equity (including any
rights of contribution or recovery), whether arising under any Contract, by
operation of Law or otherwise, including for fraud, existing or arising from any
acts or events occurring or failing to occur or alleged to have occurred or to
have failed to occur or any conditions existing or alleged to have existed in
each case on or before the Effective

 

33

--------------------------------------------------------------------------------


 

Date, including in connection with the Transactions and all other activities to
implement the Transactions and any of the other transactions contemplated
hereunder, and under any of the other Transaction Documents and pursuant to the
Corporate Reorganization.

 

(b)                                 Except as provided in (i) Section 4.01(c),
(ii) any exceptions to the indemnification provisions as set forth in
Section 4.02 and Section 4.03 and (iii) any Ancillary Agreement, effective as of
the Effective Date Lilly does hereby, for itself and for each other member of
the Lilly Group as of the Effective Date and their respective successors and
assigns and all Persons who at any time on or prior to the Effective Date have
been directors, officers, managers, members, agents or employees of any member
of the Lilly Group (in each case, in their respective capacities as such),
release and forever discharge the Company and each other member of the Company
Group, their respective successors and assigns, and all Persons who at any time
on or prior to the Effective Date have been shareholders, directors, officers,
managers, members, agents or employees of any member of the Company Group (in
each case, in their respective capacities as such), and their respective heirs,
executors, administrators, successors and assigns, from any and all Liabilities
whatsoever, whether at Law or in equity (including any rights of contribution or
recovery), whether arising under any Contract, by operation of Law or otherwise,
including for fraud, existing or arising from any acts or events occurring or
failing to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed in each case on or before the
Effective Date, including in connection with the Transactions and all other
activities to implement the Transactions and any of the other transactions
contemplated hereunder, under any of the other Transaction Documents and
pursuant to the Corporate Reorganization.

 

(c)                                  Nothing contained in Section 4.01(a) or
(b) shall (x) impair any right of any Person to enforce any Transaction Document
or any Contracts that are specified in Section 2.05(b) or the applicable
schedules thereto as not to be terminated as of the Effective Date, in each case
in accordance with its terms or (y) release any Person from:

 

(i)                                     any Liability provided in or resulting
from any Contract among any Persons in the Lilly Group or the Company Group that
is specified in Section 2.05(b) or the applicable schedules thereto as not to be
terminated as of the Effective Date, or any other Liability specified in
Section 2.05(b) as not to be terminated as of the Effective Date, including the
agreements, arrangements, commitments or understandings (including all
Intercompany Accounts) that will not terminate until the Measurement Time, in
accordance with Section 2.05;

 

(ii)                                  any Liability assumed or retained by, or
transferred, assigned or allocated to the Group of which such Person is a member
in accordance with, or any other Liability of any Person in any Group under, the
Transaction Documents, including (A) with respect to the Company, any Animal
Health Liability and (B) with respect to Lilly, any Excluded Liability;

 

(iii)                               any Liability provided in or resulting from
any Contract or understanding that is entered into after the Effective Date
between a member of the Lilly Group, on the one hand, and a member of the
Company Group, on the other hand;

 

34

--------------------------------------------------------------------------------


 

(iv)                              any Liability that the parties or any other
Person may have with respect to claims for indemnification, recovery or
contribution brought pursuant to this Agreement or any Ancillary Agreement,
which Liability shall be governed by the provisions of this Article IV or, if
applicable, the appropriate provisions of the Ancillary Agreements; or

 

(v)                                 any Liability the release of which would
result in the release of any Person other than a Person released pursuant to
this Section 4.01.

 

In addition, nothing contained in Section 4.01(a) shall release Lilly from
indemnifying and advancing expenses to any director, officer, manager, member or
employee of the Company who was a director, officer, manager, member or employee
of Lilly or any of its Affiliates on or prior to the Effective Date (including,
for the avoidance of doubt, any indemnification or advancement of expenses
obligations arising in connection with, or resulting from, the IPO), to the
extent such director, officer, manager, member or employee incurs any Losses to
which he or she was entitled to such indemnification or advancement of expenses
pursuant to obligations existing prior to the Effective Date, it being
understood that if the underlying obligation giving rise to such Action is an
Animal Health Liability, the Company shall indemnify Lilly for such Liability
(including Lilly’s costs to indemnify the director, officer, manager, member or
employee) in accordance with the provisions set forth in this Article IV.

 

(d)                                 The Company shall not, and shall not permit
any other Person in the Company Group, to make any claim or demand, or commence
any Action asserting any claim or demand, including any claim of contribution,
recovery or any indemnification, against Lilly or any other Person in the Lilly
Group, or any other Person released pursuant to Section 4.01(a), with respect to
any Liabilities released pursuant to Section 4.01(a).  Lilly shall not, and
shall not permit any other Person in the Lilly Group, to make any claim or
demand, or commence any Action asserting any claim or demand, including any
claim of contribution, recovery or any indemnification against the Company or
any other Person in the Company Group, or any other Person released pursuant to
Section 4.01(b), with respect to any Liabilities released pursuant to
Section 4.01(b).

 

(e)                                  It is the intent of each of Lilly and the
Company, by virtue of the provisions of this Section 4.01, to provide for a full
and complete release and discharge of all Liabilities existing or arising from
all acts and events occurring or failing to occur or alleged to have occurred or
to have failed to occur and all conditions existing or alleged to have existed
in each case on or before the Effective Date, between or among the Company or
any other Person in the Company Group, on the one hand, and Lilly or any other
Person in the Lilly Group, on the other hand (including any contractual
agreements or arrangements existing or alleged to exist between or among any
such Persons on or before the Effective Date), except as expressly set forth in
Section 4.01(c).  At any time, at the request of any other party, each party
shall cause each other member of its respective Group and to the extent
practicable each other Person on whose behalf a release and discharge is granted
in Sections 4.01(a) or (b) to execute and deliver releases reflecting the
provisions of this Section 4.01.

 

(f)                                   If any Person associated with either Lilly
or the Company (including any member of their respective Group’s and any of
their respective directors, officers, managers, members, agents or employees)
initiates an Action with respect to claims released by this Section 4.01, the
party with which such Person is associated shall indemnify the other party

 

35

--------------------------------------------------------------------------------


 

against such Action  in accordance with the provisions set forth in this
Article IV.

 

Section 4.02.                          Indemnification by the Company.  Except
(a) as provided in Section 4.04, or (b) as required by applicable Law, the
Company shall indemnify, defend and hold harmless each member of the Lilly Group
and each of their Affiliates and each member of the Lilly Group’s and their
respective Affiliates’ directors, officers, managers, members, agents and
employees, and each of the heirs, executors, successors and assigns of any of
the foregoing (collectively, the “Lilly Indemnitees”), from and against any and
all Losses of the Lilly Indemnitees relating to, arising out of or resulting
from any of the following items (without duplication and including any such
Losses arising by way of setoff, counterclaim or defense or enforcement of any
Lien):

 

(a)                                 all Animal Health Liabilities;

 

(b)                                 any untrue statement or alleged untrue
statement of a material fact contained in any of Lilly’s Disclosure Documents,
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that those Losses are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information that is either furnished by any member of the Company Group or
incorporated by reference from any filings made by any member of the Company
Group with the Commission pursuant to the Securities Act or the Exchange Act,
and then only if that untrue statement or omission was made or occurred after
the Effective Date or in connection with the IPO;

 

(c)                                  any untrue statement or alleged untrue
statement of a material fact contained in any of the Company’s Disclosure
Documents, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statement therein, in
light of the circumstances under which they were made, not misleading, in each
case to the extent but only to the extent, that those losses are not caused by
any such untrue statement or omission based upon information that is either
furnished by any member of the Lilly Group or incorporated by reference from any
filings made by any member of the Lilly Group with the Commission pursuant to
the Securities Act or the Exchange Act, and then only if that untrue statement
or omission was made or occurred after the Effective Date or in connection with
the IPO; and

 

(d)                                 any breach by the Company or any other
Person in the Company Group of any Transaction Document or any action by the
Company in contravention of its Charter or Bylaws.

 

Notwithstanding anything to the contrary herein, in no event will any Lilly
Indemnitee have the right to seek indemnification from the Company with respect
to any claim or demand against any member of the Lilly Group for the
satisfaction of the Excluded Liabilities.

 

Section 4.03.                          Indemnification by Lilly.  Except (a) as
provided in Section 4.04, or (b) as required by applicable Law, Lilly shall
indemnify, defend and hold harmless each member of the Company Group and each of
their Affiliates and each member of the Company Group’s and their respective
Affiliates’ directors, officers, managers, members, agents and

 

36

--------------------------------------------------------------------------------

 

employees, and each of the heirs, executors, successors and assigns of any of
the foregoing (collectively, the “Company Indemnitees”), from and against any
and all Losses of the Company Indemnitees relating to, arising out of or
resulting from any of the following items (without duplication and including any
Losses arising by way of setoff, counterclaim or defense or enforcement of any
Lien):

 

(a)                                 all Excluded Liabilities;

 

(b)                                 any untrue statement or alleged untrue
statement of a material fact contained in any of the Company’s Disclosure
Documents, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent, that those Losses are caused by any
such untrue statement or omission or alleged untrue statement or omission based
upon information that is either furnished by any member of the Lilly Group or
incorporated by reference from any filings made by any member of the Lilly Group
with the Commission pursuant to the Securities Act or the Exchange Act, and then
only if that untrue statement or omission was made or occurred after the
Effective Date or in connection with the IPO;

 

(c)                                  any untrue statement or alleged untrue
statement of a material fact contained in any of the Lilly’s Disclosure
Documents, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statement therein, in
light of the circumstances under which they were made, not misleading, in each
case to the extent but only to the extent, that those losses are not caused by
any such untrue statement or omission based upon information that is either
furnished by any member of the Company Group or incorporated by reference from
any filings made by any member of the Company Group with the Commission pursuant
to the Securities Act or the Exchange Act, and then only if that untrue
statement or omission was made or occurred after the Effective Date or in
connection with the IPO; and

 

(d)                                 any breach by Lilly or any member of the
Lilly Group of any Transaction Document.

 

Notwithstanding anything to the contrary herein, in no event will any Company
Indemnitee have the right to seek indemnification from any member of the Lilly
Group with respect to any claim or demand against any member of the Company
Group for the satisfaction of the Animal Health Liabilities.

 

Section 4.04.                          Indemnification Obligations Net of
Insurance Proceeds and Other Amounts.

 

(a)                                 The parties intend that any Loss subject to
indemnification or reimbursement pursuant to this Article IV will be net of
Insurance Proceeds that actually reduce the amount of the Loss.  Accordingly,
the amount which any party (an “Indemnifying Party”) is required to pay to any
Person entitled to indemnification hereunder (an “Indemnitee”) will be reduced
by any Insurance Proceeds actually recovered by or on behalf of such Indemnitee
in respect of the related Loss.  If an Indemnitee receives a payment (an
“Indemnity Payment”) required by this Agreement from an Indemnifying Party in
respect of any Loss and subsequently receives Insurance Proceeds, then the
Indemnitee will pay to the Indemnifying Party an amount

 

37

--------------------------------------------------------------------------------


 

equal to the excess of the Indemnity Payment received over the amount of the
Indemnity Payment that would have been due if the Insurance Proceeds had been
received, realized or recovered before the Indemnity Payment was made.

 

(b)                                 An insurer who would otherwise be obligated
to pay any claim shall not be relieved of the responsibility with respect
thereto or, solely by virtue of the indemnification provisions hereof, have any
subrogation rights with respect thereto.  The Indemnitee shall use its
commercially reasonable efforts to seek to collect or recover any third-party
Insurance Proceeds to which the Indemnitee is entitled in connection with any
Loss for which the Indemnitee seeks indemnification pursuant to this Article IV;
provided that so long as the Indemnitee has expended its commercially reasonable
efforts, the Indemnitee’s inability to collect or recover any such Insurance
Proceeds shall not limit the Indemnifying Party’s obligations hereunder.

 

(c)                                  Any Indemnity Payment made by the Company
shall be increased as necessary so that after making all payments in respect of
Taxes imposed on or attributable to such Indemnity Payment, each Lilly
Indemnitee receives an amount equal to the sum it would have received had no
such Taxes been imposed.  Any Indemnity Payment made by Lilly shall be increased
as necessary so that after making all payments in respect of Taxes imposed on or
attributable to such Indemnity Payment, each Company Indemnitee receives an
amount equal to the sum it would have received had no such Taxes been imposed.
In the absence of any change in Tax treatment under the Code or except as
otherwise required by other applicable Tax Law, any Indemnity Payments made by a
party under this Agreement shall be reported for Tax purposes by the payor and
the recipient as distributions or capital contributions, as appropriate,
occurring immediately before the Deconsolidation Date, or as payments of an
assumed or retained liability.

 

(d)                                 If an indemnification claim is covered by
the indemnification provisions of an Ancillary Agreement, the claim shall be
made under the Ancillary Agreement to the extent applicable and the provisions
thereof shall govern such claim.  In no event shall any party be entitled to
double recovery from the indemnification provisions of this Agreement and any
Ancillary Agreement.

 

Section 4.05.                          Procedures for Indemnification of Third
Party Claims.

 

(a)                                 If an Indemnitee shall receive notice or
otherwise learn of the assertion by a Person (including any Governmental
Authority) who is not a Person in the Lilly Group or the Company Group of any
claim or of the commencement by any such Person of any Action with respect to
which an Indemnifying Party may be obligated to provide indemnification to such
Indemnitee pursuant to Section 4.02 or Section 4.03, or any other Section of
this Agreement or any Ancillary Agreement (collectively, a “Third Party Claim”),
such Indemnitee shall give such Indemnifying Party written notice thereof as
promptly as practicable (and in any event within fifteen (15) days) after
becoming aware of such Third Party Claim.  Any such notice shall describe the
Third Party Claim in reasonable detail.  Notwithstanding the foregoing, the
failure of any Indemnitee or other Person to give notice as provided in this
Section 4.05(a) shall not relieve the related Indemnifying Party of its
obligations under this Article IV, except to the extent, and only to the extent,
that such Indemnifying Party is materially prejudiced by such failure to give
notice.

 

38

--------------------------------------------------------------------------------


 

(b)                                 An Indemnifying Party may elect (but shall
not be required) to defend, at such Indemnifying Party’s own expense and by such
Indemnifying Party’s own counsel (which counsel shall be reasonably satisfactory
to the Indemnitee), any Third Party Claim; provided that the Indemnifying Party
shall not be entitled to defend such Third Party Claim and shall pay the
reasonable fees and expenses of one separate counsel for all Indemnitees if the
claim for indemnification relates to or arises in connection with any criminal
action, indictment or allegation.  Within fifteen (15) days after the receipt of
notice from an Indemnitee in accordance with Section 4.05(a) (or sooner, if the
nature of such Third Party Claim so requires), the Indemnifying Party shall
notify the Indemnitee of its determination as to whether it will assume
responsibility for defending such Third Party Claim, which election shall
specify any reservations or exceptions to its defense.  After notice from an
Indemnifying Party to an Indemnitee of its election to assume the defense of a
Third Party Claim, such Indemnitee shall have the right to employ separate
counsel and to participate in (but not control) the defense, compromise, or
settlement thereof, but the fees and expenses of such counsel shall be the
expense of such Indemnitee; provided, however, in the event that (i) the
Indemnifying Party has elected to assume the defense of the Third Party Claim
but has specified, and continues to assert, any reservations or exceptions in
such notice, (ii) the Third Party Claim involves injunctive or equitable relief
or (iii) the Indemnitee shall have been advised by counsel that an actual or
potential conflict of interest makes representation by the same counsel or the
counsel selected by the Indemnifying Party inappropriate, then, in any such
case, the reasonable fees and expenses of one separate counsel for all
Indemnitees shall be borne by the Indemnifying Party.

 

(c)                                  If an Indemnifying Party elects not to
assume responsibility for defending a Third Party Claim, or fails to notify an
Indemnitee of its election within the time period specified in and as otherwise
provided in Section 4.05(b), then the applicable Indemnitee may defend such
Third Party Claim at the cost and expense of the Indemnifying Party to the
extent indemnification is available under the terms of this Agreement.

 

(d)                                 Unless the Indemnifying Party has failed to
assume the defense of the Third Party Claim in accordance with the terms of this
Agreement, no Indemnitee may settle or compromise any Third Party Claim without
the consent of the Indemnifying Party.  If an Indemnifying Party has failed to
assume the defense of the Third Party Claim within the time period specified in
clause (b) above, it shall not be a defense to any obligation to pay any amount
in respect of such Third Party Claim that the Indemnifying Party was not
consulted in the defense thereof, that such Indemnifying Party’s views or
opinions as to the conduct of such defense were not accepted or adopted, that
such Indemnifying Party does not approve of the quality or manner of the defense
thereof or that such Third Party Claim was incurred by reason of a settlement
rather than by a judgment or other determination of liability.

 

(e)                                  In the case of a Third Party Claim, no
Indemnifying Party shall consent to entry of any judgment or enter into any
settlement of the Third Party Claim without the consent of the Indemnitee if the
effect thereof is (i) to permit any injunction, declaratory judgment, other
order or other non-monetary relief to be entered, directly or indirectly,
against any Indemnitee or (ii) to ascribe any fault to any Indemnitee in
connection with such Third Party Claim.

 

(f)                                   In the event of an Action in which the
Indemnifying Party is not a named defendant, if either the

 

39

--------------------------------------------------------------------------------


 

Indemnitee or Indemnifying Party shall so request, the parties shall endeavor to
substitute the Indemnifying Party for the named defendant or otherwise add the
Indemnifying Party as a party thereto, if practicable.  If such substitution
cannot be achieved for any reason or is not requested, the named defendant shall
allow the Indemnifying Party to manage the Action as set forth in this
Article IV, and the Indemnifying Party shall fully indemnify the named defendant
against all costs of defending the Action (including court costs, sanctions
imposed by a court, attorneys’ fees, experts fees and all other external
expenses), the costs of any judgment or settlement, and the cost of any interest
or penalties relating to any judgment or settlement with respect to such Third
Party Claim.

 

(g)                                  Notwithstanding the foregoing, the
Indemnifying Party shall not, without the prior written consent of the
Indemnitee, settle or compromise any pending or threatened Third Party Claim or
consent to the entry of any judgment which does not include as an unconditional
term thereof the delivery by the claimant or plaintiff to the Indemnitee of a
written release from all Liability in respect of such Third Party Claim.

 

(h)                                 Notwithstanding anything to the contrary in
this Agreement, Third Party Claims with respect to Taxes shall be governed by
the Tax Matters Agreement and not by the provisions of this ARTICLE IV.

 

Section 4.06.                          Additional Matters.  (a) Any claim on
account of a Loss which does not result from a Third Party Claim shall be
asserted by prompt written notice given by the Indemnitee to the applicable
Indemnifying Party.  Such Indemnifying Party shall have a period of thirty (30)
days after the receipt of such notice within which to respond by either
(i) paying the applicable Indemnitee the amount of cash claimed in such notice
or (ii) objecting to the claim for indemnification or the amount stated
therein.  If the Indemnifying Party objects to the applicable claim, in whole or
in part, or if the Indemnifying Party does not respond within such thirty (30)
day period, then the applicable Indemnitee shall be free to pursue such remedies
as may be available to such Indemnitee as contemplated by this Agreement,
without prejudice to its continuing rights to pursue indemnification hereunder.

 

(b)                                 If payment is made by or on behalf of any
Indemnifying Party to any Indemnitee in connection with any Third Party Claim,
such Indemnifying Party shall be subrogated to and shall stand in the place of
such Indemnitee as to any events or circumstances in respect of which such
Indemnitee may have any right, defense or claim relating to such Third Party
Claim against any claimant or plaintiff asserting such Third Party Claim or
against any other Person.  Such Indemnitee shall cooperate with such
Indemnifying Party in a reasonable manner, and at the cost and expense of such
Indemnifying Party, in prosecuting any subrogated right, defense or claim.

 

(c)                                  Indemnification payments in respect of any
Losses for which an Indemnitee is entitled to indemnification under this
Article IV shall be paid by the Indemnifying Party to the Indemnitee as such
Losses are incurred upon demand by the Indemnitee.  In connection therewith,
such Indemnitee shall provide reasonably satisfactory documentation setting
forth the basis for the amount of such indemnification, including documentation
reflecting any Insurance Proceeds that actually reduce the amount of such
Losses.

 

Section 4.07.                          Medicare Reporting.  The parties hereto
acknowledge that the resolution of any Third Party Claim

 

40

--------------------------------------------------------------------------------


 

(subject to this Agreement) by way of a settlement, judgment, award or other
payment to or on behalf of a Medicare beneficiary where medical expenses are
claimed or released may impose reporting obligations pursuant to Section 111 of
the Medicare, Medicaid and SCHIP Extension Act of 2007 (MMSEA), and the
regulations and program guidance then in effect (“Section 111 Report”). 
Accordingly, so that the Indemnitee can timely and effectively investigate and
discharge its reporting obligations, if any, to the Centers for Medicare and
Medicaid Services (“CMS”), the Indemnifying Party agrees to:

 

(a)                                 Notify the Indemnitee no later than ten
(10) days after making a settlement or payment of any award to or on behalf of a
Medicare beneficiary and provide and/or confirm information that the Indemnitee
will require to meet its Section 111 reporting obligation;

 

(b)                                 Notify the Indemnitee prior to the
settlement of any claim or payment of any award to a plaintiff or claimant for
the purpose of providing Indemnitee identifying information on the proposed
plaintiff or claimant-recipient, and such other information as may be required,
to enable the Indemnitee to ascertain whether a Section 111 Report will be
required.  If Medicare’s interests are implicated by the terms of the proposed
settlement, judgment, award or other payment, the Indemnitee shall also have the
right to suggest proposed terms and processes for the expected payment that will
address and protect the Indemnitee’s interests under Section 111 and the
Medicare Secondary Payer Act; and

 

(c)                                  Subject to the terms of this Article IV,
indemnify, defend, repay and hold harmless the Indemnitee for any Liabilities
(including double damages) for delayed or defective reporting to CMS under
Section 111 in the event that the Indemnifying Party fails to timely provide the
notice set forth in this Section 4.07.

 

Section 4.08.                          Remedies Cumulative.  The remedies
provided in this Article IV shall be cumulative and, subject to the provisions
of Article VI, shall not preclude assertion by any Indemnitee of any other
rights or the seeking of any and all other remedies against any Indemnifying
Party, except that the remedies provided in this Article IV shall be the
exclusive remedy for claims for contribution or other rights of recovery arising
out of or relating to any Environmental Law, including the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), or any
analogous state or foreign Environmental Laws, whether now or hereinafter in
effect.

 

Section 4.09.                          Survival of Indemnities.  The indemnity
agreements contained in this Article IV shall remain operative and in full force
and effect, regardless of (a) any investigation made by or on behalf of any
Indemnitee; (b) the knowledge by the Indemnitee at any time of Liabilities for
which it might be entitled to indemnification hereunder and (c) any termination
of this Agreement.  The rights and obligations of each of Lilly and the Company
and their respective Indemnitees under this Article IV shall survive the merger
or consolidation of any party, the sale or other transfer by any party of any
Assets or businesses or the assignment by it of any Liabilities, or the change
of form or change of control of any party.

 

Section 4.10.                          Special Damages.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT TO THE CONTRARY, IN
NO EVENT WILL EITHER PARTY OR ANY OF ITS OTHER GROUP MEMBERS BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,

 

41

--------------------------------------------------------------------------------


 

CONSEQUENTIAL OR PUNITIVE DAMAGES, LOST PROFITS OR SIMILAR ITEMS (INCLUDING LOSS
OF REVENUE, INCOME OR PROFITS, DIMINUTION OF VALUE OR LOSS OF BUSINESS
REPUTATION OR OPPORTUNITY), OR DAMAGES CALCULATED ON MULTIPLES OF EARNINGS OR
OTHER METRICS APPROACHES, SUFFERED BY AN INDEMNIFIED PARTY, HOWEVER CAUSED AND
ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER OR
THEREUNDER; PROVIDED, HOWEVER, THAT TO THE EXTENT AN INDEMNIFIED PARTY IS
REQUIRED TO PAY ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES, LOST PROFITS OR SIMILAR ITEMS, OR DAMAGES CALCULATED ON
MULTIPLES OF EARNING OR OTHER METRIC APPROACHES TO A PERSON WHO IS NOT A MEMBER
OF EITHER GROUP IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL
CONSTITUTE DIRECT DAMAGES AND NOT BE SUBJECT TO THE LIMITATION SET FORTH IN THIS
SECTION 4.10.

 

ARTICLE V

 

CERTAIN BUSINESS MATTERS

 

Section 5.01.                          No Restriction on Competition.  It is the
explicit intent of each of the parties hereto that the provisions of this
Agreement shall not include any non-competition or other similar restrictive
arrangements with respect to the range of business activities that may be
conducted by the parties hereto from and after the Effective Date.  Accordingly,
each of the parties hereto acknowledges and agrees that nothing set forth in
this Agreement shall be construed to create any explicit or implied restriction
or other limitation on the ability of any party hereto to engage in any
(a) business or other activity that competes with the business of any other
party hereto or (b) specific line of business or engage in any business activity
in any specific geographic area.

 

Section 5.02.                          No Solicitation of Employees.  For and
during the twelve (12) month period following the date on which Lilly and its
Affiliates first cease to hold in excess of 50% of the outstanding shares of
Company Common Stock pursuant to the Distribution or Other Disposition, none of
Lilly, the Company or any other member of their respective Groups will, without
the prior written consent of the other party, either directly or indirectly, on
their own behalf or in the service or on behalf of others, solicit, aid, induce
or encourage any employee at the level of senior director and above of the other
party’s Group to leave his or her employment; provided, however, that nothing in
this Section 5.02 shall restrict or preclude the rights of Lilly, the Company or
any other member of their respective Groups from soliciting or hiring (a) any
employee who responds to a general solicitation or advertisement that is not
specifically targeted or focused on the employees employed by the other Group
(and nothing shall prohibit such generalized searches for employees through
various means, including the use of advertisements in the media (including trade
media) or the engagement of search firms to engage in such searches); provided
that the applicable party has not encouraged or advised such firm to approach
any such employee; (b) any employee whose employment has been terminated by the
other Group without cause; or (c) any employee whose employment was terminated
for cause at least 180 days prior to any such contact.  For purposes of this
Section 5.02 only, the written

 

42

--------------------------------------------------------------------------------


 

consent of the other applicable party shall be secured by seeking permission
from, in the case of each of Lilly and the Company, the Sr. Vice President,
Human Resources.

 

ARTICLE VI

 

EXCHANGE OF INFORMATION; CONFIDENTIALITY

 

Section 6.01.                          Provision of Corporate Records.  As soon
as practicable after the Effective Date, subject to the provisions of this
Section 6.01, Lilly and the Company shall discuss and negotiate in good faith a
plan to transition (i) to the Company all Company Books and Records in the
possession or control of Lilly or any other member of the Lilly Group, and
(ii) to Lilly all Lilly Books and Records in the possession or control of the
Company or any other member of the Company Group.  The foregoing shall be
limited by the following:

 

(a)                                 The transition of books and records shall
require only deliveries of specific and discrete books and records (i) requested
by the other party and (ii) identified by either party in the ordinary course of
business and determined by such party to be material to the other’s business. 
Without limiting any express delivery requirements under any other provision of
this Agreement or any Ancillary Agreement, neither party shall be required to
conduct any general search or investigation of its files;

 

(b)                                 Each party may retain copies of books and
records delivered to the other, subject to holding in confidence in accordance
with Section 6.09 information contained in such books and records;

 

(c)                                  Each party may in good faith refuse to
furnish any books and records under this Section 6.01 if it reasonably believes
in good faith that doing so could materially adversely affect its ability to
successfully assert a claim of Privilege;

 

(d)                                 Neither party shall be required to deliver
to the other books and records or portions thereof that are subject to
confidentiality agreements that would by their terms prohibit such delivery;
provided, however, that if requested by the other party, such party shall use
commercially reasonable efforts to seek a waiver of or other relief from such
confidentiality restriction; and

 

(e)                                  Nothing in this Section 6.01 shall affect
the rights and obligations of any party to the Tax Matters Agreement with
respect to the sharing of information related to Taxes.

 

In addition, copies of that portion of Excluded Company Books and Records and
Excluded Lilly Books and Records that are retained (i) pursuant to the
requirements of Law or (ii) because the respective Group determines it is
necessary or advisable to do so, will be made available to the other party at
such party’s reasonable request and expense, to the extent permitted by Law.

 

Section 6.02.                          Agreement for Exchange of Information;
Archives.  (a) Each of Lilly and the Company, on behalf of itself and its Group,
agrees to provide, or cause to be provided, to the other Group, at any time
before or after the Effective Date, as soon as reasonably practicable after
written request therefor, access to any Information in the possession or under
the

 

43

--------------------------------------------------------------------------------


 

control of its Group that can be retrieved without unreasonable disruption to
its business that the requesting party reasonably needs (i) to comply with
reporting, disclosure, filing, or other requirements imposed on the requesting
party or an applicable member of its Group (including under applicable
securities or Tax Laws) by a Governmental Authority having jurisdiction over the
requesting party or such member of its Group, (ii) for use in any judicial,
regulatory, administrative, Tax or other proceeding or in order to satisfy
audit, accounting, regulatory, litigation, environmental, tax or other similar
requirements, in each case other than claims or allegations that one party to
this Agreement or any member of its Group has against the other party or any
member of its Group, or (iii) subject to the foregoing clause (ii), to comply
with its obligations under this Agreement or any Ancillary Agreement.

 

(b)                                 After the Effective Date, each of the Lilly
Group on the one hand, and the Company Group on the other hand, shall provide to
the other Group access during regular business hours (as in effect from time to
time) to Information or documents and objects of historic significance that
relate to the business and operations of such Group prior to the Effective Date
that are located in archives retained or maintained by such other Group (or, if
such Information does not exclusively relate to a party’s business, to the
portions of such Information that do exclusively relate), subject to appropriate
restrictions for proprietary, privileged or Confidential Information and to the
requirements of any applicable state and/or federal Law such as a Code of
Conduct or Standard of Conduct and any restrictions (including prohibitions on
removal of specified objects), that are then applicable to the disclosing party,
but only insofar as such access is reasonably required by the other party for
legitimate business reasons, and only for the duration such access is required,
provided that the requesting party shall cause any such objects to be returned
promptly in the same condition in which they were delivered to the requesting
party.  The Company or Lilly, as applicable, may obtain copies at their own
expense of such Information for bona fide business purposes.  The Company or
Lilly, as applicable, shall pay the applicable fee or rate per hour for archives
research services (subject to increase from time to time to reflect rates then
in effect) for the providing party generally.  Nothing herein shall be deemed to
restrict the access of the providing party to any Information or to impose any
Liability on the providing party if any such Information is not maintained or
preserved by such party.

 

(c)                                  After the Effective Date, without limiting
the parties’ other rights and obligations set forth in this Section 6.02, each
of Lilly and the Company shall (i) maintain in effect, at its own cost and
expense, adequate systems and controls necessary to enable the Persons in the
other Group to satisfy their respective reporting, accounting, audit and other
obligations of which the first Group is made aware, and (ii) provide, or cause
to be provided, to the other party (in such form as the providing party retains
such Information for its own use) all financial and other data and Information
in such party’s possession or control as such requesting party determines
necessary or advisable in order to prepare its financial statements and reports
or filings with any Governmental Authority.

 

(d)                                 After the Effective Date, without limiting
the parties’ rights and obligations in this Section 6.02, upon reasonable
written notice, the parties shall furnish or cause to be furnished to each other
and their employees, counsel, auditors and representatives reasonable access,
during normal business hours, to such Information and assistance relating to the
Animal Health Business, the Animal Health Assets and the Animal Health
Liabilities as is required by applicable Law,

 

44

--------------------------------------------------------------------------------


 

including Section 404 of the Sarbanes-Oxley Act of 2002, or is reasonably
necessary for financial reporting and accounting matters (including with respect
to the preparation of any financial statements), letters of representation,
reports or forms, the preparation and filing of any Tax Returns or the defense
of any Tax claim or assessment.  Each party shall reimburse the other for
reasonable out-of-pocket costs and expenses incurred in assisting the other
pursuant to this Section 6.02(d).  Neither party shall be required by this
Section 6.02(d) to take any action that would unreasonably interfere with the
conduct of its business or unreasonably disrupt its normal operations.

 

(e)                                  Nothing in this Section 6.02 shall affect
the rights and obligations of any party to the Tax Matters Agreement with
respect to the sharing of information related to Taxes.

 

(f)                                   In the event any party reasonably
determines that any provision of Information otherwise described in this
Section 6.02 could be commercially detrimental, violate any Law or Contract,
require any consent that the party does not have, or result in the waiver any
Privilege, the parties shall, and shall cause each other member of their
respective Groups to, take all commercially reasonable measures to permit the
compliance with such obligations in a manner that avoids any such harm or
consequence, including seeking any such consent.

 

(g)                                  Each party agrees that it will only process
Personal Data provided to it by the members of the other Group but only insofar
as such Personal Data processing is required by the other party for legitimate
business reasons, and the other party provides access to the Personal Data only
to those employees who have a legitimate business reason to process the Personal
Data, in accordance with all applicable privacy and data protection Law
obligations and will implement and maintain at all times appropriate technical
and organizational measures to protect such Personal Data against unauthorized
or unlawful processing and accidental loss, destruction, damage, alteration and
disclosure.  In addition, each party agrees to abide by any obligations under
privacy and data protection Laws affecting the disclosure of such Personal Data
to the other party and will not knowingly process such Personal Data in such a
way to cause the other party to violate any of its obligations under any
applicable privacy and data protection Laws.

 

(h)                                 For the purposes of this Article VI, any
request for information shall be deemed reasonable in content or timing if such
request is consistent with past practices.

 

Section 6.03.                          Ownership of Information.  Any
Information owned by one Group that is provided to a requesting party pursuant
to Section 6.02 shall remain the property of the providing party.  Unless
expressly set forth in this Agreement, nothing contained in this Agreement shall
be construed as granting or conferring any right, title or interest (whether by
license or otherwise) in, to or under any such Information.

 

Section 6.04.                          Reimbursement for Providing Information. 
The party requesting access to Information agrees to reimburse the other party
for the reasonable and documented out-of-pocket costs, if any, of providing such
access.

 

Section 6.05.                          Record Retention.  To facilitate the
possible exchange of Information pursuant to this Article VI and other
provisions of this Agreement after the Effective Date, the parties agree to use
their commercially reasonable efforts to retain all Information in their
respective possession or control in accordance with the policies of Lilly as in
effect on the

 

45

--------------------------------------------------------------------------------


 

Effective Date or such other policies as may be reasonably adopted by a party
after the Effective Date.  For the avoidance of doubt, such policies shall be
deemed to apply to any Information in a party’s possession or control on the
Effective Date relating to the other party or members of its Group.  No party
will destroy, or permit any other member of its Group to destroy, any
Information which the other party may have the right to access pursuant to this
Agreement prior to the seventh anniversary of the Effective Date without first
using its commercially reasonable efforts to notify the other party of the
proposed destruction and giving such party the opportunity to take possession of
such Information prior to such destruction; provided, however, that in the case
of any Information relating to Environmental Liabilities, such period shall be
extended to the expiration of the applicable statute of limitations (giving
effect to any extensions thereof). Nothing in this Section 6.05 shall affect the
rights and obligations of any party to the Tax Matters Agreement with respect to
Tax Records.

 

Section 6.06.                          Limitations of Liability.  Except as
otherwise provided in this Article VI or required by applicable Law, in the
absence of willful misconduct by the party requested to provide such
Information, no party shall have any Liability to any other party in the event
that (a) any Information which is an estimate or forecast, or which is based on
an estimate or forecast is found to be inaccurate or (b) the requested
Information is not provided.  No party shall have any Liability to any other
party if any Information is destroyed after commercially reasonable efforts by
such party to comply with the provisions of Section 6.05.

 

Section 6.07.                          Other Agreements Providing for Exchange
of Information.  (a) The rights and obligations granted under this Article VI
are subject to any specific limitations, qualifications or additional provisions
on the sharing, exchange, retention, rights to use, or confidential treatment of
Information set forth in any Ancillary Agreement.

 

(b)                                 When any Information provided by one Group
to the other (other than Information provided pursuant to Section 6.05) is no
longer needed for the purposes contemplated by this Agreement or any other
Ancillary Agreement or is no longer required to be retained by applicable Law,
the receiving party will promptly after written request of the other party
either return to the other party all Information in a tangible form (including
all copies thereof and all notes, extracts or summaries based thereon) or
certify to the other party that it has destroyed such Information (and such
copies thereof and such notes, extracts or summaries based thereon); provided,
however, the obligation to return or destroy such Information shall not apply to
Information that is maintained on routine computer system backup tapes, disks or
other backup storage devices as long as such backed-up Information is not used,
disclosed or otherwise recovered from such back-up devices; provided, however,
that any such Information so retained will continue, in each case, to be held
confidential pursuant to the terms of Section 6.09.

 

Section 6.08.                          Production of Witnesses; Records;
Cooperation.  (a) After the Effective Date, except in the case of any Action
involving or relating to a conflict or dispute between any member of the Lilly
Group, on the one hand, and any member of the Company Group, on the other hand,
each party hereto will use its commercially reasonable efforts to make available
to each other party, upon written request, the then current directors, officers,
employees, other personnel and agents of the member in its respective Group as
witnesses and any books, records or other documents within its control or which
it otherwise has the ability to make available, to the extent that any such
Person (giving consideration to business demands of

 

46

--------------------------------------------------------------------------------

 

such directors, officers, employees, other personnel and agents) or books,
records or other documents may reasonably be required in connection with any
Action in which the requesting party may from time to time be involved,
regardless of whether such Action is a matter with respect to which
indemnification may be sought hereunder, and the parties shall otherwise
reasonably cooperate with each other to the extent reasonably necessary with
respect to any such Actions.  The requesting party shall bear all costs and
expenses in connection therewith.

 

(b)                                 If an Indemnifying Party or Indemnitee
chooses to defend or to seek to compromise or settle any Third Party Claim, the
other party shall make available to such Indemnifying Party or Indemnitee, as
applicable, upon written request, the then current directors, officers,
employees, other personnel and agents of the Persons in its respective Group as
witnesses and any Information within its control or possession, to the extent
that any such Person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with such defense,
settlement or compromise, or such prosecution, evaluation or pursuit, as the
case may be, and shall otherwise reasonably cooperate in such defense,
settlement or compromise, or such prosecution, evaluation or pursuit, as the
case may be.

 

(c)                                  In connection with any applicable matter
contemplated by this Section 6.08, the parties may enter into a mutually
acceptable joint defense agreement so as to maintain to the extent practicable
any applicable attorney-client privilege or work product immunity of any member
of any Group.

 

Section 6.09.                          Confidentiality.  (a) Subject to
Section 6.10, each of Lilly and the Company (each, a “Receiving Party”), on
behalf of itself and each other Person in its respective Group, agrees to hold,
and to cause its respective Representatives to hold, in strict confidence, all
Information, including Personal Data, material or documents (i) in the case of
Lilly, relating to the Company and solely concerning the Animal Health Business
(for which the Company shall be the “Disclosing Party”), and (ii) in the case of
the Company, relating to Lilly and concerning the Lilly Business (for which
Lilly shall be the “Disclosing Party”), which is: (x) accessible to the
respective Receiving Party and its Representatives, (y) in the possession of the
respective Receiving Party and its Representatives (including Information in
such party’s possession prior to the Effective Date) or (z) furnished by the
Disclosing Party or any Person in the Receiving Party’s Group (or any of their
respective Representatives) at any time pursuant to this Agreement or otherwise,
irrespective of the form of communication (the “Confidential Information”). 
Confidential Information includes all notes, analyses, compilations, forecasts,
data, translations, studies, memoranda or other documents prepared by any member
of the Receiving Party’s Group or its respective Representatives that contain or
otherwise reflect such Confidential Information. Notwithstanding the foregoing,
Confidential Information shall not include Information that: (i) is or becomes
part of the public domain through no breach of this Agreement by the Receiving
Party, any  member of their respective Group or its Representatives, (ii) was
independently developed following the Effective Date by employees or agents of
the Receiving Party, any other Person in its Group or, their respective
Representatives who have not accessed or otherwise received the applicable
Information; provided that such independent development can be demonstrated by
competent, contemporaneous written records of the Receiving Party or any other
Person in its Group, or (iii) becomes available to the Receiving Party or any
other Person in its Group following the

 

47

--------------------------------------------------------------------------------


 

Effective Date on a non-confidential basis from a third party who is not known
by such Person to be bound directly or indirectly by a confidentiality agreement
or other contractual, legal or fiduciary obligation of confidentiality to the
Disclosing Party or any member of its Group.  For the avoidance of doubt, the
Receiving Parties shall treat the Confidential Information with at least the
same degree of care that applies to the confidential and proprietary information
of Lilly pursuant to policies in effect as of the Effective Date.

 

(b)                                 Each party acknowledges that it and the
other members of its Group may have in their possession confidential or
proprietary Information of third parties that was received under confidentiality
or non-disclosure agreements with such third parties prior to the Effective
Date.  Such party will hold, and will cause the other members of its Group and
their respective Representatives to hold, in strict confidence, the confidential
and proprietary information of third parties to which it or any other member of
its Group has access, in accordance with the terms of any agreements entered
into prior to the Effective Date between one or more members of such party’s
Group (whether acting through, on behalf of, or connection with, the separated
businesses) and such third parties.

 

(c)                                  Upon the written request of a party, the
other party shall promptly destroy any copies of Confidential Information
(including any extracts therefrom) specifically identified by the requesting
party to be destroyed.  Upon the written request of such requesting party, the
other party shall cause one of its duly authorized officers to certify in
writing to such requesting party that the requirements of the preceding sentence
have been satisfied in full; provided, however, the obligation to return or
destroy such Confidential Information shall not cover Confidential Information
that is maintained on routine computer system backup tapes, disks or other
backup storage devices as long as such backed-up information is not used,
disclosed or otherwise recovered from such back-up devices; provided, however,
that any Confidential Information so retained will continue, in each case, to be
held confidentially as provided in this Section 6.09.

 

(d)                                 Notwithstanding anything to the contrary in
this Article VI, (i) to the extent that an Ancillary Agreement or other Contract
pursuant to which a party hereto or another Person in its respective Group is
bound or its Confidential Information is subject provides that certain
Information shall be maintained as confidential on a basis that is more
protective of such Information or for a longer period of time than provided for
herein, then the applicable provisions contained in such Ancillary Agreement or
other Contract shall control with respect thereto and (ii) a party and the
applicable members of its respective Group shall have no right to use any
Information of the Disclosing Party unless otherwise provided for in this
Agreement, an Ancillary Agreement or a Contract between the parties hereto or a
member of its respective Group.

 

Section 6.10.                          Protective Arrangements.  In the event
that the Receiving Party or any member of its Group either determines on the
advice of its counsel (which may be internal) that it is required to disclose
any Information pursuant to applicable Law (including the rules and regulations
of the Commission or any national securities exchange) or receives any request
or demand from any Governmental Authority to disclose or provide Information of
the Disclosing Party (or any member of the Disclosing Party’s Group) that is
subject to the confidentiality provisions hereof, such party shall, to the
extent legally permissible, use its reasonable best efforts to notify the other
party prior to disclosing or providing such Information

 

48

--------------------------------------------------------------------------------


 

and shall cooperate at the expense of such other party in seeking any reasonable
protective arrangements (including by using its reasonable best efforts to
ensure that confidential treatment is accorded such Information) requested by
such other party.  Subject to the foregoing, the Person that received such a
request or determined that it is required to disclose Information may thereafter
disclose or provide only that portion of such Information that is legally
required to be disclosed as so advised by counsel; provided, however, that such
Person provides the other party, to the extent legally permissible, upon request
with a copy of the Information so disclosed. For the avoidance of doubt, nothing
contained in this Section 6.10 or in Section 6.09 shall prevent Lilly from
including in any Lilly Public Filing any Information provided by the Company
Group in accordance with ARTICLE VII, to the extent Lilly determines in good
faith that such inclusion is necessary or desirable.

 

Section 6.11.                          Preservation of Legal Privileges. 
(a) Lilly and the Company recognize that the members of their respective Groups
possess and will possess information and advice that has been previously
developed but is legally protected from disclosure under legal privileges, such
as the attorney-client privilege, work product doctrine and other concepts of
legal protection (“Privilege”).  Lilly and the Company recognize that they shall
be jointly entitled to the Privilege with respect to such Privileged Information
and that each of them shall be entitled to maintain, preserve and assert for its
own benefit all such information and advice, but both parties shall ensure that
such information is maintained so as to protect the Privileges with respect to
the other party’s interest.  To that end, neither party will knowingly waive or
compromise any Privilege associated with such information and advice without the
prior written consent of the other party.  In the event that Privileged
Information is required to be disclosed to any arbitrator or mediator in
connection with a dispute between the parties, such disclosure shall not be
deemed a waiver of Privilege with respect to such information, and any party
receiving it in connection with a proceeding shall be informed of its nature and
shall be required to safeguard and protect it.

 

(b)                                 The rights and obligations created by this
Section 6.11 shall apply to all Information relating to the Animal Health
Business as to which either party would have been entitled to assert or did
assert the protection of a Privilege, including (i) any and all Information
generated prior to the Effective Date and (ii) all Information generated,
received or arising after the Effective Date that refers to or relates to
Information described in the preceding clause (i).

 

(c)                                  Upon receipt by either party of any
subpoena, discovery or other request that may call for the production or
disclosure of Information that is the subject of a Privilege, or if a party
obtains knowledge that any current or former employee of a party has received
any subpoena, discovery or other request that may call for the production or
disclosure of such Information, such party shall provide the other party a
reasonable opportunity to review the Information and to assert any rights it may
have under this Section 6.11 or otherwise to prevent the production or
disclosure of such Information at the cost and expense of the members of the
Group claiming such defenses to disclosure.  Absent receipt of written consent
from the other party to the production or disclosure of Information that may be
covered by a Privilege, each party agrees that it will not produce or disclose
any Information that may be covered by a Privilege unless a court of competent
jurisdiction has entered a final, nonappealable order finding that the
Information is not entitled to protection under any applicable Privilege.

 

(d)                                 Lilly’s transfer of Company Books and
Records and other Information to the Company, Lilly’s agreement

 

49

--------------------------------------------------------------------------------


 

to permit the Company to obtain Information existing prior to the Effective
Date, the Company’s transfer of Lilly Books and Records and other Information
(if any) to the Company and the Company’s agreement to permit Lilly to obtain
Information existing prior to the Effective Date are made in reliance on Lilly’s
and the Company’s respective agreements, as set forth in Section 6.09,
Section 6.10 and this Section 6.11, to maintain the confidentiality of such
Information and to take the steps provided herein for the preservation of all
Privileges that may belong to or be asserted by Lilly or the Company, as the
case may be.  The access to Information being granted pursuant to Section 6.02
hereof, the agreement to provide witnesses and individuals pursuant to
Section 6.08 hereof and the disclosure to Lilly and the Company of Privileged
Information relating to the Animal Health Business or Lilly Business pursuant to
this Agreement in connection with the transactions contemplated hereby shall not
be asserted by Lilly or the Company to constitute, or otherwise deemed, a waiver
of any Privilege that has been or may be asserted under this Section 6.11 or
otherwise.  Nothing in this Agreement shall operate to reduce, minimize or
condition the rights granted to Lilly and the Company in, or the obligations
imposed upon the parties by, this Section 6.11.

 

ARTICLE VII

 

FINANCIAL AND OTHER COVENANTS

 

Section 7.01.                          Disclosure and Financial Controls.  The
Company agrees that, for so long as Lilly is required to consolidate the results
of operations and financial position of the Company and the other members of the
Company Group or to account for its investment in the Company under the equity
method of accounting (determined in accordance with US GAAP and consistent with
Commission reporting requirements):

 

(a)                                 Disclosure of Financial Controls.  The
Company will, and will cause each other member of the Company Group to,
maintain, as of and after the Effective Date, disclosure controls and procedures
and internal control over financial reporting as defined in Exchange Act
Rule 13a-15; the Company will cause each of its principal executive and
principal financial officers to sign and deliver certifications to the Company’s
periodic reports and will include the certifications in the Company’s periodic
reports, in each case, as and when required pursuant to Exchange Act Rule 13a-14
and Item 601 of Regulation S-K; the Company will comply with its obligations
under Sections 302 and 404 of the Sarbanes-Oxley Act of 2002; the Company will
cause its management to evaluate the Company’s disclosure controls and
procedures and internal control over financial reporting (including any change
in internal control over financial reporting) as and when required pursuant to
Exchange Act Rule 13a-15; the Company will disclose in its periodic reports
filed with the Commission information concerning the Company management’s
responsibilities for and evaluation of the Company’s disclosure controls and
procedures and internal control over financial reporting (including the annual
management report and attestation report of the Company’s independent auditors
relating to internal control over financial reporting) as and when required
under Items 307 and 308 of Regulation S-K and other applicable Commission rules;
and, without limiting the general application of the foregoing, the Company
will, and will cause each other member of the Company Group to, maintain as of
and after the Effective Date internal systems and procedures that will provide
reasonable assurance that (i) the Financial Statements are reliable and timely
prepared in accordance with US GAAP and applicable Law, (ii) all transactions of
members of the Company Group are recorded as necessary to permit the preparation
of the Financial Statements, (iii) the receipts and

 

50

--------------------------------------------------------------------------------


 

expenditures of members of the Company Group are authorized at the appropriate
level within the Company, and (iv) unauthorized use or disposition of the assets
of any member of the Company Group that could have a material effect on the
Financial Statements is prevented or detected in a timely manner. It is
understood and agreed that, references in this Section 7.01(a) to reporting or
other obligations of the Company shall be deemed to assume, for purposes hereof,
that the Company is subject to the same rules and regulations as Lilly.

 

(b)                                 Fiscal Year.  The Company will, and will
cause each member of the Company Group organized in the U.S. to maintain a
fiscal year that commences and ends on the same calendar days as Lilly’s fiscal
year commences and ends, and to maintain monthly accounting periods that
commence and end on the same calendar days as Lilly’s monthly accounting periods
commence and end.  The Company will, and will cause each other member of the
Company Group organized outside the U.S. to maintain a fiscal year that
commences and ends on the same calendar days as the fiscal year of the
corresponding members of the Lilly Group (if any) organized outside the U.S.
commences and ends, and to maintain monthly accounting periods that commence and
end on the same calendar days as the monthly accounting periods of the
corresponding members of the Lilly Group (if any) organized outside the U.S.
commence and end.

 

(c)                                  Monthly and Quarterly Financial
Information.  The Company will deliver or make available to Lilly a consolidated
income statement and balance sheet, or the information required to prepare a
consolidated income statement and balance sheet, on a monthly basis for the
Company for such period in the same format and manner, with the same detail, and
in the same timeframe, as the Animal Health Business delivered or made available
such information to Lilly prior to the Effective Date (such practices, the
“Financial Delivery Practices”).  The Company will deliver or make available to
Lilly a consolidated income statement and balance sheet and supplemental data
related to cash flows, or the information required to prepare a consolidated
income statement and balance sheet and supplemental data related to cash flows,
and other necessary disclosures on a quarterly basis in accordance with the
Financial Delivery Practices.  The Company will be responsible for reviewing its
results and data and for informing Lilly immediately of any post-closing
adjustments that come to its attention.  The Company must provide final sign-off
of its results, using Lilly materiality, no later than nine (9) Business Days
after the quarterly close period end for the income statement and no later than
twelve (12) Business Days after the quarterly close period end for the balance
sheet and supplemental data, in each case unless otherwise directed by Lilly.  A
certification will be provided by the Controller and Chief Financial Officer and
President of the Company that the quarter financials and internal controls
appropriately represent the financial position and current financial reporting
controls of the Company no later than five (5) Business Days prior to Lilly’s
filing of its quarterly financial statements with the Commission.

 

(d)                                 Quarterly Financial Statements.  As soon as
practicable, in accordance with the Financial Delivery Practices, Company will
deliver to Lilly drafts of (i) the consolidated financial statements of the
Company Group (and notes thereto) for each fiscal quarter and for the period
from the beginning of the current fiscal year to the end of such quarter,
setting forth in each case in comparative form for each such fiscal quarter of
the Company the consolidated figures (and notes thereto) for the corresponding
quarter and periods of the previous fiscal year and all in reasonable detail and
prepared in

 

51

--------------------------------------------------------------------------------


 

accordance with Article 10 of Regulation S-X and US GAAP, and (ii) a discussion
and analysis by management of the Company Group’s financial condition and
results of operations for such fiscal quarter, including an explanation of any
material period-to-period change and any off-balance sheet transactions, all in
reasonable detail and prepared in accordance with Item 303(b) of Regulation S-K;
provided, however, that the Company will deliver such information at such
earlier time upon Lilly’s written request with thirty (30) days’ notice
resulting from Lilly’s determination to accelerate the timing of the filing of
its financial statements with the Commission.  The information set forth in
(i) and (ii) above is referred to in this Agreement as the “Quarterly Financial
Statements.”  No later than seven (7) Business Days prior to the date the
Company publicly files the Quarterly Financial Statements with the Commission or
otherwise makes such Quarterly Financial Statements publicly available, the
Company will deliver to Lilly the final form of the Quarterly Financial
Statements and certifications thereof by the principal executive and financial
officers of the Company in substantially the forms required under Commission
rules for periodic reports and in form and substance satisfactory to Lilly;
provided, however, that the Company may continue to revise such Quarterly
Financial Statements prior to the filing thereof in order to make corrections
and non-substantive changes which corrections and changes will be delivered by
the Company to Lilly as soon as practicable, and in any event within eight
(8) hours of making any such corrections or changes; provided, however, that
Lilly’s and the Company’s financial representatives will actively consult with
each other regarding any changes (whether or not substantive) which the Company
may consider making to its Quarterly Financial Statements and related
disclosures during the seven (7) Business Days immediately prior to any
anticipated filing with the Commission, with particular focus on any changes
which would have an effect upon Lilly’s financial statements or related
disclosures.  In addition to the foregoing, no Quarterly Financial Statement or
any other document which refers, or contains information not previously publicly
disclosed with respect to the ownership of the Company by Lilly or the
Transactions, will be filed with the Commission or otherwise made public by any
Company Group member without the prior written consent of Lilly. 
Notwithstanding anything to the contrary in this Section 7.01(d), the Company
will not file its Quarterly Financial Statements with the Commission prior to
the time that Lilly files the Lilly quarterly financial statements with the
Commission unless otherwise required by applicable Law.

 

(e)                                  Annual Financial Statements.  On an annual
basis, in accordance with the Financial Delivery Practices, the Company will
deliver to Lilly an income statement and balance sheet and supplemental data
related to cash flows and other necessary disclosures for such fiscal year in
such format and detail as Lilly may request.  The Company will be responsible
for reviewing its results and data and for informing Lilly immediately of any
post-closing adjustments in excess of $5 million pre-tax that come to its
attention and of any adjustments below $5 million within eight (8) hours of its
awareness.  The Company must provide final sign-off of its results, using Lilly
materiality, no later than nine (9) Business Days after the annual close period
end for the income statement and no later than twelve (12) Business Days after
the annual close period end for the balance sheet and supplemental data, in each
case unless otherwise directed by Lilly.  A certification will be provided by
the CEO and CFO of the Company pertaining to the internal controls no later than
five (5) Business Days prior to Lilly’s filing of its audited annual financial
statements (the “Lilly Annual Statements”) with the Commission.  As soon as
practicable, and in any event no later than fifteen (15) Business Days prior to
the date on which Lilly has notified the Company that Lilly intends to file its
annual report on Form 10-K or other document containing annual financial
statements

 

52

--------------------------------------------------------------------------------


 

with the Commission, the Company will deliver to Lilly any financial and other
information and data with respect to the Company Group and its business,
properties, financial position, results of operations and prospects as is
reasonably requested by Lilly in connection with the preparation of Lilly’s
financial statements and annual report on Form 10-K.  As soon as practicable,
and in any event no later than ten (10) Business Days prior to the date on which
the Company is required to file an annual report on Form 10-K or other document
containing its Annual Financial Statements (as defined below) with the
Commission, the Company will deliver to Lilly (i) drafts of the consolidated
financial statements of the Company Group (and notes thereto) for such year,
setting forth in each case in comparative form the consolidated figures (and
notes thereto) for the previous fiscal years and all in reasonable detail and
prepared in accordance with Regulation S-X and US GAAP and (ii) a discussion and
analysis by management of the Company Group’s financial condition and results of
operations for such year, including an explanation of any material
period-to-period change and any off-balance sheet transactions, all in
reasonable detail and prepared in accordance with Items 303(a) and 305 of
Regulation S-K.  The information set forth in (i) and (ii) above is referred to
in this Agreement as the “Annual Financial Statements.”  The Company will
deliver to Lilly all revisions to such drafts as soon as any such revisions are
prepared or made.  No later than seven (7) Business Days prior to the date the
Company publicly files the Annual Financial Statements with the Commission or
otherwise makes such Annual Financial Statements publicly available, the Company
will deliver to Lilly the final form of its annual report on Form 10-K and
certifications thereof by the principal executive and financial officers of the
Company in substantially the forms required under Commission rules for periodic
reports and in form and substance satisfactory to Lilly; provided, however, that
the Company may continue to revise such Annual Financial Statements prior to the
filing thereof in order to make corrections and non-substantive changes which
corrections and changes will be delivered by the Company to Lilly as soon as
practicable, and in any event within eight (8) hours of making any such
corrections or changes; provided, further, that Lilly and the Company financial
representatives will actively consult with each other regarding any changes
(whether or not substantive) which the Company may consider making to its Annual
Financial Statements and related disclosures during the seven (7) Business Days
immediately prior to any anticipated filing with the Commission.  In addition to
the foregoing, no Annual Financial Statement or any other document which refers,
or contains information not previously publicly disclosed with respect to the
ownership of the Company by Lilly or the Transactions will be filed with the
Commission or otherwise made public by any Company Group member without the
prior written consent of Lilly.  Notwithstanding anything to the contrary in
this Section 7.01(e), the Company will not file its Annual Financial Statements
with the Commission prior to the time that Lilly files the Lilly Annual
Statements with the Commission unless otherwise required by applicable Law.

 

(f)                                   Affiliate Financial Statements.  The
Company will deliver to Lilly all quarterly financial statements and annual
financial statements of each Affiliate of the Company which is itself required
to file financial statements with the Commission or otherwise make such
financial statements publicly available, with such financial statements to be
provided in the same manner and detail and on the same time schedule as
Quarterly Financial Statements and Annual Financial Statements required to be
delivered to Lilly pursuant to this Section 7.01.

 

(g)                                  Conformance with Lilly Financial
Presentation.  All information provided by any member of the Company

 

53

--------------------------------------------------------------------------------


 

Group to Lilly or filed with the Commission pursuant to Section 7.01(c) through
(f) inclusive will be consistent in terms of format and detail and otherwise
with Lilly’s policies with respect to the application of US GAAP and practices
in effect on the Effective Date with respect to the provision of such financial
information by such member of the Company Group to Lilly (and, where
appropriate, as presently presented in financial reports to the Lilly Board),
with such changes therein as may be requested by Lilly from time to time
consistent with changes in such accounting principles and practices, including
any changes in the interpretation or application of US GAAP.

 

(h)                                 Company Reports Generally.  The Company
shall, and shall cause each other member of the Company Group that files
information with the Commission to, deliver to Lilly: (i) substantially final
drafts, as soon as the same are prepared, of (A) all reports, notices and proxy
and information statements to be sent or made available by such member(s) of the
Company Group to its or their respective security holders, (B) all regular,
periodic and other reports to be filed or furnished under Sections 13, 14 and 15
of the Exchange Act (including reports on Forms 10-K, 10-Q and 8-K and annual
reports to shareholders), and (C) all registration statements and prospectuses
to be filed by any such member of the Company Group with the Commission or any
securities exchange pursuant to the listed company manual (or similar
requirements) of such exchange (collectively, the documents identified in
clauses (A), (B) and (C) are referred to in this Agreement as “Company Public
Documents”), and (ii) as soon as practicable, but in no event later than five
(5) Business Days (other than with respect to Form 8-Ks) prior to the earliest
of the dates the same are printed, sent or filed, current drafts of all such
Company Public Documents and, with respect to Form 8-Ks, as soon as practicable,
but in no event later than three (3) Business Days prior to the earliest of the
dates the same are printed, sent or filed in the case of planned Form 8-Ks and
as soon as practicable, but in no event less than two (2) hours in the case of
unplanned Form 8-Ks; provided, however, that the Company may continue to revise
such Company Public Documents prior to the filing thereof in order to make
corrections and non-substantive changes, which corrections and changes will be
delivered by the Company to Lilly as soon as practicable, and in any event
within eight (8) hours of making any such corrections or changes; provided,
further, that financial representatives of Lilly and the Company will actively
consult with each other regarding any changes (whether or not substantive) which
the Company may consider making to any of its Company Public Documents and
related disclosures prior to any anticipated filing with the Commission, with
particular focus on any changes which would have an effect upon Lilly’s
financial statements or related disclosures.  In addition to the foregoing, no
Company Public Document or any other document which refers, or contains
information not previously publicly disclosed with respect to the ownership of
the Company by Lilly or the Transactions will be filed with the Commission or
otherwise made public by any Company Group member without the prior written
consent of Lilly.

 

(i)                                     Budgets and Financial Projections.  The
Company will, as promptly as practicable, deliver to Lilly copies of all annual
budgets and financial projections (consistent in terms of format and detail
mutually agreed upon by the parties) relating to the Company on a consolidated
basis and will provide Lilly an opportunity to meet with management of the
Company to discuss such budgets and projections. In addition, to the extent
requested by Lilly, the Company will participate in Lilly’s annual strategic
review planning and other similar meetings and processes in a manner consistent
with past practices or with such changes as Lilly may reasonably request.

 

54

--------------------------------------------------------------------------------


 

(j)                                    Other Information.  With reasonable
promptness, the Company will deliver to Lilly such additional financial and
other information and data with respect to the Company Group and their business,
properties, financial positions, results of operations and prospects as from
time to time may be reasonably requested by Lilly.

 

(k)                                 Press Releases and Similar Information.  The
Company and Lilly will consult with each other as to the timing of their annual
and quarterly earnings releases and any interim financial guidance for a current
or future period and will give each other the opportunity to review the
information therein relating to the Company Group and to comment thereon.  Lilly
and the Company will make reasonable efforts to issue their respective annual
and quarterly earnings releases on the same date.  Lilly and the Company shall
coordinate the timing of (i) their respective earnings release conference calls
such that the Company shall be permitted to hold such calls prior to those of
Lilly and (ii) their respective public earnings release filings with the
Commission such that the Company shall make its earnings filing no later than
seven (7) days following Lilly’s earnings filing, in each case unless otherwise
directed by Lilly.  No later than eight (8) hours prior to the time and date
that a party intends to publish its regular annual or quarterly earnings release
or any financial guidance for a current or future period, such party will
deliver to the other party copies of substantially final drafts of all related
press releases and other statements to be made available by any member of that
party’s Group to employees of any member of that party’s Group or to the public
concerning any matters that could be reasonably likely to have a material
financial impact on the earnings, results of operations, financial condition or
prospects of any member of the Company Group.  In addition, prior to the
issuance of any such press release or public statement that meets the criteria
set forth in the preceding sentence, the issuing party will consult with the
other party regarding any changes (other than typographical or other similar
minor changes) to such substantially final drafts.  Immediately following the
issuance thereof, the issuing party will deliver to the other party copies of
final drafts of all press releases and other public statements.  Prior to the
Effective Date, the Company shall consult with Lilly prior to issuing any press
releases or otherwise making public statements with respect to the Transactions
or any of the other transactions contemplated hereby and prior to making any
filings with any Governmental Authority with respect thereto.

 

(l)                                     Cooperation on Lilly Filings.  The
Company will cooperate fully, and cause the Company Auditors to cooperate fully,
with Lilly to the extent requested by Lilly in the preparation of Lilly’s public
earnings or other press releases, quarterly reports on Form 10-Q, annual reports
to shareholders, annual reports on Form 10-K, any current reports on Form 8-K
and any other proxy, information and registration statements, reports, notices,
prospectuses and any other filings made by Lilly with the Commission, any
national securities exchange or otherwise made publicly available (collectively,
the “Lilly Public Filings”).  The Company agrees to provide to Lilly all
information that Lilly reasonably requests in connection with any Lilly Public
Filings or that, in the judgment of Lilly’s Legal Division, is required to be
disclosed or incorporated by reference therein under any Law or rule.  The
Company will provide such information in a timely manner on the dates requested
by Lilly (which may be earlier than the dates on which the Company otherwise
would be required hereunder to have such information available) to enable Lilly
to prepare, print and release all Lilly Public Filings on such dates as Lilly
will determine but in no event later than as required by applicable Law.  The
Company will use its commercially reasonable efforts to cause Company Auditors
to consent to any reference to them as experts in any Lilly Public Filings
required under

 

55

--------------------------------------------------------------------------------


 

any Law or rule. If and to the extent requested by Lilly, the Company will
diligently and promptly review all drafts of such Lilly Public Filings and
prepare in a diligent and timely fashion any portion of such Lilly Public Filing
pertaining to the Company.  Prior to any printing or public release of any Lilly
Public Filing, an appropriate executive officer of the Company will, if
requested by Lilly, certify that the information relating to any member of the
Company Group or the Animal Health Business in such Lilly Public Filing is
accurate, true, complete and correct in all material respects.  Unless required
by Law or rule, the Company will not publicly release any financial or other
information which conflicts with the information with respect to any member of
the Company Group or the Animal Health Business that is included in any Lilly
Public Filing without Lilly’s prior written consent.  Prior to the release or
filing thereof, Lilly will provide the Company with a draft of any portion of a
Lilly Public Filing containing information relating to the Company Group and
will give the Company an opportunity to review such information and comment
thereon; provided that Lilly will determine in its sole and absolute discretion
the final form and content of all Lilly Public Filings.

 

Section 7.02.                          Auditors and Audits; Annual Statements
and Accounting.  The Company agrees that for so long as Lilly is required to
consolidate the results of operations and financial position of the Company and
any other members of the Company Group or to account for its investment in the
Company under the equity method of accounting (determined in accordance with US
GAAP and consistent with Commission reporting requirements) (an “Applicable
Period”), and for purposes of Section 7.02(a) only, for so long as services are
being provided under the Transitional Services Agreement, it shall comply with
the following additional obligations:

 

(a)                                 Selection of Company Auditors.  Unless
required by Law, the Company will not select an accounting firm other than
Ernst & Young LLP (or its affiliate accounting firms) (unless so directed by
Lilly in accordance with a change by Lilly in its accounting firm) to serve as
its independent certified public accountants (“Company Auditors”) without
Lilly’s prior written consent (which will not be unreasonably withheld).
Notwithstanding the foregoing, the Company shall obtain the approval of Lilly
prior to engaging Ernst & Young LLP (or its affiliate accounting firms) for any
non-audit services, including any such services that may affect the accounting
firm’s independence.

 

(b)                                 Audit Timing.  Beginning in the 2019 fiscal
year, the Company will use its reasonable best efforts to enable the Company
Auditors to complete their audit for the 2018 fiscal year such that they will
date their opinion on the Annual Financial Statements on the same date that
Lilly’s independent certified public accountants (“Lilly Auditors”) date their
opinion on the Lilly Annual Statements, and to enable Lilly to meet its
timetable for the printing, filing and public dissemination of the Lilly Annual
Statements, all in accordance with Section 7.01(a) hereof and as required by
applicable Law.

 

(c)                                  Quarterly Review.  Beginning in the 2018
fiscal year, the Company shall use its reasonable best efforts to enable Lilly
Auditors to complete their quarterly review procedures on the Quarterly
Financial Statements on the same date that Lilly Auditors complete their
quarterly review procedures on Lilly’s quarterly financial statements.

 

56

--------------------------------------------------------------------------------

 

(d)                                 Information Needed by Lilly.  The Company
will provide to Lilly on a timely basis all information that Lilly reasonably
requires to meet its schedule for the preparation, printing, filing, and public
dissemination of the Lilly Annual Statements in accordance with
Section 7.01(a) hereof and as required by applicable Law.  Without limiting the
generality of the foregoing, the Company will provide all required financial
information with respect to the Company Group to the Company Auditors in a
sufficient and reasonable time and in sufficient detail to permit the Company
Auditors to take all steps and perform all reviews necessary to provide
sufficient assistance to Lilly Auditors with respect to information to be
included or contained in the Lilly Annual Statements.

 

(e)                                  Access to Company Auditors.  The Company
will authorize the Company Auditors to make available to the Lilly Auditors both
the personnel who performed, or are performing, the annual audit and quarterly
reviews of the Company and work papers related to the annual audit and quarterly
reviews of the Company, in all cases within a reasonable time prior to Company
Auditors’ opinion date, so that the Lilly Auditors are able to perform the
procedures they consider necessary to take responsibility for the work of the
Company Auditors as it relates to the Lilly Auditors’ report on Lilly’s
statements, all within sufficient time to enable Lilly to meet its timetable for
the printing, filing and public dissemination of the Lilly Annual Statements. 
It is understood and agreed that the Company’s obligations pursuant to this
Section 7.02(e) shall extend beyond an Applicable Period in the event any
amendments to, or restatements or modification of, any Lilly Public Filings are
necessary.

 

(f)                                   Access to Records.  If Lilly determines in
good faith that there may be some inaccuracy in the financial statements of a
member of the Company Group or a deficiency or inadequacy in the internal
accounting controls or operations of a member of the Company Group that could
materially impact Lilly’s financial statements or breach Section 7.05(d), at
Lilly’s request, the Company will provide Lilly Auditors and Lilly’s other
Representatives, including Lilly’s internal auditors, with access to the Company
Group’s books and records so that Lilly may conduct reasonable audits relating
to the financial statements provided by the Company under this Agreement as well
as to the internal accounting controls and operations of the Company Group.

 

(g)                                  Operating Review Process.  The Company
shall conduct its strategic and operational review process on a schedule that is
consistent with that of Lilly’s.  Lilly acknowledges that, as a supplement to
the information furnished by the Company to Lilly pursuant to Section 7.01,
Lilly shall conduct its strategic and operational reviews of the Company through
participation in meetings or other activities of the Company Board by the Lilly
Designees.  To facilitate Lilly’s participation in the process in this manner,
the Company shall hold all of its regularly scheduled board meetings at which
its strategic and operational reviews are discussed within a time frame
consistent with Lilly’s strategic and operational review process.  Lilly shall
make a good faith attempt to conduct all other reviews of the Company’s
operations, affairs, finances or results (other than those required to comply
with applicable financial reporting requirements or its customary financial
reporting practices) through participation in meetings or other activities of
the Company Board by the Lilly Designees.  In connection with strategic,
operational or other reviews, relevant Lilly personnel other than the Lilly
Designees may participate at Lilly’s invitation.  Lilly will notify the Company
in advance of any such additional attendees.

 

57

--------------------------------------------------------------------------------


 

(h)                                 Notice of Changes.  The Company will give
Lilly as much prior notice as reasonably practicable of any proposed
determination of, or any significant changes in, the Company’s accounting
estimates or accounting principles from those in effect on the Effective Date. 
The Company will consult with Lilly and, if requested by Lilly, the Company will
consult with the Lilly Auditors with respect thereto.  The Company will not make
any such determination or changes without Lilly’s prior written consent if such
a determination or a change would be sufficiently material to be required to be
disclosed in the Company’s or Lilly’s financial statements as filed with the
Commission or otherwise publicly disclosed therein.

 

(i)                                     Accounting Changes Requested by Lilly. 
Notwithstanding clause (h) above, the Company will make any changes in its
accounting practices or accounting principles, including any changes in the
interpretation or application of US GAAP, that are requested by Lilly in order
for the Company’s accounting practices and principles to be consistent with
those of Lilly.

 

(j)                                    Special Reports of Deficiencies or
Violations.  The Company will report in reasonable detail to Lilly the following
events or circumstances promptly after any executive officer of the Company or
any member of the Company Board becomes aware of such matter: (A) all
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information; (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting; (C) any illegal act within the
meaning of Section 10A(b) and (f) of the Exchange Act; and (D) any report of a
material violation of Law that an attorney representing any member of the
Company Group has formally made to any officers or directors of the Company
pursuant to the SEC’s attorney conduct rules (17 C.F.R. Part 205).

 

Section 7.03.                          Company Board Representation.

 

(a)                                 Following the Effective Date, and for so
long as Lilly and its Affiliates beneficially own shares of Company Common Stock
representing at least 10% of the total voting power of all classes of then
outstanding capital stock of the Company entitled to vote generally with respect
to the election of directors (“Company Voting Stock”), Lilly shall have the
right to designate for nomination by the Company Board (or any nominating
committee thereof) for election to the Company Board a number of individuals
proportionate to its ownership of Company Voting Stock, as calculated in
accordance with Section 7.03(d) (each individual so designated, a “Lilly
Designee”).  For the avoidance of doubt, so long as Lilly and its Affiliates
beneficially own shares of Company Common Stock representing at least 80% of the
Company Voting Stock, Lilly Designees shall constitute at least 80% of the
Company Board.  In addition, for so long as Lilly and its Affiliates
beneficially own shares of Company Common Stock representing at least a majority
of the outstanding Company Voting Stock, Lilly shall have the right to designate
the Chairman of the Company Board.  Notwithstanding anything to the contrary set
forth herein, the Company’s obligations with respect to the election or
appointment of Lilly Designees shall be limited (i) to the obligations set forth
under this Section 7.03 and (ii) by the Company’s compliance with Law.

 

58

--------------------------------------------------------------------------------


 

(b)                                 For so long as Lilly and its Affiliates
beneficially own shares of Company Common Stock representing a majority of the
total voting power of all of the then outstanding shares of Company Voting
Stock, the Company shall use reasonable best efforts to take advantage of all
available “controlled company” exemptions under the rules of the stock exchange
on which the Company’s shares are listed, including exemptions from compliance
with certain corporate governance requirements relating to director
independence. Commencing with the annual meeting of shareholders of the Company
to be held in 2019 and prior to each annual meeting of shareholders of the
Company thereafter, Lilly shall be entitled to present to the Company Board (or
any nominating committee thereof) for nomination thereby at such annual meeting
such number of Lilly Designees for election to the Company Board (or if there is
a classified board, the class of directors up for election) at such annual
meeting as would result in Lilly having the appropriate number of Lilly
Designees on the Company Board as determined pursuant to this Section 7.03.

 

(c)                                  The Company shall exercise all authority
under applicable Law and use reasonable best efforts to cause all Lilly
Designees to be nominated for election as Company Board members by the Company
Board (or any nominating committee thereof).  In the event that the Company
Board (or any nominating committee thereof) fails to approve the nomination of
any particular individual as a Lilly Designee, Lilly shall have the right to
designate an alternative Lilly Designee for consideration.  The Company shall
cause each Lilly Designee nominated for election to the Company Board to be
included in the slate of nominees recommended by the Company Board to holders of
Company Voting Stock (including at any special meeting of shareholders held for
the election of directors) and shall use the same degree of effort as are used
in respect of nominees who are not Lilly Designees to cause the election of each
such Lilly Designee, including soliciting proxies in favor of the election of
such persons. In the event that any Lilly Designee elected to the Company Board
shall cease to serve as a director for any reason, the vacancy resulting
therefrom shall be filled by the Company Board with a substitute Lilly
Designee.  In the event that as a result of any increase in the size of the
Company Board, Lilly is entitled to have one or more additional Lilly Designees
elected to the Company Board pursuant to this Section 7.03, the Company Board
shall appoint the appropriate number of such additional Lilly Designees.

 

(d)                                 If at any time Lilly and its Affiliates
beneficially own shares of Company Common Stock representing at least 10% of the
total voting power of all of the then outstanding shares of Company Voting
Stock, the number of persons Lilly shall be entitled to designate for nomination
by the Company Board (or any nominating committee thereof) for election to the
Company Board shall be equal to the number of directors computed using the
following formula (rounded to the nearest whole number): the product of (i) the
percentage of the total voting power of all of the then outstanding shares of
Company Voting Stock beneficially owned by Lilly and its Affiliates and (ii) the
number of directors then on the Company Board (assuming no vacancies exist).  If
the number of Lilly Designees serving on the Company Board exceeds the number
determined pursuant to the foregoing sentences of this Section 7.03(d) (such
difference being herein called the “Excess Director Number”), then Lilly in its
sole discretion shall instruct a number of Lilly Designees equal to the Excess
Director Number to promptly resign from the Company Board, and, to the extent
such persons do not so resign, Lilly shall assist the

 

59

--------------------------------------------------------------------------------


 

Company in increasing the size of the Company Board, so that after giving effect
to such increase, the number of Lilly Designees on the Company Board is in
accordance with the provisions of this Section 7.03(d).

 

(e)                                  The parties hereto agree that the Company
Board shall consist of three classes of directors at the Effective Date, which
shall include one (1) Lilly Designee in Class I, two (2) Lilly Designees in
Class II and two (2) Lilly Designees in Class III.

 

Section 7.04.                          Committees.  As of the Effective Date and
for so long as Lilly and its Affiliates beneficially own shares of Company
Common Stock representing a majority of the total voting power of all of the
then outstanding shares of Company Voting Stock, any committee of the Company
Board shall, unless Lilly consents otherwise, be composed of directors at least
a majority of whom are Lilly Designees; provided, that each such committee, as a
result of such designation(s), complies with Law and any applicable Commission
or stock exchange director independence requirements.  As of the Effective Date
and for so long as Lilly and its Affiliates beneficially own shares of Company
Common Stock representing less than a majority but at least 10% of the total
voting power of all of the then outstanding shares of Company Voting Stock, each
committee of the Company Board (other than the Audit Committee) shall, unless
Lilly consents otherwise, include at least one Lilly Designee to the extent
permitted by Law or applicable Commission or stock exchange requirement (and, to
the extent it would be greater than one Lilly Designee, the number of Lilly
Designees (rounded to the nearest whole number) that is equal to the product of
(a) the percentage of the total voting power of all of the then outstanding
shares of Company Voting Stock beneficially owned by Lilly and its Affiliates
and (b) the number of directors then on such committee); provided, that each
such committee, as a result of such designation(s), complies with Law and any
applicable Commission or stock exchange director independence requirements.

 

Section 7.05.                          Other Covenants.  In addition to the
other covenants contained in this Agreement and the Ancillary Agreements, the
Company and Lilly, as applicable, hereby covenant and agree that:

 

(a)                                 Prior to the Disposition Date and for so
long as Lilly and its Affiliates beneficially own at least 30% of the total
voting power of all of the then outstanding shares of Company Voting Stock, the
Company will not, without the prior written consent of Lilly (which Lilly may
withhold in its sole and absolute discretion), take, or cause to be taken,
directly or indirectly, any action, including making or failing to make any
election under the Law of any state, which has the effect, directly or
indirectly, of restricting or limiting the ability of any member of the Lilly
Group to freely sell, transfer, assign, pledge or otherwise dispose of shares of
Company Common Stock or would restrict or limit the rights of any transferee of
Lilly as a holder of Company Common Stock.  Without limiting the generality of
the foregoing, the Company will not, without the prior written consent of Lilly
(which Lilly may withhold in its sole and absolute discretion), (i) adopt or
thereafter amend, supplement, restate, modify or alter any shareholder rights
plan in any manner that would result in (A) an increase in the ownership of
Company Common Stock by Lilly causing the rights thereunder to detach or become
exercisable and/or (B) Lilly and its transferees not being entitled to the same
rights thereunder as other holders of Company Common Stock or (ii) take any
action, or take any action to recommend to its shareholders any action, which
would among other things, limit the legal rights of, or deny any benefit to,
Lilly or any Affiliate of Lilly as a Company shareholder, including as a result
of the

 

60

--------------------------------------------------------------------------------


 

amount of Company Common Stock owned by Lilly and its Affiliates or in a manner
not applicable to the Company shareholders generally.

 

(b)                                 Prior to the Disposition Date, the Company
will not, without the prior written consent of Lilly (which it may withhold in
its sole and absolute discretion), issue any Stock or Stock Equivalents;
provided, that in no case shall any such issuance result in Lilly and its
Affiliates owning directly or indirectly less than 80% of the total voting power
of the then outstanding shares of Company Common Stock (on a fully-diluted
basis), after giving effect to such issuance and considering all of the shares
of the Company capital stock acquirable pursuant to such Stock Equivalents
outstanding on the date of such issuance (whether or not then exercisable).

 

(c)                                  For so long as the Company is an Affiliate
of Lilly, to the extent that Lilly or any other member of the Lilly Group is a
party to any Contract that (i) provides that certain actions or inactions of
Lilly’s Affiliates may result in any member of the Lilly Group being in breach
of, or in default under, such Contract and (ii) is filed by Lilly with the
Commission, then the Company shall not take or fail to take, as applicable, and
shall cause each other member of the Company Group not to take or fail to take,
as applicable, any actions that reasonably could result in any member of the
Lilly Group being in breach of or in default under any such Contract.

 

(d)                                 For so long as Lilly is an Affiliate of the
Company, to the extent that the Company or any other member of the Company Group
is a party to any Contract that (i) provides that certain actions or inactions
of the Company’s Affiliates may result in any member of the Company Group being
in breach of, or in default under, such Contract and (ii) is filed by the
Company with the Commission, then Lilly shall not take or fail to take, as
applicable, and shall cause each other member of the Lilly Group not to take or
fail to take, as applicable, any actions that reasonably could result in any
member of the Company Group being in breach of or in default under any such
Contract.

 

(e)                                  For so long as Lilly and its Affiliates
beneficially own shares of Company Common Stock representing a majority of the
total voting power of all of the then outstanding shares of Company Voting Stock
and, for the duration of the Transitional Services Agreement (but only to the
extent that the Services provided by Lilly under the Transitional Services
Agreement relate to making payments on the Company’s behalf, maintaining books
and records, or otherwise present, in Lilly’s reasonable judgment, a potential
risk to Lilly under any applicable anticorruption Law):

 

(i)                                     the Company shall not, and shall cause
each other member of the Company Group not to, take any action directly or
indirectly to offer or pay, or authorize the offer or payment of, any money or
anything of value in order to improperly or corruptly seek to influence any
Government Official or any other Person in order to gain an improper advantage,
and has not accepted, and will not accept in the future such payment; and

 

(ii)                                  the Company shall, and shall cause each
other member of the Company Group to, implement, maintain and enforce a
compliance and ethics program in substance, form and effectiveness reasonably
equivalent to

 

61

--------------------------------------------------------------------------------


 

Lilly’s compliance and ethics program, and in any event designed to prevent and
detect violations of applicable anti-corruption Laws throughout its operations
(including Subsidiaries) and the operations of its contractors and
sub-contractors.

 

Section 7.06.                          Covenants Regarding the Incurrence of
Indebtedness.

 

(a)                                 The Company covenants and agrees that after
the consummation of the IPO and through the Disposition Date, the Company shall
not, and the Company shall not permit any other member of the Company Group to,
without Lilly’s prior written consent (such consent not to be unreasonably
withheld), directly or indirectly, incur any Company Debt Obligations (including
any Indebtedness of any entity acquired by a member of the Company Group,
whether or not such Indebtedness is expressly assumed or guaranteed by the
Company) other than pursuant to the Company Debt Obligations and such other
unsecured lines of credit made available to members of the Company Group as of
the Effective Date.

 

(b)                                 In order to implement this Section 7.06, the
Company will notify Lilly in writing as promptly as practicable following the
time it or any other member of the Company Group determines it wishes to incur
Company Debt Obligations for which Lilly’s consent is required.

 

Section 7.07.                          Applicability of Rights in the Event of
an Acquisition of the Company.  In the event the Company merges into,
consolidates with, sells substantially all of its assets to, or otherwise
becomes an Affiliate of a Person (other than Lilly), pursuant to a transaction
or series of related transactions in which Lilly or any other member of the
Lilly Group receives equity securities of such Person (or of any Affiliate of
such Person) in exchange for Company Common Stock held by Lilly or any other
member of the Lilly Group, all of the rights of Lilly set forth in this
Article VII shall continue in full force and effect and shall apply to the
Person the equity securities of which are received by Lilly pursuant to such
transaction or series of related transactions (it being understood that all
other provisions of this Agreement will apply to the Company notwithstanding
this Section 7.07).

 

Section 7.08.                          Lilly Policies and Procedures.  Prior to
the Disposition Date and (a) except as otherwise agreed between the parties
hereto from time to time, (b) as set forth on Schedule 7.08 or (c) as set forth
in any Ancillary Agreement, the Company consistently will implement and maintain
Lilly’s business practices and standards in accordance with the Lilly policies
and procedures in effect as of the Effective Date, as they may be amended or
supplemented by Lilly from time to time (and, in any such event, Lilly shall
provide notice to the Company of any such amendment or supplement in accordance
with Section 11.06). Notwithstanding the foregoing, the Company may apply
materiality thresholds that are lower than those contained in any such Lilly
policy and procedure. Notwithstanding anything contained in this Section 7.08 to
the contrary, in circumstances where a provision of both the Company’s Charter
or Bylaws or of any Ancillary Agreement, on the one hand, and a Lilly Policy
applicable to Subsidiaries of Lilly, on the other hand, would each apply, the
provision in the Company’s Charter or Bylaws or Ancillary Agreement shall
control with respect to the Company and its Subsidiaries. For the avoidance of
doubt, it is understood and agreed that neither Lilly nor any member of the
Lilly Group shall be subject to any policies or procedures implemented by the
Company, including any policies, procedures or limitations (other than any
applicable federal securities laws and any other applicable Laws) with respect
to trading in the Company’s securities.

 

Section 7.09.                          Compliance with Organizational
Documents.  The Company shall, and shall cause each of its Subsidiaries to, take
any and all actions reasonably necessary to ensure continued compliance by the
Company and its

 

62

--------------------------------------------------------------------------------


 

Subsidiaries with the provisions of their respective certificate or articles of
incorporation and bylaws (collectively, “Organizational Documents”).  The
Company shall notify Lilly in writing promptly after becoming aware of any act
or activity taken or proposed to be taken by the Company or any of its
Subsidiaries that resulted or would result in non-compliance with any such
Organizational Documents, and so long as Lilly or any Affiliate of Lilly owns
any shares of Company Common Stock, the Company shall take or refrain from
taking all such actions as Lilly shall in its sole discretion determine
necessary or desirable to prevent or remedy any such non-compliance.

 

Section 7.10.                          Approval Rights.

 

(a)                                 In addition to any vote required by Law, by
the Company’s Charter or as otherwise required herein, until the Disposition
Date, the Company shall not (and in the case of clauses (ii), (iii) and
(v) below) shall not authorize or permit any Subsidiary to, without the prior
written approval of Lilly:

 

(i)                                     consolidate or merge with or into any
Person, provided that to the extent Lilly does grant approval, all requirements
pursuant to Section 7.07 have been met;

 

(ii)                                  permit any Subsidiary to consolidate or
merge with or into any Person (other than a consolidation or merger of a
Wholly-Owned Subsidiary with or into a Wholly-Owned Subsidiary);

 

(iii)                               dissolve, liquidate or wind up;

 

(iv)                              unless otherwise required to comply with
applicable Law, alter, amend, terminate or repeal, or adopt any provision
inconsistent with, in each case whether directly or indirectly, or by merger,
consolidation or otherwise, the Company’s Charter or the Company’s Bylaws; or

 

(v)                                 purchase, redeem or otherwise acquire or
retire for value any shares of Company Common Stock or any warrants, options or
other rights to acquire Company Common Stock other than (A) the repurchase of
Company Common Stock deemed to occur upon exercise of stock options to the
extent that shares of Company Common Stock represent a portion of the exercise
price of the stock options or are withheld by the Company to pay applicable
withholding taxes and (B) the repurchase of Company Common Stock deemed to occur
to the extent shares of Company Common Stock are withheld by the Company to pay
applicable withholding taxes in connection with any grant or vesting of
restricted stock.

 

Section 7.11                             Company Group Services.

 

Following the Effective Date, the Company Servicing Subsidiaries will continue
to hold the Posilac Marketing Authorizations in respect of Posilac, an Excluded
Asset.  As a result,  the Company hereby agrees to cause each Company Servicing
Subsidiary to conduct its business with respect to such Company Servicing
Subsidiary’s distribution, sales and support of Posilac in the ordinary course
consistent with past practice, in each case, with any such deviations as Lilly
may reasonably request, until such Company Servicing Subsidiary no longer holds
the applicable Posilac Marketing Authorization; provided that, it is understood
and agreed that the net economic benefit (whether positive or negative) relating
to Posilac shall be allocated to Lilly and calculated and paid in accordance
with the procedures and principles mutually agreed upon in writing by the
parties hereto.  In addition, the Company hereby agrees, and agrees to cause
each Company Servicing Subsidiary to, use its reasonable best efforts to
promptly facilitate the transfer of the Posilac Marketing Authorizations to
Lilly’s designee, and to take such other actions and to do such other things as
are mutually agreed in writing by the parties hereto.

 

ARTICLE VIII

 

DISPUTE RESOLUTION

 

Section 8.01.                          Disputes.  Except as otherwise
specifically provided in any Ancillary Agreement, the procedures for discussion,
negotiation and mediation set forth in this Article VIII shall apply to all
disputes, controversies or claims (whether arising in contract, tort or
otherwise) that may arise out of, relate to, arise under, or in connection with,
this Agreement or the Ancillary Agreements, or the transactions contemplated
hereby or thereby (including all actions

 

63

--------------------------------------------------------------------------------


 

taken in furtherance of the transactions contemplated hereby on or prior to the
Effective Date) or the commercial or economic relationship of the parties
relating hereto or thereto, between or among any Persons in the Lilly Group and
the Company Group (any such dispute, controversies, or claims, a “Dispute”).

 

Section 8.02.                          Escalation; Mediation.

 

(a)                                 It is the intent of the parties to use their
respective commercially reasonable efforts to resolve expeditiously any Dispute
between or among them with respect to the matters covered by the Transaction
Documents that may arise from time to time on a mutually acceptable negotiated
basis.  In furtherance of the foregoing, any party involved in a Dispute with
respect to such matters may deliver a notice (an “Escalation Notice”) demanding
an in person meeting involving representatives of the parties at a senior level
of management of the parties (or if the parties agree, of the appropriate
strategic business unit or division within such entity).  A copy of any such
Escalation Notice shall be given to the General Counsel, or like officer or
official, of each party involved in the Dispute (which copy shall state that it
is an Escalation Notice pursuant to this Agreement).  Any agenda, location or
procedures for such discussions or negotiations between the parties may be
established by the parties from time to time; provided, however, that the
parties shall use their commercially reasonable efforts to meet within ten
(10) days of the Escalation Notice.

 

(b)                                 If the parties are not able to resolve the
Dispute through the escalation process referred to above within thirty (30) days
of delivery of an Escalation Notice, then the matter shall be referred to
mediation.  The parties shall retain a mediator to aid the parties in their
discussions and negotiations by informally providing advice to the parties.  If
a mediator cannot be agreed upon by the parties within ten (10) days after the
date that is thirty (30) days following delivery of an Escalation Notice, then
each party shall nominate a mediator, and those two mediators will select a
third mediator who shall act as the mediator for such Dispute.  Any opinion
expressed by the mediator shall be strictly advisory and shall not be binding on
the parties, nor shall any opinion expressed by the mediator be admissible in
any other proceeding.  The mediator may be chosen from a list of mediators
previously selected by the parties or by other agreement of the parties.  Costs
of the mediation shall be borne equally by the parties involved in the matter,
except that each party shall be responsible for its own expenses.  Mediation
shall be a prerequisite to the commencement of any action by either party.

 

Section 8.03.                          Court Actions.

 

(a)                                 In the event that any party, after complying
with the provisions set forth in Section 8.02 above, desires to commence an
Action, such party, subject to Section 11.19, may submit the Dispute (or such
series of related Disputes) to any court of competent jurisdiction as set forth
in Section 11.19.

 

(b)                                 Unless otherwise agreed in writing, the
parties will continue to provide services to one another (if applicable) and
honor all other commitments under the Transaction Documents during the course of
dispute resolution pursuant to the provisions of this Article VIII, except to
the extent such commitments are the subject of such Dispute.

 

64

--------------------------------------------------------------------------------


 

ARTICLE IX

 

FURTHER ASSURANCES

 

Section 9.01.                          Further Assurances.

 

(a)                                 In addition to the actions specifically
provided for elsewhere in this Agreement, each of the parties hereto will
cooperate with each other and shall use its (and shall cause its Subsidiaries
and Affiliates to use their) commercially reasonable efforts, prior to, on and
after the Effective Date, to take, or cause to be taken, all actions, and to do,
or cause to be done, all things, reasonably necessary, proper or advisable under
applicable Laws, regulations and agreements to consummate and make effective the
transactions contemplated by the Transaction Documents.

 

(b)                                 Without limiting the foregoing, prior to, on
and after the Effective Date, each party hereto shall, and shall cause any of
its applicable Subsidiaries and Affiliates to, cooperate with the other party,
and without any further consideration, but at the expense of the requesting
party, to execute and deliver, or use its commercially reasonable efforts to
cause to be executed and delivered, all instruments, including instruments of
conveyance, assignment and transfer (including any Additional Transfer
Documents), and to make all filings with, and to obtain all consents, approvals
or authorizations of, any Governmental Authority or any other Person under any
permit, license, agreement, indenture, order, decree, financial assurance
(including letter of credit) or other instrument (including any Consents or
Governmental Approvals), and to take all such other actions as such party may
reasonably be requested to take by such other party hereto from time to time,
consistent with the terms of this Agreement, in order to effectuate the
provisions and purposes of the Transaction Documents, the transfer of the Animal
Health Assets, the assignment and assumption of the Animal Health Liabilities
and the other transactions contemplated hereby and thereby.  Except as otherwise
specifically provided in any Ancillary Agreement and without limiting the
foregoing and Section 2.10, each party will, at the reasonable request, cost and
expense of the other party, take such other actions as may be reasonably
necessary to vest in the applicable Person title to the Assets allocated to such
party under this Agreement or any Ancillary Agreement.

 

ARTICLE X

 

TERMINATION

 

Section 10.01.                   Termination.  This Agreement may be terminated
only by mutual consent of Lilly and the Company.

 

Section 10.02.                   Effect of Termination.  In the event of any
termination of this Agreement, no party to this Agreement (or any of its
directors, officers, members or managers) shall have any Liability or further
obligation to the other party.

 

65

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01.                   Counterparts; Entire Agreement; Conflicting
Agreements.  (a) This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each party and
delivered to the other party.  Execution of this Agreement or any other
documents pursuant to this Agreement by facsimile or other electronic copy of a
signature shall be deemed to be, and shall have the same effect as being,
executed by an original signature.

 

(b)                                 This Agreement, the Ancillary Agreements,
the exhibits, the schedules and appendices hereto and thereto contain the entire
agreement between the parties with respect to the subject matter hereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter and there are no agreements or understandings between the parties with
respect to such subject matter other than those set forth or referred to herein
or therein.

 

(c)                                  In the event of any inconsistency between
this Agreement and any other agreement in connection with the Transaction
(including the Ancillary Agreements and the Local Transfer Agreements), this
Agreement shall prevail.  Subject to Section 4.04(d), in the event and to the
extent that there shall be a conflict between the provisions of this Agreement
and the provisions of any Ancillary Agreement or a Local Transfer Agreement,
this Agreement shall control.

 

Section 11.02.                   No Construction Against Drafter.  The parties
acknowledge that this Agreement and all the terms and conditions contained
herein have been fully reviewed and negotiated by the parties.  Having
acknowledged the foregoing, the parties agree that any principle of construction
or rule of law that provides that, in the event of any inconsistency or
ambiguity, an agreement shall be construed against the drafter of the agreement
shall have no application to the terms and conditions of this Agreement.

 

Section 11.03.                   Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the Laws of the
State of Indiana, without regard to the conflict of laws principles thereof that
would result in the application of any Law other than the Laws of the State of
Indiana.

 

Section 11.04.                   Assignability.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, however, that no party hereto may
assign its respective rights or delegate its respective obligations under this
Agreement without the express prior written consent of the other party or
parties hereto.

 

Section 11.05.                   Third Party Beneficiaries.  Except for the
indemnification rights under this Agreement of any Lilly Indemnitee or Company
Indemnitee in their respective capacities as such (a) the provisions of this
Agreement are solely for the benefit of the parties hereto and are not intended
to confer upon any Person (including employees of the parties hereto)

 

66

--------------------------------------------------------------------------------

 

except the parties any rights or remedies hereunder, and (b) there are no third
party beneficiaries of this Agreement and this Agreement shall not provide any
third person (including employees of the parties hereto) with any remedy, claim,
liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement.

 

Section 11.06.                   Notices.  All notices or other communications
under this Agreement shall be in writing and shall be deemed to be duly given
when (a) delivered in person or (b) deposited in the United States mail or
private express mail, postage prepaid, addressed as follows:

 

If to Lilly, to:

 

Eli Lilly and Company

Lilly Corporate Center

Indianapolis, Indiana 46285

Attention:                                         General Counsel

 

If to the Company to:

 

Elanco Animal Health Incorporated

2500 Innovation Way

Greenfield, Indiana 46140

Attention:                                         General Counsel

 

Any party may, by notice to the other party, change the address to which such
notices are to be given.

 

Section 11.07.                   Severability.  If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party.  Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the parties as closely as possible in
a mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.

 

Section 11.08.                   Force Majeure.  No party shall be deemed in
default of this Agreement to the extent that any delay or failure in the
performance of its obligations under this Agreement results from any cause
beyond its reasonable control and without its fault or negligence, such as acts
of God, acts of civil or military authority, embargoes, epidemics, war, riots,
insurrections, fires, explosions, earthquakes, floods, unusually severe weather
conditions, labor problems or unavailability of parts, or, in the case of
computer systems, any failure in electrical or air conditioning equipment.  In
the event of any such excused delay, the time for performance shall be extended
for a period equal to the time lost by reason of the delay.

 

67

--------------------------------------------------------------------------------


 

Section 11.09.                   Late Payments.  Except as expressly provided to
the contrary in this Agreement or in any Ancillary Agreement, any amount not
paid when due pursuant to this Agreement (and any amounts billed or otherwise
invoiced or demanded and properly payable that are not paid within thirty (30)
days of such bill, invoice or other demand) shall accrue interest at a rate per
annum equal to the Prime Rate plus 5%.

 

Section 11.10.                   Expenses.  Except as otherwise specified in
this Agreement or the Ancillary Agreements, or as otherwise agreed in writing
between Lilly and the Company, Lilly and the Company shall each be responsible
for its own fees, costs and expenses paid or incurred in connection with the
IPO, and the Distribution or Other Disposition.

 

Section 11.11.                   Advisors.  It is acknowledged and agreed by
each of the parties hereto that Lilly, on behalf of itself and the other members
of the Lilly Group, has retained each of the Persons identified on Schedule
11.11 to act as counsel in connection with the Transaction Documents and the
other transactions contemplated hereby and thereby and that the Persons listed
on Schedule 11.11 have not acted as counsel for the Company or any other member
of the Company Group in connection with the Transaction Documents and the other
transactions contemplated hereby and thereby and that none of the Company or any
other member of the Company Group has the status of a client of the Persons
listed on Schedule 11.11 for conflict of interest or any other purposes as a
result thereof.  The Company hereby agrees, on behalf of itself and each other
member of the Company Group that, in the event that a dispute arises after the
Effective Date in connection with the Transaction Documents and the other
transactions contemplated hereby and thereby between Lilly and the Company or
any other members of their respective Groups, each of the Persons listed on
Schedule 11.11 may represent any or all of the members of the Lilly Group in
such dispute even though the interests of the Lilly Group may be directly
adverse to those of the Company Group.  The Company further agrees, on behalf of
itself and each other member of the Company Group that, with respect to the
Transaction Documents and the other transactions contemplated hereby and
thereby, the attorney-client privilege and the expectation of client confidence
belongs to Lilly or the applicable member of the Lilly Group and may be
controlled by Lilly or such member of the Lilly Group and shall not pass to or
be claimed by the Company or any other member of the Company Group.

 

Section 11.12.                   Headings.  The table of contents and article,
section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 11.13.                   Survival of Covenants.  Except as expressly set
forth in the Transaction Documents, the covenants and other agreements contained
herein and therein and the indemnification obligations and liability for the
breach of any obligations contained herein or therein, shall survive the
Separation and the IPO, and shall remain in full force and effect.

 

Section 11.14.                   Waivers of Default.  Waiver by any party of any
default by the other party of any provision of this Agreement shall not be
deemed a waiver by the waiving party of any subsequent or other default, nor
shall it prejudice the rights of the other party.

 

Section 11.15.                   Specific Performance.  In the event of any
actual or threatened default or breach of, any of the

 

68

--------------------------------------------------------------------------------


 

terms, conditions and provisions of this Agreement, the party or parties who are
or are to be thereby aggrieved shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof, in each case (a) without the requirement of
posting any bond or other indemnity and (b) in addition to any other remedy to
which it or they may be entitled, at Law or in equity.  Such remedies shall be
cumulative with and not exclusive of and shall be in addition to any other
remedies which any party may have under this Agreement, or at Law or in equity
or otherwise, and the exercise by a party hereto of any one remedy shall not
preclude the exercise of any other remedy.

 

Section 11.16.                   Amendments.  No provision of this Agreement
shall be deemed waived, amended, supplemented or modified by any party, unless
such waiver, amendment, supplement or modification is in writing and signed by
the authorized representative of the party against whom it is sought to enforce
such waiver, amendment, supplement or modification.

 

Section 11.17.                   Interpretation.  Interpretation of this
Agreement (except as specifically provided in this Agreement, in which case such
specified rules of construction shall govern with respect to this Agreement)
shall be governed by the following rules of construction: (a) words in the
singular shall be held to include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph and Exhibit are
references to the Articles, Sections, paragraphs and Exhibits to this Agreement
unless otherwise specified; (c) the terms “hereof”, “herein”, “hereby”, “hereto”
and derivative or similar words refer to this entire Agreement, including the
Schedules and Exhibits hereto; (d) references to “$” shall mean U.S. dollars;
(e) the word “including” and words of similar import shall mean “including
without limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) references to “written” or “in writing” include in electronic
form; (h) provisions shall apply, when appropriate, to successive events and
transactions; (i) a reference to any Person includes such Person’s permitted
successors and permitted assigns; (j) any reference to “days” means calendar
days unless Business Days are expressly specified; and (k) when calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded and, if the last day of such
period is not a Business Day, the period shall end on the next succeeding
Business Day.

 

Section 11.18.                   Waiver of Jury Trial.  SUBJECT TO ARTICLE VIII
AND SECTIONS 11.15 AND 11.19 HEREIN, EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.18.

 

69

--------------------------------------------------------------------------------


 

Section 11.19.                   Submission to Jurisdiction; Waivers.  With
respect to any Action relating to or arising out of this Agreement, subject to
the provisions of Article VIII, each party to this Agreement irrevocably
(a) consents and submits to the exclusive jurisdiction of the courts of the
State of Indiana and any court of the United States located in the State of
Indiana; (b) waives any objection which such party may have at any time to the
laying of venue of any Action brought in any such court, waives any claim that
such Action has been brought in an inconvenient forum and further waives the
right to object, with respect to such Action, that such court does not have
jurisdiction over such party; and (c) consents to the service of process at the
address set forth for notices in Section 11.06 herein; provided, however, that
such manner of service of process shall not preclude the service of process in
any other manner permitted under applicable Law.

 

70

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

ELI LILLY AND COMPANY

 

 

 

 

By:

/s/ David A. Ricks

 

Name:

David A. Ricks

 

Title:

Chairman, President and Chief Financial Officer

 

 

 

 

 

ELANCO ANIMAL HEALTH INCORPORATED

 

 

 

 

By:

/s/ Michael-Bryant Hicks

 

Name:

Michael-Bryant Hicks

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

71

--------------------------------------------------------------------------------

 

Schedule 2.02(a)

 

Animal Health Assets

 

(iv)

 

1.              Elanco (Thailand) Ltd.

2.              Elanco Animal Health, Korea, Ltd.

3.              Elanco Animal Health UK Limited

4.              Elanco Animal Vaccines Limited

5.              Elanco Australasia Pty. Ltd.

6.              Elanco Bangladesh Limited

7.              Elanco Canada Limited

8.              Elanco Colombia S.A.S

9.              Elanco Denmark ApS

10.       Elanco Europe Ltd.

11.       Elanco France S.A.S.

12.       Elanco Italia S.p.A.

13.       Elanco Nederland B.V.

14.       Elanco Rus Ltd.

15.       Elanco Salud Animal S.A. de C.V.

16.       Elanco Saude Animal Ltda

17.       Elanco Spain, S.L.

18.       Elanco Financing S.A.

19.       Elanco UK AH Limited

20.       Vericore Limited

21.       Elanco Netherlands Holding B.V.

22.       Elanco India Private Limited

23.       Dista Products Limited

 

(vi)

 

1.              The limited partner interest owned by Eli Lilly and Company in
Midpoint Food and Ag Fund, L.P., as governered by the Midpoint Food and Ag Fund,
L.P. Agreement of Limited Partners.

 

2.              The limited partner interest owned by Eli Lilly and Company in
Cultivan Sandbox Food & Agriculture Fund II, LP, as governed by the Cultivan
Sandbox Food & Agriculture Fund II, LP Amended and Restated Limited Partnership
Agreement, dated December 31, 2014.

 

3.              The 26% ownership interest in Ovotilo GbmH held by Holding GmbH.

 

4.              The unrestricted cash, cash equivalents and short term
investments that comprise the Company Cash Balance.

 

5.              The owned sites held by Eli Lilly and Company and known as
Buildings 80 and 82 of the Materials Center and the substation located at the
Materials Center.

 

1

--------------------------------------------------------------------------------


 

Schedule 2.02(b)

 

Excluded Assets

 

(vii)

 

1.                                      The Assets (a) used exclusively in,
(b) relating exclusively to or (c) arising, directly or indirectly, exclusively
out of the operation or conduct of, Agri Stats, Inc. (the “Agri Stats Assets”),
including the lease located at 6510 Mutual Drive, Fort Wayne, Indiana.

2.                                      The Assets (a) used exclusively in,
(b) relating exclusively to or (c) arising, directly or indirectly, exclusively
out of the operation or conduct of, the research, development,
commercialization, manufacture or sale of Posilac (the “Posilac Assets”),
including the owned property held by Eli Lilly and Company, located at 1788
Lovers Lane, Augusta, Georgia (including 1584 Levee Road, 1786 Lovers Lane, and
1750 Lovers Lane) and the leases held by Eli Lilly and Company, located at
(a) 326 Prep Phillips Drive, (b) 1150 5th Street, (c) 1722 and 1762 Lovers Lane,
Augusta, Georgia, USA (including several trailer leases), but excluding the
Posilac Marketing Authorizations.

3.                                      The owned site held by Eli Lilly and
Company, and known as Lilly Corporate Center, Indianapolis, Indiana.

4.                                      The owned site held by Eli Lilly and
Company, and known as Building 83 of the Materials
Center, Indianapolis, Indiana.

5.                                      The owned property held by Eli Lilly and
Company, located at 427 Thomas Road, Waynesboro, Georgia.

 

2

--------------------------------------------------------------------------------


 

Schedule 2.03(b)

 

Excluded Liabilities

 

(i)

 

1.              Any and all Liabilities to the extent relating to, arising out
of or resulting from the ownership, operation or use of the Agri Stats Assets.

2.              Any and all Liabilities to the extent relating to, arising out
of or resulting from the ownership, operation or use of the Posilac Assets.

3.              Lawsuit against Eli Lilly do Brasil Limitada (“Lilly Brasil”)
 brought by the Labor Attorney for 15th Region in the Labor Court of Paulinia,
State of Sao Paulo, Brazil (currently on appeal), alleging possible harm to
employees and former employees caused by alleged exposure to heavy metals at a
former Lilly manufacturing facility in Cosmopolis, Brazil.

4.              Lawsuits brought against Lilly Brasil by individual former
employees in the Labor Court of Paulinia, State of Sao Paulo, Brazil making
claims similar to the Labor Attorney.

5.              Two lawsuits brought against Lilly Brasil and Elanco Quimica
Ltda. by individual former employees in the Labor Court of Paulinia, State of
Sao Paulo, Brazil alleging that the companies failed to provide warnings
regarding exposure to heavy metals or proper equipment at the former Cosmopolis
facility.

6.              Soil and groundwater remediation at the former Lilly
manufacturing facility in Cosmopolis, Brazil.

7.              Any liabilities arising out of the ongoing epidemiology study
for the Clinton, Indiana facility.

 

(ii)

 

1.              See Schedule 2.03(b)(i).

 

3

--------------------------------------------------------------------------------


 

Schedule 2.05 (b)

 

Continuing Agreements

 

(ii)

 

1.              All agreements, arrangements, commitments, understandings and
Intercompany Accounts, including any amendments or supplements thereto, entered
into in order to effectuate Lilly’s global animal health consolidation, known as
the “Legal Entity Separation Project”.

 

2.              For the avoidance of doubt, (x) following the Measurement Time,
accounts payable and recievable shall continue to exist and to arise in the
ordinary course of business between members of the Company Group, on the one
hand, and one or more of Eli Lilly Export S.A., Eli Lilly International
Corporation and Eli Lilly Interamerica, Inc., on the other hand, in connection
with the consignment of inventory by Eli Lilly Export S.A., Eli Lilly
International Corporation or Eli Lilly Interamerica, Inc., as applicable, on
such Company Group member’s behalf, until such time as a member of the Company
Group shall perform such services for the Company Group and (y) no such
arrangements shall modify, amend or otherwise impact the net economic benefit
arrangements described in this Agreement or otherwise mutually agreed in writing
by the parties hereto.

 

4

--------------------------------------------------------------------------------


 

Schedule 7.08

 

Excluded Lilly Policies and Procedures

 

1.                                      Employee Travel Policy

2.                                      US Recognition Policy

3.                                      Team Building Policy

 

5

--------------------------------------------------------------------------------


 

Schedule 11.11

 

Advisors

 

1.                                      Weil, Gotshal & Manges LLP

2.                                      Skadden, Arps, Slate, Meagher & Flom LLP

3.                                      Barnes & Thornburg LLP

4.                                      Benesch, Friedlander, Coplan & Aronoff
LLP

5.                                      PricewaterhouseCoopers

6.                                      JungAnLaw

7.                                      Dr. Kamal Hossain & Associates

8.                                      Fox Mandal Solicitors & Advocates

9.                                      LMA Ebrahim Hosain

10.                               Knowles Husain Lindsay Inc.

11.                               Minden Gross LLP

12.                               Cox & Palmer LLP

13.                               Leman Solicitors

14.                               Raja, Darryl & Loh

 

6

--------------------------------------------------------------------------------

 

Exhibit A

 

ELANCO ANIMAL HEALTH INCORPORATED
(an Indiana corporation)

 

AMENDED AND RESTATED ARTICLES OF INCORPORATION

 

1.                                      The name of the Corporation shall be

 

ELANCO ANIMAL HEALTH INCORPORATED.

 

2.                                      The purposes for which the Corporation
is formed are to engage in any lawful act or activity for which a corporation
may be organized under the Indiana Business Corporation Law, as amended from
time to time (the “IBCL”).

 

3.                                      The period during which the Corporation
is to continue as a corporation is perpetual.

 

4.                                      The total number of shares which the
Corporation shall have authority to issue is 6,000,000,000 shares, consisting of
5,000,000,000 shares of Common Stock and 1,000,000,000 shares of Preferred
Stock.  The Corporation’s shares do not have any par or stated value, except
that, solely for the purpose of any statute or regulation imposing any tax or
fee based upon the capitalization of the Corporation, each of the Corporation’s
shares shall be deemed to have no par value per share.

 

5.                                      The following provisions shall apply to
the Corporation’s shares:

 

(a)                                 The Corporation shall have the power to
acquire (by purchase, redemption, or otherwise), hold, own, pledge, sell,
transfer, assign, reissue, cancel, or otherwise dispose of the shares of the
Corporation in the manner and to the extent now or hereafter permitted by the
laws of the State of Indiana (but such power shall not imply an obligation on
the part of the owner or holder of any share to sell or otherwise transfer such
share to the Corporation), including the power to purchase, redeem, or otherwise
acquire the Corporation’s own shares, directly or indirectly, and without pro
rata treatment of the owners or holders of any class or series of shares,
unless, after giving effect thereto, the Corporation would not be able to pay
its debts as they become due in the usual course of business or the
Corporation’s total assets would be less than its total liabilities (and without
regard to any amounts that would be needed, if the Corporation were to be
dissolved at the time of the purchase, redemption, or other acquisition, to
satisfy the preferential rights upon dissolution of shareholders whose
preferential rights are superior to those of the holders of the shares of the
Corporation being purchased, redeemed, or otherwise acquired, unless otherwise
expressly provided with respect to a series of Preferred Stock).  Shares of the
Corporation purchased, redeemed, or otherwise acquired by it shall constitute
authorized but unissued shares, unless prior to any such

 

1

--------------------------------------------------------------------------------


 

purchase, redemption or other acquisition or within thirty (30) days thereafter
the Board of Directors adopts a resolution providing that such shares constitute
authorized and issued but not outstanding shares.

 

(b)                                 Preferred Stock of any series that has been
redeemed (whether through the operation of a retirement or sinking fund or
otherwise) or purchased by the Corporation, or which, if convertible, have been
converted into shares of the Corporation of any other class or series, may be
reissued as a part of such series or of any other series of Preferred Stock,
subject to such limitations (if any) as may be fixed by the Board of Directors
with respect to such series of Preferred Stock in accordance with the provisions
of Article 7 of these Amended and Restated Articles of Incorporation.

 

(c)                                  The Corporation may, by action of the Board
of Directors, dispose of, issue, and sell shares of the Corporation in
accordance with, and in such amounts as may be permitted by, the laws of the
State of Indiana and the provisions of these Amended and Restated Articles of
Incorporation and for such consideration, at such price or prices, at such time
or times and upon such terms and conditions (including the privilege of
selectively repurchasing the same) as the Board of Directors of the Corporation
shall determine, without the authorization or approval by any shareholders of
the Corporation.  Shares may be disposed of, issued, and sold to such persons,
firms, or corporations as the Board of Directors may determine, without any
preemptive or other right on the part of the owners or holders of other shares
of the Corporation of any class or kind to acquire such shares by reason of
their ownership of such other shares.

 

6.                                      The following provisions shall apply to
the Common Stock:

 

(a)                                 Except as otherwise provided by the IBCL and
subject to such shareholder disclosure and recognition procedures (which may
include voting prohibition sanctions) as the Corporation may by action of its
Board of Directors establish, shares of Common Stock shall have unlimited voting
rights and each outstanding share of Common Stock shall, when validly issued by
the Corporation, entitle the record holder thereof to one vote at all
shareholders’ meetings on all matters submitted to a vote of the shareholders of
the Corporation.

 

(b)                                 Shares of Common Stock shall be equal in
every respect, but such equality of rights shall not imply equality of treatment
as to purchase or other acquisition of shares by the Corporation.  Subject to
the rights of the holders of any outstanding series of Preferred Stock, the
holders of Common Stock shall be entitled to share ratably in such dividends or
other distributions (other than purchases or other acquisitions of shares by the
Corporation), if any, as are declared and paid from time to time on the Common
Stock at the discretion of the Board of Directors.

 

(c)                                  In the event of any liquidation,
dissolution, or winding up of the Corporation, either voluntary or involuntary,
after payment shall have been made to the holders of any outstanding series of
Preferred Stock of the full amount to which they shall be entitled, the holders
of Common Stock shall be entitled, to the exclusion of the holders of the
Preferred Stock of any and all series, to share, ratably according to the

 

2

--------------------------------------------------------------------------------


 

number of shares of Common Stock held by them, in all remaining assets of the
Corporation available for distribution to its shareholders, except as otherwise
may be provided in an applicable certificate of designation for a series of
Preferred Stock.

 

7.                                      The Board of Directors is hereby
expressly authorized to provide, out of the unissued shares of Preferred Stock,
for one or more series of Preferred Stock.  Before any shares of any such series
are issued, the Board of Directors shall fix, and hereby is expressly empowered
to fix, by the adoption and filing in accordance with the IBCL, of an amendment
or amendments to these Amended and Restated Articles of Incorporation, the terms
of such Preferred Stock or series of Preferred Stock, including the following:

 

(a)                                 the designation of such series, the number
of shares to constitute such series and the stated value thereof if different
from the par value thereof;

 

(b)                                 whether the shares of such series shall have
voting rights, in addition to any voting rights provided by law, and, if so, the
terms of such voting rights, which may be limited and may include the right,
under specified circumstances, to elect directors in addition to those to be
elected by the holders of Common Stock;

 

(c)                                  the dividends, if any, payable on such
series, whether any such dividends shall be cumulative, and, if so, from what
dates, the conditions and dates upon which such dividends shall be payable, the
preference or relation which such dividends shall bear to the dividends payable
on any shares of stock of any other class or any other series of Preferred
Stock;

 

(d)                                 whether the shares of such series shall be
subject to redemption by the Corporation and, if so, the times, prices and other
conditions of such redemption;

 

(e)                                  the amount or amounts payable upon shares
of such series upon, and the rights of the holders of such series in, the
voluntary or involuntary liquidation, dissolution or winding up, or upon any
distribution of the assets, of the Corporation;

 

(f)                                   whether the shares of such series shall be
subject to the operation of a retirement or sinking fund and, if so, the extent
to and manner in which any such retirement or sinking fund shall be applied to
the purchase or redemption of the shares of such series for retirement or other
corporate purposes and the terms and provisions relative to the operation
thereof;

 

(g)                                  whether the shares of such series shall be
convertible into, or exchangeable for, shares of stock of any other class or any
other series of Preferred Stock or any other securities (whether or not issued
by the Corporation) and, if so, the price or prices or the rate or rates of
conversion or exchange and the method, if any, of adjusting the same, and any
other terms and conditions of conversion or exchange;

 

(h)                                 the limitations and restrictions, if any, to
be effective while any shares of such series are outstanding upon the payment of
dividends or the making of other distributions on, and upon the purchase,
redemption or other acquisition by the

 

3

--------------------------------------------------------------------------------


 

Corporation of, the Common Stock or shares of stock of any other class or any
other series of Preferred Stock;

 

(i)                                     the conditions or restrictions, if any,
upon the creation of indebtedness of the Corporation or upon the issue of any
additional stock, including additional shares of such series or of any other
series of Preferred Stock or of any other class of stock; and

 

(j)                                    any other powers, preferences and
relative, participating, optional and other special rights, and any
qualifications, limitations and restrictions thereof.

 

Except to the extent otherwise expressly provided in these Amended and Restated
Articles of Incorporation or required by law, (i) no share of Preferred Stock
shall have any voting rights other than those which shall be fixed by the Board
of Directors pursuant to this Article 7 and (ii) no share of Common Stock shall
have any voting rights with respect to any amendment to the terms of any series
of Preferred Stock; provided, however, that in the case of this clause (ii) the
terms of such series of Preferred Stock, as so amended, could have been
established without any vote of any shares of Common Stock.

 

8.                                      The Corporation shall have the power to
declare and pay dividends or other distributions upon the issued and outstanding
shares of the Corporation, subject only to the limitations set forth in the
IBCL.  The Corporation shall have the power to issue shares of one class or
series as a share dividend or other distribution in respect of that class or
series or one or more other classes or series.

 

9.                                      The following provisions are inserted
for the management of the business and for the conduct of the affairs of the
Corporation, and it is expressly provided that the same are intended to be in
furtherance and not in limitation or exclusion of the powers conferred by
statute:

 

(a)                                 The number of directors of the Corporation,
exclusive of directors who may be elected by the holders of any one or more
series of Preferred Stock pursuant to Article 9(b) (the “Preferred Stock
Directors”), shall not be less than five, the exact number to be fixed from time
to time solely by resolution of the Board of Directors, acting by not less than
a majority of the directors then in office.

 

(b)                                 The Board of Directors (exclusive of
Preferred Stock Directors, if any) shall be divided into three classes as nearly
equal in number as possible, with the term of office of one class expiring at
each annual meeting. The Board of Directors may assign members of the Board of
Directors already in office upon the effectiveness of the Corporation’s
registration statement on Form S-1, as amended, filed with the Securities and
Exchange Commission in connection with the initial listing of Common Stock on a
stock exchange (the “Effective Time”) to such classes as of the Effective Time. 
The term of office of the initial Class I directors shall expire at the first
annual meeting following the Effective Time; the term of office of the initial
Class II directors shall expire at the second annual meeting following the
Effective Time; and the term of office of the initial Class III directors shall
expire at the third annual meeting following the Effective Time. Commencing with
the first annual meeting of shareholders following the Effective Time,

 

4

--------------------------------------------------------------------------------


 

each class of directors whose term shall then expire shall be elected to hold
office for a three-year term.  In the case of any vacancy on the Board of
Directors, including a vacancy created by an increase in the number of
directors, the vacancy shall be filled by election of the Board of Directors
with the director so elected to serve for the remainder of the term of the
director being replaced or, in the case of an additional director, for the
remainder of the term of the class to which the director has been assigned.  All
directors shall continue in office until the election and qualification of their
respective successors in office, their death, their resignation in accordance
with Section 2.7 of the bylaws of the Corporation (as amended, restated or
otherwise modified from time to time, the “Bylaws”), their removal in accordance
with Article 9(c) below and Section 2.8 of the Bylaws, or if there has been a
reduction in the number of directors, until the end of their respective terms.
When the number of directors is changed, any newly created directorships or any
decrease in directorships shall be so assigned among the classes by a majority
of the directors then in office, though less than a quorum, as to make all
classes as nearly equal in number as possible.  No decrease in the number of
directors shall have the effect of shortening the term of any incumbent
director.  Election of directors need not be by written ballot unless the Bylaws
so provide.

 

(c)                                  Any director or directors (exclusive of
Preferred Stock Directors, if any) may be removed from office at any time, but
only for cause and only by the affirmative vote of at least 66 2/3% of the votes
entitled to be cast by holders of all the outstanding shares of Voting Stock (as
defined below), voting together as a single class.

 

(d)                                 Notwithstanding any other provision of these
Amended and Restated Articles of Incorporation or of law which might otherwise
permit a lesser vote or no vote, but in addition to any affirmative vote of the
holders of any particular class of Voting Stock required by law or these Amended
and Restated Articles of Incorporation, the affirmative vote of at least 66 2/3%
of the votes entitled to be cast by holders of all the outstanding shares of
Voting Stock, voting together as a single class, shall be required to alter,
amend or repeal this Article 9.

 

(e)                                  For purposes of these Amended and Restated
Articles of Incorporation, the term “Voting Stock” shall mean all shares of any
class of capital stock of the Corporation which are entitled to vote generally
in the election of directors.

 

10.                               The Corporation shall, to the fullest extent
permitted by applicable law now or hereafter in effect, indemnify any person who
is or was a director, officer or employee of the Corporation (an “Eligible
Person”) and who is or was involved in any manner (including, without
limitation, as a party or a witness) or is threatened to be made so involved in
any threatened, pending or completed investigation, claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative (including,
without limitation, any action, suit or proceeding by or in the right of the
Corporation to procure a judgment in its favor) (a “Proceeding”) by reason of
the fact that such Eligible Person is or was a director, officer or employee of
the Corporation or is or was serving at the request of the Corporation as a
director, officer, employee, partner, member, manager, trustee, fiduciary or
agent of another corporation, partnership, joint venture, limited liability
company, trust or other enterprise (including, without limitation, any employee
benefit plan), against all expenses (including attorneys’ fees),

 

5

--------------------------------------------------------------------------------


 

judgments, fines or penalties (including excise taxes assessed with respect to
an employee benefit plan) and amounts paid in settlement actually and reasonably
incurred by such Eligible Person in connection with such Proceeding; provided,
however, that the foregoing shall not apply to a Proceeding commenced by an
Eligible Person except to the extent provided otherwise in the Bylaws or an
agreement with an Eligible Person.  The Corporation may establish provisions
supplemental to or in furtherance of the provisions of this Article 10,
including, but not limited to, provisions concerning the determination of any
Eligible Person to indemnification, mandatory or permissive advancement of
expenses to an Eligible Person incurred in connection with a Proceeding, the
effect of any change in control of the Corporation on indemnification and
advancement of expenses and the funding or other payment of amounts necessary to
effect indemnification and advancement of expenses, in the Bylaws or in
agreements with any Eligible Person.

 

11.                               The provisions of IBCL §23-1-42 shall not
apply to the acquisition of shares of the Corporation.

 

12.                               Except as otherwise expressly provided in
these Amended and Restated Articles of Incorporation, the Corporation reserves
the right to amend, alter or repeal any provision contained in these Amended and
Restated Articles of Incorporation, in the manner now or hereafter prescribed by
law, and all rights conferred upon shareholders herein are subject to this
reservation.

 

13.                               Subject to the rights of the holders of
preferred stock to elect any directors voting separately as a class or series,
at each annual meeting of shareholders, the directors to be elected at the
meeting shall be chosen by a plurality of the votes cast by the holders of
shares entitled to vote in the election at the meeting, provided a quorum is
present.  For purposes of this Article 13, a “plurality of the votes cast” shall
mean that the individuals with the highest number of votes are elected as
directors up to the maximum number of directors to be elected.

 

14.                               Certain Relationships and Transactions.

 

(a)                                 General.  The Corporation has been chartered
to succeed to and carry on the animal health business of Lilly separate from the
other businesses conducted by Lilly.  Notwithstanding the fact that Lilly may
continue to hold a significant percentage or even a controlling majority of the
Corporation’s stock, no fiduciary duty of any nature shall be deemed to exist
between Lilly and the Corporation and no such duty shall be owed one to the
other.  The Corporation and each person acquiring at any time any shares of
capital stock or other equity securities of the Corporation acquires such shares
subject to this limitation and agrees there is no expectancy of any fiduciary
duty owed by either Lilly or the Corporation to the other. To the fullest extent
permitted by law, any person purchasing or otherwise acquiring any shares of
capital stock of the Corporation, or any interest therein, shall be deemed to
have notice of and to have consented to the provisions of this Article 14.

 

In recognition and anticipation that (i) the Corporation will not be a wholly
owned subsidiary of Lilly and that Lilly will be a significant shareholder of
the Corporation, (ii) directors, officers and/or employees of Lilly may serve as
directors

 

6

--------------------------------------------------------------------------------


 

and/or officers of the Corporation, (iii) subject to any contractual
arrangements that may otherwise from time to time be agreed to between Lilly and
the Corporation, Lilly may engage in the same, similar or related lines of
business as those in which the Corporation, directly or indirectly, may engage
and/or other business activities that overlap with or compete with those in
which the Corporation, directly or indirectly, may engage, (iv) Lilly may have
an interest in the same areas of corporate opportunity as the Corporation and
Affiliated Companies thereof, and (v) as a consequence of the foregoing, it is
in the best interests of the Corporation that the respective rights and
obligations of the Corporation and of Lilly, and the duties of any directors
and/or officers of the Corporation who are also directors, officers and/or
employees of Lilly, be determined and delineated in respect of any transactions
between, or opportunities that may be suitable for both, the Corporation and
Affiliated Companies thereof, on the one hand, and Lilly, on the other hand, the
sections of this Article 14 shall to the fullest extent permitted by law
regulate and define the conduct of certain of the business and affairs of the
Corporation in relation to Lilly and the conduct of certain affairs of the
Corporation as they may involve Lilly and its directors, officers and/or
employees, and the power, rights, duties and liabilities of the Corporation and
its officers, directors and shareholders in connection therewith.

 

Nothing in this Article 14 creates or is intended to create any fiduciary duty
on the part of Lilly, the Corporation, any Affiliated Company, or any
shareholder, director, officer or employee of any of them that does not
otherwise exist under Indiana law and nothing in this Article 14 expands any
such duty of any such person that may now or hereafter exist under Indiana law.

 

(b)                                 Certain Agreements and Transactions
Permitted. The Corporation may from time to time enter into and perform, and
cause or permit any Affiliated Company of the Corporation to enter into and
perform, one or more agreements (or modifications or supplements to pre-existing
agreements) with Lilly pursuant to which the Corporation or an Affiliated
Company thereof, on the one hand, and Lilly, on the other hand, agree to engage
in transactions of any kind or nature with each other and/or agree to compete,
or to refrain from competing or to limit or restrict their competition, with
each other, including to allocate, and to cause their respective directors,
officers and/or employees (including any who are directors, officers and/or
employees of both) to allocate opportunities between or to refer opportunities
to each other. Subject to Section 14(d) below, no such agreement, or the
performance thereof by the Corporation or any Affiliated Company thereof, or
Lilly, shall, to the fullest extent permitted by law, be considered contrary to
any fiduciary duty that any director and/or officer of the Corporation or any
Affiliated Company thereof who is also a director, officer and/or employee of
Lilly may owe to the Corporation or may be alleged to owe to such Affiliated
Company, or to any shareholder thereof, or any legal duty or obligation Lilly
may be alleged to owe on any basis, notwithstanding the provisions of these
Amended and Restated Articles of Incorporation stipulating to the contrary.
Subject to Section 14(d) below, to the fullest extent permitted by law, no
director and/or officer of the Corporation who is also a director, officer
and/or employee of Lilly shall have or be under any fiduciary duty to the
Corporation or any Affiliated Company thereof to refer any corporate opportunity
to the Corporation or any Affiliated Company or to refrain

 

7

--------------------------------------------------------------------------------


 

from acting on behalf of the Corporation or any Affiliated Company thereof or of
Lilly in respect of any such agreement or transaction or performing any such
agreement in accordance with its terms.

 

(c)                                  Authorized Business Activities.  Without
limiting the other provisions of this Article 14, Lilly shall have no duty to
communicate information regarding a corporate opportunity to the Corporation or
to refrain from (i) engaging in the same or similar activities or lines of
business as the Corporation or (ii) doing business with any client, customer or
vendor of the Corporation.  To the fullest extent permitted by law, except as
provided in Section 14(d), no officer, director and/or employee of the
Corporation who is also a director, officer or employee of Lilly shall be deemed
to have breached his or her fiduciary duties, if any, to the Corporation solely
by reason of Lilly’s engaging in any such activity.

 

(d)                                 Corporate Opportunities.  Except as
otherwise agreed in writing between the Corporation and Lilly, for so long as
Lilly owns a majority of all the outstanding shares of Voting Stock, in the
event that a director and/or officer of the Corporation who is also a director,
officer and/or employee of Lilly acquires knowledge of a potential transaction
or matter that may be a corporate opportunity for both the Corporation and
Lilly, such director and/or officer shall to the fullest extent permitted by law
have fully satisfied and fulfilled his or her fiduciary duty, if any, with
respect to such corporate opportunity, and the Corporation to the fullest extent
permitted by law renounces any interest or expectancy in such business
opportunity and waives any claim that such business opportunity constituted a
corporate opportunity that should have been presented to the Corporation or any
Affiliated Company thereof, if such director and/or officer acts in a manner
consistent with the following policy:

 

(i)                                     such a corporate opportunity offered to
any person who is a director but not an officer of the Corporation and who is
also a director, officer and/or employee of Lilly shall belong to the
Corporation only if such opportunity is expressly offered to such person solely
in his or her capacity as a director of the Corporation and otherwise shall
belong to Lilly; and

 

(ii)                                  such a corporate opportunity offered to
any person who is an officer of the Corporation and also is a director, officer
and/or employee of Lilly shall belong to the Corporation unless such opportunity
is expressly offered to such person solely in his or her capacity as a director,
officer and/or employee of Lilly, in which case such opportunity shall belong to
Lilly.

 

The foregoing policy, and the action of any director or officer of Lilly, the
Corporation or any Affiliated Company taken in accordance with, or in reliance
upon, the foregoing policy or in entering into or performing any agreement,
transaction or arrangement is deemed and presumed to be fair to the Corporation.

 

Except as otherwise agreed in writing between the Corporation and Lilly, if a
director and/or officer of the Corporation, who also serves as a director,
officer and/or employee of Lilly, acquires knowledge of a potential corporate
opportunity for both the

 

8

--------------------------------------------------------------------------------


 

Corporation and Lilly in any manner not addressed by this Article 14, such
director and/or officer shall have no duty to communicate or present such
corporate opportunity to the Corporation and shall to the fullest extent
permitted by law not be liable to the Corporation or its shareholders for breach
of fiduciary duty as a director and/or officer of the Corporation by reason of
the fact that Lilly pursues or acquires such corporate opportunity for itself,
directs such corporate opportunity to another person or does not present such
corporate opportunity to the Corporation, and the Corporation to the fullest
extent permitted by law renounces any interest or expectancy in such business
opportunity and waives any claim that such business opportunity constituted a
corporate opportunity that should be presented to the Corporation.

 

(e)                                  Delineation of Indirect Interests. To the
fullest extent permitted by law, no director or officer of the Corporation or
any Affiliated Company shall be deemed to have an indirect interest in any
matter, transaction or corporate opportunity that may be received or exploited
by, or allocated to, Lilly, merely by virtue of being a director or officer or
employee of Lilly, unless such director or officer’s role with Lilly involves
direct responsibility for such matter, in his or her role with Lilly, such
director or officer exercises supervision over such matter, or the compensation
of such director or officer is materially affected by such matter. Such director
or officer’s compensation shall not be deemed to be materially affected by such
matter if it is only affected by virtue of its effect on the value of Lilly
capital stock generally or on Lilly’s results or performance on an
enterprise-wide basis.

 

(f)                                   Special Approval Procedures. If,
notwithstanding the provisions of this Article 14, it is deemed desirable by
Lilly, the Corporation or an Affiliated Company or any other party that the
Corporation take action with specific regard to a particular transaction,
corporate opportunity or a type or series of transactions or corporate
opportunities to ensure, out of an abundance of caution, that such transaction
or transactions are not voidable, or that such an opportunity or opportunities
are effectively disclaimed, the Corporation may employ any of the following
procedures:

 

(i)                                     the material facts of the transaction
and the director’s or officer’s interest are disclosed or known to the Board of
Directors of the Corporation or a duly appointed committee of the Board of
Directors and the Board of Directors or such committee, as applicable,
authorizes, approves, or ratifies the transaction by the affirmative vote or
consent of a majority of the directors (or committee members) who have no direct
or indirect interest in the transaction and, in any event, of at least two
directors (or committee members);

 

(ii)                                  the material facts of the transaction and
the director’s interest are disclosed or known to the shareholders entitled to
vote and they authorize, approve or ratify such transaction by vote.

 

The interested director or directors may be counted in determining the presence
of a quorum at such meeting. The presence of, or a vote cast by, a director with
a direct or indirect interest in the transaction does not affect the validity of
any actions taken under subsection (i) of this section.

 

9

--------------------------------------------------------------------------------


 

One or more matters, transactions or corporate opportunities approved pursuant
to any of the foregoing procedures is not void or voidable and shall not give
rise to any equitable relief or damages or other sanctions against any director,
officer, or shareholder (including Lilly) of the Corporation on the ground that
the matter, transaction or corporate opportunity should have first been offered
to the Corporation. Nothing in this Article 14 requires any matter to be
considered by the board of directors or the shareholders of the Corporation and,
in all cases, officers and directors of the Corporation are authorized to
refrain from bringing a matter otherwise addressed in this Article 14 before the
Board of Directors or the shareholders for consideration unless such matter is
required to be considered by the board of directors or shareholders, as
applicable, under Indiana law.  This Article 14 shall not be construed to
invalidate any contract or other transaction which would otherwise be valid
under the common, equitable, or statutory law applicable thereto.

 

(g)                                  Certain Definitions. For purposes of this
Article 14:

 

“Affiliated Company” in respect of the Corporation shall mean any entity
controlled by the Corporation.

 

“corporate opportunities” shall include, but not be limited to, business
opportunities which the Corporation is financially able to undertake, which are,
from their nature, in the line of the Corporation’s business, are of practical
advantage to it and are ones in which the Corporation would have an interest or
a reasonable expectancy, and in which, by embracing the opportunities or
allowing such opportunities to be embraced by Lilly, the self-interest of the
Corporation’s directors, officers and/or employees will be brought into conflict
with that of the Corporation either directly or indirectly by virtue of such
director’s, officer’s or employee’s service as a director, officer or employee
of Lilly; and

 

“Lilly” shall mean Eli Lilly and Company and each other subsidiary of Eli
Lilly & Company and each other person that either is controlled directly or
indirectly by Eli Lilly and Company (other than the Corporation and any entity
that is controlled by the Corporation).

 

10

--------------------------------------------------------------------------------

 

 

Exhibit B

 

ELANCO ANIMAL HEALTH

INCORPORATED

 

 

AMENDED AND RESTATED BYLAWS

 

 

Adopted as of

 

September 5, 2018

 

(Effective September 19, 2018)

 

--------------------------------------------------------------------------------


 

ELANCO ANIMAL HEALTH INCORPORATED

 

AMENDED AND RESTATED BYLAWS

 

INDEX

 

 

 

Page

 

 

 

ARTICLE I

 

The Shareholders

 

Section 1.1.

Annual Meetings

1

 

 

 

Section 1.2.

Special Meetings

1

 

 

 

Section 1.3.

Time, Place, and Conduct of Meetings

1

 

 

 

Section 1.4.

Notice of Meetings

1

 

 

 

Section 1.5.

Quorum

1

 

 

 

Section 1.6.

Voting

2

 

 

 

Section 1.7.

Voting Lists

2

 

 

 

Section 1.8.

Fixing of Record Date

2

 

 

 

Section 1.9.

Notice of Shareholder Business

2

 

 

 

Section 1.10.

Notice of Shareholder Nominees

5

 

 

 

ARTICLE II

 

Board of Directors

 

Section 2.1.

General Powers

7

 

 

 

Section 2.2.

Number and Qualifications

7

 

 

 

Section 2.3.

Classes of Directors and Terms

7

 

 

 

Section 2.4.

Election of Directors

7

 

 

 

Section 2.5.

Meetings of Directors

8

 

 

 

Section 2.6.

Quorum and Manner of Acting

8

 

 

 

Section 2.7.

Resignations

9

 

 

 

Section 2.8.

Removal of Directors

9

 

 

 

Section 2.9.

Action without a Meeting

9

 

 

 

Section 2.10.

Chairman of the Board of Directors

9

 

i

--------------------------------------------------------------------------------


 

Section 2.11.

Committees

9

 

 

 

Section 2.12.

Transactions with Corporation

10

 

 

 

Section 2.13.

Compensation of Directors

10

 

 

 

ARTICLE III

 

Officers

 

Section 3.1.

Chief Executive Officer

10

 

 

 

Section 3.2.

Chief Financial Officer

10

 

 

 

Section 3.3.

Treasurer and Assistant Treasurers

11

 

 

 

Section 3.4.

Assistant Treasurers

11

 

 

 

Section 3.5.

Secretary and Assistant Secretaries

11

 

 

 

Section 3.6.

Other Officers

11

 

 

 

Section 3.7.

Term of Office

11

 

 

 

Section 3.8.

Resignation

12

 

 

 

Section 3.9.

Removal

12

 

 

 

Section 3.10.

Vacancies

12

 

 

 

ARTICLE IV

 

Execution of Instruments and Deposit of Corporate Funds

 

Section 4.1.

Execution of Instruments Generally

12

 

 

 

Section 4.2.

Notes, Checks, Other Instruments

12

 

 

 

Section 4.3.

Proxies

12

 

 

 

ARTICLE V

 

Shares

 

Section 5.1.

Certificates for Shares

13

 

 

 

Section 5.2.

Transfer of Shares

13

 

 

 

Section 5.3.

Regulations

14

 

 

 

Section 5.4.

Transfer Agents and Registrars

14

 

 

 

Section 5.5.

Lost or Destroyed Certificates

14

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Indemnification

 

Section 6.1.

Right to Indemnification

14

 

 

 

Section 6.2.

Insurance, Contracts and Funding

15

 

 

 

Section 6.3.

Non-Exclusive Rights; Applicability to Certain Proceedings

15

 

 

 

Section 6.4.

Advancement of Expenses

16

 

 

 

Section 6.5.

Procedures; Presumptions and Effect of Certain Proceedings; Remedies

16

 

 

 

Section 6.6.

Certain Definitions

18

 

 

 

Section 6.7.

Indemnification of Agents

18

 

 

 

Section 6.8.

Effect of Amendment or Repeal

18

 

 

 

Section 6.9.

Severability

19

 

 

 

ARTICLE VII

 

Miscellaneous

 

Section 7.1.

Corporate Seal

19

 

 

 

Section 7.2.

Fiscal Year

19

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED BYLAWS
of
ELANCO ANIMAL HEALTH INCORPORATED
(An Indiana Corporation)

 

ARTICLE I

 

The Shareholders

 

SECTION 1.1.  Annual Meetings.  The annual meeting of the shareholders of the
Corporation for the election of directors and for the transaction of such other
business as properly may come before the meeting shall be held on such date and
at such time as shall be designated by resolution of the Board of Directors from
time to time.  Failure to hold an annual meeting of the shareholders at such
designated time shall not affect otherwise valid corporate acts or work a
forfeiture or dissolution of the Corporation.

 

SECTION 1.2.  Special Meetings.  Special meetings of the shareholders may be
called at any time only by the Board of Directors or the Chairman of the Board
of Directors.

 

SECTION 1.3.  Time, Place, and Conduct of Meetings.  Subject to Section 1.1,
each meeting of the shareholders shall be held at such time of day and at such
place or no place, solely by means of remote communication, as may be fixed by
the Board of Directors, either within or without the State of Indiana, as shall
be determined by the Board of Directors.  Each adjourned meeting of the
shareholders shall be held at such time and place as may be provided in the
motion for adjournment.  The chairman of each meeting shall have sole authority
to decide questions relating to the conduct of that meeting.

 

SECTION 1.4.  Notice of Meetings.  The Secretary shall cause a written or
printed notice of the place, day and hour and the purpose or purposes of each
meeting of the shareholders to be delivered or mailed (which may include by
facsimile or other form of electronic communication) at least ten (10) but not
more than sixty (60) days prior to the meeting, to each shareholder of record
entitled to vote at the meeting, at the shareholder’s address as the same
appears on the records maintained by the Corporation.  Notice of any such
shareholders meeting may be waived by any shareholder by delivering a written
waiver to the Secretary before or after such meeting.  Attendance at any meeting
in person or by proxy when the instrument of proxy sets forth in reasonable
detail the purpose or purposes for which the meeting is called, shall constitute
a waiver of notice thereof.  Notice of any adjourned meeting of the shareholders
of the Corporation shall not be required to be given unless otherwise required
by statute.

 

SECTION 1.5.  Quorum.  At any meeting of the shareholders, a majority of the
outstanding shares entitled to vote on a matter at such meeting, represented in
person or by proxy, shall constitute a quorum for action on that matter.  In the
absence of a quorum, the chairman of the meeting or the holders of a majority of
the shares entitled to vote present in person or by proxy or if no shareholder
entitled to vote is present in person or by proxy any officer entitled to
preside at or act as Secretary of such meeting, may adjourn such meeting from
time to time, until a quorum shall be present.  At any such adjourned meeting at
which a quorum

 

--------------------------------------------------------------------------------


 

may be present, any business may be transacted which might have been transacted
at the meeting as originally called.

 

SECTION 1.6.  Voting.  Except as otherwise provided by statute or by the
Articles of Incorporation of the Corporation (as amended, restated or otherwise
modified from time to time, the “Articles of Incorporation”), at each meeting of
the shareholders each holder of shares entitled to vote shall have the right to
one vote for each share standing in the shareholder’s name on the books of the
Corporation on the record date fixed for the meeting under Section 1.8.  Each
shareholder entitled to vote shall be entitled to vote in person or by proxy
executed in writing (which shall include facsimile) or transmitted by electronic
submission by the shareholder or a duly authorized attorney in fact.  Unless
otherwise specified in the Articles of Incorporation or by applicable statute,
the vote of shareholders approving any matter, other than the election of
directors, shall require that the votes cast in favor of the matter exceed the
votes cast opposing the matter at a meeting at which a quorum is present.  In
the event that more than one group of shares is entitled to vote as a separate
voting group, the vote of each group shall be considered and decided separately.
Directors shall be elected by a plurality of the votes properly cast, as set
forth in Article 13 of the Articles of Incorporation.

 

SECTION 1.7.  Voting Lists.  The Secretary shall make or cause to be made, after
a record date for a meeting of shareholders has been fixed under Section 1.8 and
at least five (5) days before such meeting, a complete list of the shareholders
entitled to vote at such meeting, arranged in alphabetical order, with the
address of each such shareholder and the number of shares so entitled to vote
held by each, which list shall be on file at the principal office of the
Corporation and subject to inspection by any shareholder entitled to vote at the
meeting.  Such list shall be produced and kept open at the time and place of the
meeting and subject to the inspection of any such shareholder during the holding
of such meeting or any adjournment.  Except as otherwise required by law, such
list shall be the only evidence as to who are the shareholders entitled to vote
at any meeting of the shareholders.  In the event that more than one group of
shares is entitled to vote as a separate voting group at the meeting, there
shall be a separate listing of the shareholders of each group.

 

SECTION 1.8.  Fixing of Record Date.  For the purpose of determining
shareholders entitled to notice of or to vote at any meeting of shareholders or
any adjournment thereof, or entitled to receive payment of any dividend, or in
order to make a determination of shareholders for any other proper purpose, the
Board of Directors shall fix in advance a date as the record date for any such
determination of shareholders, not more than seventy (70) days prior to the date
on which the particular action requiring this determination of shareholders is
to be taken.  When a determination of shareholders entitled to vote at any
meeting of shareholders has been made as provided in this section, the
determination shall, to the extent permitted by law, apply to any adjournment
thereof.

 

SECTION 1.9.  Notice of Shareholder Business.

 

(a)                                 At an annual meeting of the shareholders,
the only items of business that shall be conducted are those which are proper
subjects for action by the shareholders under Indiana law and which have been
properly brought before the meeting.  To be properly brought before an annual
meeting, business must be (i) specified in the notice of meeting (or any
supplement

 

2

--------------------------------------------------------------------------------


 

thereto) given by or at the direction of the Board of Directors, (ii) otherwise
properly brought before the meeting by or at the direction of the Board of
Directors, or (iii) otherwise properly brought before the meeting by a
shareholder in accordance with this Section 1.9.  Except for proposals properly
made in accordance with Rule 14a-8 under the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder (as so amended and inclusive
of such rules and regulations, the “Exchange Act”), and included in the notice
of meeting given by or at the direction of the Board of Directors, the foregoing
clause (iii) shall be the exclusive means by which a shareholder may propose
business to be brought before the meeting.  For any item of business (other than
nomination of a person for election as a director which is subject to
Section 1.10) to be properly brought before an annual meeting by a shareholder,
the shareholder proposing the item of business (a “proposing shareholder”) must
(A) have beneficial ownership of the Corporation’s common stock both at the time
of giving the notice provided for in this Section 1.9 and at the time of the
meeting, (B) be entitled to vote at the meeting, (C) have the legal right and
authority to make the proposal for consideration at the meeting, (D) have given
a notice which is timely as required by subsection (b) and in proper form as
required by subsection (c), and (E) appear at the meeting in person or by a
designated representative to present the item of business.

 

(b)                                 To be timely, a proposing shareholder’s
notice must be delivered to or mailed and received by the Secretary at the
principal executive offices of the Corporation not later than the close of
business on the date that is no less than one hundred twenty (120) calendar days
nor more than one hundred fifty (150) calendar days in advance of the date of
the Corporation’s proxy statement released to shareholders in connection with
the previous year’s annual meeting of shareholders; provided, however, that in
the event that no annual meeting was held in the previous year or the date of
the annual meeting has been changed by more than thirty (30) days from the date
contemplated at the time of the previous year’s proxy statement, notice by the
proposing shareholder to be timely must be so received not later than the close
of business on the later of one hundred twenty (120) calendar days in advance of
such annual meeting or ten (10) calendar days following the date on which public
disclosure of the date of the meeting is first made.  For purposes of this
Section 1.9 and Section 1.10, “public disclosure” means disclosure in a press
release reported by a national news service or in a document publicly filed by
the Corporation with the Securities and Exchange Commission pursuant to Sections
13, 14, or 15(d) of the Exchange Act.  No adjournment of an annual meeting or
announcement thereof shall commence a new time period for the giving of a timely
notice as described above.

 

(c)                                  To be in proper form, a proposing
shareholder’s notice to the Secretary shall set forth (i) the name and record
address of the proposing shareholder(s); (ii) the class and number of the
Corporation’s shares which are beneficially owned by the proposing
shareholder(s); (iii) a brief description of any derivative instrument (as
defined in IND. CODE §23-1-20-6.5 as in effect on October 18, 2010) or other
agreement, arrangement, or understanding (including any swaps, warrants, short
positions, profits interests, options, hedging transactions, or borrowed or
loaned shares) with respect to the Corporation’s shares, engaged in, directly or
indirectly by the proposing shareholder(s), where the purpose or effect of such
instrument, agreement, arrangement or understanding is to increase or decrease
such shareholders’ ability to share in the profits derived from any increase in
the value of the Corporation’s shares, mitigate economic exposure to changes in
value of the shares, and/or increase or decrease the voting power of such
shareholder(s); and (iv) as to each item of business being proposed (A) a brief
description of the

 

3

--------------------------------------------------------------------------------


 

business to be brought before the annual meeting; (B) the reasons for conducting
such business at the annual meeting; (C) the text of the proposal or business
(including the text of any resolutions proposed for consideration); (D) any
material interest of the proposing shareholder(s) in such business; (E) a brief
description of all agreements, arrangements or understandings between or among
the proposing shareholder(s) or between or among any proposing shareholder and
any other person or entity in connection with such business; (F) a
representation whether the proposing shareholder intends to deliver a proxy
statement and/or form of proxy to holders of at least the percentage of the
Corporation’s outstanding shares required to approve the proposal and/or
otherwise to solicit proxies from shareholders in support of the proposal; and
(G) any other information relating to each such person that would be required to
be disclosed in a proxy statement or other filing required to be made in
connection with the solicitation of proxies by each such person with respect to
the proposed business to be brought by each such person before the annual
meeting pursuant to Section 14 of the Exchange Act, and the rules and
regulations promulgated thereunder.  For purposes of this Section 1.9 and
Section 1.10, the term “beneficial ownership” shall have the meaning specified
in IND. CODE §23-1-20-3.5 as in effect on October 18, 2010;

 

(d)                                 A proposing shareholder shall further update
and supplement such notice, if necessary, so that the information provided or
required to be provided in the notice shall be true, correct and complete in all
material respects (i) as of the record date for the meeting and (ii) as of the
date that is ten (10) business days prior to the meeting or any adjournment
thereof.  Such updates shall be delivered to or mailed and received by the
Secretary at the principal executive offices of the Corporation (A) in the case
of the update required under subsection (i), not later than five (5) business
days after the record date, and (B) in the case of the update required under
subsection (ii), not later than seven (7) business days prior to the meeting or
any adjournment thereof.

 

(e)                                  No business shall be conducted at any
annual meeting of shareholders except in accordance with the procedures set
forth in this Section 1.9.  The chairman of an annual meeting shall, if the
facts warrant, determine and declare to the meeting that business was not
properly brought before the meeting in accordance with the provisions of this
Section 1.9, and if the chairman should so determine, he or she shall so declare
to the meeting any such business not properly brought before the meeting shall
not be transacted, notwithstanding that proxies may have been solicited in
respect of such business.

 

(f)                                   The requirements of this Section 1.9 shall
apply to any item of business to be brought before an annual meeting of
shareholders (other than the election of directors and any proposal properly
made pursuant to Rule 14a-8 of the Exchange Act) regardless of whether the
business is presented to shareholders directly at the meeting or by means of an
independently financed proxy solicitation.  The requirements of this Section 1.9
are included to provide the Corporation notice of a shareholder’s intention to
bring business before an annual meeting and shall not be construed as imposing
upon any shareholder the requirement to seek approval from the Corporation as a
condition precedent to bringing any such business before an annual meeting.

 

(g)                                  At any special meeting of the shareholders,
only such business shall be conducted as shall have been brought before the
meeting by or at the direction of the Board of Directors or the Chairman of the
Board of Directors.

 

4

--------------------------------------------------------------------------------


 

SECTION 1.10.  Notice of Shareholder Nominees.

 

(a)                                 Only persons who are nominated by or at the
direction of the Board of Directors or by shareholders in accordance with the
procedures set forth in this Section 1.10 shall be eligible for election as
Directors.  Nominations of persons for election to the Board of Directors in
accordance with this Section 1.10 may be made (i) at or prior to a meeting of
shareholders by or at the direction of the Board of Directors or by any
nominating committee or person appointed by or at the direction of the Board of
Directors, and (ii) at an annual meeting of shareholders or a special meeting of
shareholders (but only if the election of Directors is a matter specified in the
notice of special meeting) by any shareholder entitled to vote for the election
of Directors at the meeting who complies with the notice procedures set forth in
this Section 1.10 (a “nominating shareholder”).  Such nominations shall be made
pursuant to a notice which is timely as required by subsection (b) and in proper
form as required by subsection (c) and any person proposed to be nominated (a
“proposed nominee”) must be eligible for election as required by subsection (e).

 

(b)                                 To be timely, a nominating shareholder’s
notice, if it relates to an annual meeting of shareholders, must be delivered to
or mailed and received by the Secretary at the principal executive offices of
the Corporation not later than the close of business on the date that is not
less than one hundred twenty (120) calendar days nor more than one hundred fifty
(150) calendar days in advance of the date of the Corporation’s proxy statement
released to shareholders in connection with the previous year’s annual meeting
of shareholders; provided, however, that in the event that no annual meeting was
held in the previous year or the date of the annual meeting has been changed by
more than thirty (30) days from the date contemplated at the time of the
previous year’s proxy statement, notice by the nominating shareholder to be
timely must be so received not later than the close of business on the later of
one hundred twenty (120) calendar days in advance of such annual meeting or ten
(10) calendar days following the date on which public disclosure of the date of
the meeting is first made.  No adjournment of an annual meeting or announcement
thereof shall commence a new time period for the giving of a timely notice as
described above.  If the notice relates to a special meeting of shareholders, it
must be delivered to or mailed and received by the Secretary of the Corporation
at the principal executive offices of the Corporation not less than ninety (90)
calendar days in advance of the date of the special meeting, or, if later, the
tenth (10th) calendar day after public disclosure of the date of the special
meeting is made.

 

(c)                                  To be in proper form for purposes of this
Section 1.10, a nominating shareholder’s notice shall set forth: (i) the name
and record address of the nominating shareholder(s), (ii) the class and number
of the Corporation’s shares which are beneficially owned by the nominating
shareholder(s), (iii) a brief description of any derivative instrument (as
defined in Section 1.9(c)(iii)) or any other agreement, arrangement, or
understanding engaged in, directly or indirectly, by the nominating
shareholder(s) with respect to the Corporation’s shares, (iv) as to each
proposed nominee, (A) the proposed nominee’s name, age, business address and
residence address; (B) the proposed nominee’s principal occupation or
employment; (C) the class and number of the Corporation’s shares which are
beneficially owned by the proposed nominee; (D) a brief description of any
derivative instrument (as defined in Section 1.9(c)(iii)) or any other
agreement, arrangement, or understanding engaged in, directly or indirectly, by
the proposed nominee with respect to the Corporation’s shares; (E) a brief
description of all material agreements, arrangements, understandings or
relationships,

 

5

--------------------------------------------------------------------------------


 

including all direct or indirect compensatory arrangements, between or among the
proposed nominee, the nominating shareholder(s) and any of their associates or
affiliates; and (F) any other information relating to the proposed nominee that
is required to be disclosed in solicitations of proxies for election of
directors, or is otherwise required, in each case pursuant to Section 14 of the
Exchange Act (including without limitation the proposed nominee’s written
consent to being named in the proxy statement as a nominee and to serving as a
director if elected).

 

(d)                                 A nominating shareholder shall further
update and supplement such notice, if necessary, so that the information
provided or required to be provided in the notice shall be true, correct and
complete in all material respects (i) as of the record date for the meeting and
(ii) as of the date that is ten (10) business days prior to the meeting or any
adjournment thereof.  Such updates shall be delivered to or mailed and received
by the Secretary at the principal executive offices of the Corporation (A) in
the case of the update required under subsection (i), not later than five
(5) business days after the record date, and (B) in the case of the update
required under subsection (ii), not later than seven (7) business days prior to
the meeting or any adjournment thereof.

 

(e)                                  To be eligible as a director of the
Corporation, a proposed nominee must deliver (in accordance with the time
periods prescribed for delivery of notice under paragraph (b) of this
Section 1.10) to the Secretary at the principal executive offices of the
Corporation a written questionnaire with respect to the background and
qualification of the proposed nominee (which questionnaire shall be provided by
the Secretary upon written request) and a written representation and agreement
(in the form provided by the Secretary upon written request) that the proposed
nominee (i) is not and will not become a party to (A) any agreement, arrangement
or understanding with, and has not given any commitment or assurance to, any
person or entity as to how such person, if elected as a director of the
Corporation, will act or vote on any issue or question (a “voting commitment”)
that has not been disclosed to the Corporation or (B) any voting commitment that
could limit or interfere with such person’s ability to comply, if elected as a
director of the Corporation, with such person’s fiduciary duties under
applicable law, (ii) is not and will not become a party to any agreement,
arrangement or understanding with any person or entity other than the
Corporation with respect to any direct or indirect compensation, reimbursement
or indemnification in connection with service or action as a director that has
not been disclosed therein, and (iii) would be in compliance, if elected as a
director of the Corporation, and will comply with all applicable publicly
disclosed corporate governance, conflict of interest, confidentiality and stock
ownership and trading policies and guidelines of the Corporation.

 

(f)                                   The Corporation may require any proposed
nominee to furnish such other information (i) as may reasonably be required by
the Corporation to determine the eligibility of such proposed nominee to serve
as an independent director of the Corporation under applicable listing rules or
(ii) that could be material to a reasonable shareholder’s understanding of the
independence or lack of independence of such proposed nominee.

 

(g)                                  No person shall be eligible for election as
a director of the Corporation unless nominated in accordance with the procedures
set forth in this Section 1.10.  The chairman of the meeting may, if the facts
warrant, determine and declare to the meeting that a nomination was

 

6

--------------------------------------------------------------------------------


 

not so declared in accordance with the procedures prescribed by these Bylaws,
and if the chairman should so determine, he or she shall so declare to the
meeting and the defective nomination shall be disregarded, notwithstanding that
proxies in respect of such nomination may have been received by the
Corporation.  Notwithstanding the foregoing provisions of this Section 1.10, a
shareholder shall also comply with all applicable requirements of the Exchange
Act with respect to the nomination of any director that is subject to this
Section 1.10.

 

ARTICLE II

 

Board of Directors

 

SECTION 2.1.  General Powers.  The property, affairs and business of the
Corporation shall be managed under the direction of the Board of Directors.

 

SECTION 2.2.  Number and Qualifications.  The number of directors which shall
constitute the Board of Directors shall be nine (9), which number may be either
increased or diminished by resolution adopted by not less than a majority of the
directors then in office; provided that the number may not be diminished below
five (5), and no reduction in number shall have the effect of shortening the
term of any incumbent director.  In the event that the holders of shares of
preferred stock become entitled to elect a certain number of directors, the
number of directors and the minimum number of directors shall be increased by
such number.  Neither ownership of stock of the Corporation nor residence in the
State of Indiana shall be required as a qualification for a director.

 

SECTION 2.3.  Classes of Directors and Terms.  The classes of directors and
terms shall be divided into three classes as nearly equal in number as possible.
Except as provided in Article 9 of the Articles of Incorporation fixing one, two
and three year terms for the initial classified board, each class of directors
shall be elected for a term of three (3) years. In the event of vacancy, either
by death, resignation, or removal of a director, or by reason of an increase in
the number of directors, each replacement or new director shall serve for the
balance of the term of the class of the director he or she succeeds or, in the
event of an increase in the number of directors, of the class to which he or she
is assigned. All directors elected for a term shall continue in office until the
election and qualification of their respective successors, their death, their
resignation in accordance with Section 2.7, their removal in accordance with
Section 2.8, or if there has been a reduction in the number of directors until
the end of their respective terms. The classes and terms of the directors shall
not be governed by IND. CODE §23-1-33-6(c).

 

SECTION 2.4.  Election of Directors.  Subject to the rights of the holders of
preferred stock to elect any directors voting separately as a class or series,
at each annual meeting of shareholders, the directors to be elected at the
meeting shall be chosen by the plurality of the votes cast by the holders of
shares entitled to vote in the election at the meeting, provided a quorum is
present.  For purposes of this Section 2.4, a “plurality of the votes cast”
shall mean that the individuals with the highest number of votes are elected as
directors up to the maximum number of directors to be elected.

 

7

--------------------------------------------------------------------------------

 

The election of directors by the shareholders shall be by written ballot if
directed by the chairman of the meeting or if the number of nominees exceeds the
number of directors to be elected.

 

Any vacancy on the Board of Directors shall be filled by the affirmative vote of
a majority of the remaining directors.

 

If the holders of preferred stock are entitled to elect any directors voting
separately as a class or series, those directors shall be elected by a plurality
of the votes cast by the holders of shares of preferred stock entitled to vote
in the election at the meeting, provided a quorum of the holders of shares of
preferred stock is present.

 

SECTION 2.5.  Meetings of Directors.

 

(a)                                 Annual Meeting.  Unless otherwise provided
by resolution of the Board of Directors, the annual meeting of the Board of
Directors shall be held at the place of and immediately following the annual
meeting of shareholders, for the purpose of organization, the election of
officers and the transaction of such other business as properly may come before
the meeting.  No notice of the meeting need be given, except in the case an
amendment to the Bylaws is to be considered.

 

(b)                                 Regular Meetings.  The Board of Directors by
resolution may provide for the holding of regular meetings and may fix the times
and places (within or outside the State of Indiana) at which those meetings
shall be held.  Notice of regular meetings need not be given except when an
amendment to the Bylaws is to be considered.  Whenever the time or place of
regular meetings shall be fixed or changed, notice of this action shall be
mailed promptly to each director not present when the action was taken,
addressed to the director at his or her residence or usual place of business.

 

(c)                                  Special Meetings.  Special meetings of the
Board of Directors may be called by the Chairman of the Board and shall be
called by the Secretary at the request of any three (3) directors.  Except as
otherwise required by statute, notice of each special meeting shall be mailed to
each director at his or her residence or usual place of business at least three
(3) days before the day on which the meeting is to be held, or shall be sent to
the director at such place by facsimile transmission or other form of electronic
communication or personally delivered, not later than the day before the day on
which the meeting is to be held.  The notice shall state the time and place
(which may be within or outside the State of Indiana) of the meeting but, unless
otherwise required by statute, the Articles of Incorporation or the Bylaws, need
not state the purposes thereof.

 

Notice of any meeting need not be given to any director, however, who shall
attend the meeting, or who shall waive notice thereof, before, at the time of,
or after the meeting, in a writing signed by the director and delivered to the
Corporation.  No notice need be given of any meeting at which every member of
the Board of Directors shall be present.

 

SECTION 2.6.  Quorum and Manner of Acting.  A majority of the actual number of
directors established pursuant to Section 2.2, from time to time, shall be
necessary to constitute a quorum for the transaction of any business except the
filling of vacancies on the Board of

 

8

--------------------------------------------------------------------------------


 

Directors under Section 2.4 or voting on a conflict of interest transaction
under Section 2.12.  The act of a majority of the directors present at a meeting
at which a quorum is present, shall be the act of the Board of Directors, unless
the act of a greater number is required by statute, by the Articles of
Incorporation, or by the Bylaws.  Any or all directors may participate in a
meeting of the Board of Directors by means of a conference telephone or similar
communications equipment by which all persons participating in the meeting may
simultaneously hear each other, and participation in this manner shall
constitute presence in person at the meeting.  In the absence of a quorum, a
majority of the directors present may adjourn the meeting from time to time
until a quorum shall be present.  No notice of any adjourned meeting need be
given.

 

SECTION 2.7.  Resignations.  Any director may resign at any time by giving
written notice of resignation to the Board of Directors, the Chairman of the
Board, the Chief Executive Officer, or the Secretary.  Unless otherwise
specified in the written notice, the resignation shall take effect upon receipt
thereof and unless otherwise specified in it, the acceptance of the resignation
shall not be necessary to make it effective.

 

SECTION 2.8.  Removal of Directors.  Any director, other than a director elected
by holders of preferred stock voting as a class, may be removed from office at
any time but only for cause and only upon the affirmative vote of at least
sixty-six and two-thirds percent (66 2/3%) of the votes entitled to be cast by
holders of all of the outstanding shares of Voting Stock (as defined in
Article 9(e) of the Articles of Incorporation), voting together as a single
class.

 

SECTION 2.9.  Action without a Meeting.  Any action required or permitted to be
taken at any meeting of the Board of Directors or of any committee thereof may
be taken without a meeting, if taken by all members of the Board of Directors or
such committee, as the case may be, evidenced by a written consent signed by all
such members and effective on the date, either prior or subsequent to the date
of the consent, specified in the written consent, or if no effective date is
specified in the written consent, the date on which the consent is filed with
the minutes of proceedings of the Board of Directors or committee.

 

SECTION 2.10.  Chairman of the Board of Directors.  The Chairman of the Board
shall preside at all meetings of the shareholders and of the Board of Directors,
if present, and shall have such powers and perform such duties as are assigned
to him or her by the Bylaws and by the Board of Directors.  At any time in which
the Chairman of the Board is unable to discharge the powers and duties of the
office, then until such time as the Board shall appoint a new Chairman or
determines that the Chairman is able to resume office, temporary authority to
perform such duties and exercise such powers shall be granted to the Chief
Executive Officer, or if he or she is unable to perform such duties and exercise
such powers, to the Board’s presiding or lead director (if one shall have been
previously selected).

 

SECTION 2.11.  Committees.  The Board of Directors may designate from among its
members one or more committees.  Such committees shall have those powers of the
Board of Directors which may by law be delegated to such committees and are
specified by resolution of the Board of Directors or by committee charters
approved by the Board of Directors.

 

9

--------------------------------------------------------------------------------


 

SECTION 2.12.  Transactions with Corporation.  No transactions with the
Corporation in which one or more of its directors has a direct or indirect
interest shall be either void or voidable solely because of such interest if any
one of the following is true:

 

(a)                                 the material facts of the transaction and
the director’s interest are disclosed or known to the Board of Directors or
committee which authorizes, approves, or ratifies the transaction by the
affirmative vote or consent of a majority of the directors (or committee
members) who have no direct or indirect interest in the transaction and, in any
event, of at least two directors (or committee members);

 

(b)                                 the material facts of the transaction and
the director’s interest are disclosed or known to the shareholders entitled to
vote and they authorize, approve or ratify such transaction by vote; or

 

(c)                                  the transaction is fair to the Corporation.

 

If a majority of the directors or committee members who have no direct or
indirect interest in the transaction vote to authorize, approve, or ratify the
transaction, a quorum is present for purposes of taking action under subsection
(a) of this section.  The presence of, or a vote cast by, a director with a
direct or indirect interest in the transaction does not affect the validity of
any actions taken under subsection (a) of this section.

 

SECTION 2.13.  Compensation of Directors.  The Board of Directors is empowered
and authorized to fix and determine the compensation of directors and additional
compensation for such additional services any of such directors may perform for
the Corporation.

 

ARTICLE III

 

Officers

 

SECTION 3.1.  Chief Executive Officer.  The Board of Directors shall appoint a
Chief Executive Officer to serve at the pleasure of the Board of Directors.  The
Chief Executive Officer shall have general supervisory responsibility over the
business of the Corporation and shall see that all orders and resolutions of the
Board of Directors are carried into effect. He or she shall be the primary
executive officer of the Corporation and shall execute all bonds, mortgages,
contracts and other instruments of the Corporation requiring a seal, under the
seal of the Corporation, except where required or permitted by law to be
otherwise signed and executed and except that the other officers of the
Corporation may sign and execute documents when so authorized by these Bylaws,
the Board of Directors or the Chief Executive Officer. In the absence or
disability of the Chairman of the Board, the Chief Executive Officer shall
preside at all meetings of the stockholders and the Board of Directors. The
Chief Executive Officer shall also perform such other duties and may exercise
such other powers as from time to time may be assigned to him or her by these
Bylaws or by the Board of Directors.

 

SECTION 3.2.  Chief Financial Officer.  The Board of Directors shall appoint a
Chief Financial Officer of the Corporation to serve at the pleasure of the Board
of Directors.  The Chief Financial Officer shall, subject to the control of the
Board of Directors, have the responsibility

 

10

--------------------------------------------------------------------------------


 

for maintaining the financial records of the Corporation. He or she shall render
from time to time an account of the financial condition of the Corporation. The
Chief Financial Officer shall also perform such other duties and may exercise
such other powers as from time to time may be assigned to him or her by these
Bylaws.

 

SECTION 3.3.  Secretary and Assistant Secretaries.  The Board of Directors shall
appoint a Secretary of the Corporation to serve at the pleasure of the Board of
Directors. The Secretary of the Corporation shall (a) keep minutes of all
meetings of the shareholders and of the Board of Directors, (b) authenticate
records of the Corporation, (c) give, or cause to be given, notice of all
meetings of the shareholders and special meetings of the Board of Directors, and
(d) in general, have such powers and perform such other duties as may be
assigned to him or her by these Bylaws, as may from time to time be assigned to
him or her by the Board of Directors or the Chief Executive Officer and as may
be incident to the office of Secretary of the Corporation. If the Secretary
shall be unable or shall refuse to cause to be given notice of all meetings of
the shareholders and special meetings of the Board of Directors, and if there be
no Assistant Secretary, then the Board of Directors may choose another officer
to cause such notice to be given. The Secretary shall have custody of the seal
of the Corporation and the Secretary or any Assistant Secretary, if there be
one, shall have authority to affix the same to any instrument requiring it and
when so affixed, it may be attested by the signature of the Secretary or by the
signature of any such Assistant Secretary. The Board of Directors may give
general authority to any other officer to affix the seal of the Corporation and
to attest to the affixing by such officer’s signature. The Secretary shall see
that all books, reports, statements certificates and other documents and records
required by law to be kept or filed are properly kept or filed, as the case may
be.

 

SECTION 3.4.  Treasurer.  The Treasurer, if any, shall perform such duties and
shall have such powers as may from time to time be assigned by the Board or the
Chief Executive Officer. In addition, the Treasurer shall perform such duties
and have such powers as are incident to the office of treasurer, including
without limitation the duty and power to keep and be responsible for all funds
and securities of the Corporation, to deposit funds of the Corporation in
depositories selected in accordance with these Bylaws, to disburse such funds as
authorized by the Board or the Chief Executive Officer, to make proper accounts
of such funds, and to render as required by the Board statements of all such
transactions and of the financial condition of the Corporation.

 

SECTION 3.5.  Other Officers.  At any meeting of the Board of Directors, the
Board of Directors may elect a President (who may or may not be the Chief
Executive Officer), Vice Presidents, Treasurer, Assistant Treasurers, Assistant
Secretaries or such other officers of the Corporation as the Board of Directors
may deem necessary, to serve at the pleasure of the Board of Directors. Other
officers elected by the Board of Directors shall have such powers and perform
such duties as may be assigned to such officers by or pursuant to authorization
of the Board of Directors or by the Chief Executive Officer.  Any two (2) or
more offices may be held by the same person.

 

SECTION 3.6.  Term of Office.  Each officer shall hold office until his or her
successor shall have been duly elected and shall have qualified or until his or
her death or until he or she shall resign, but, subject to the requirements of
the Articles of Incorporation, any officer may be

 

11

--------------------------------------------------------------------------------


 

removed pursuant Section 3.8 of these Bylaws or be removed in the manner
provided in Section 3.9 of these Bylaws.

 

SECTION 3.7.  Resignation.  Any officer may resign at any time by giving written
notice of such resignation to the Board of Directors, the Chairman of the Board,
the Chief Executive Officer or the Secretary of the Corporation.  Unless
otherwise specified in such written notice, such resignation shall take effect
upon receipt thereof and unless otherwise specified in it, the acceptance of the
resignation shall not be necessary to make it effective.

 

SECTION 3.8.  Removal.  Officers of the Corporation may be removed, either for
or without cause, at any meeting of the Board of Directors called for the
purpose, by the vote of a majority of the actual number of directors elected and
qualified.  The officers and agents elected or appointed in accordance with the
provisions of Section 3.6 may be removed, either for or without cause, at any
meeting of the Board of Directors at which a quorum be present, by the vote of a
majority of the directors present at such meeting, by any superior officer upon
whom such power of removal shall have been conferred by the Board of Directors,
or by any officer to whom the power to appoint such officer has been delegated
by the Board of Directors pursuant to Section 3.6.  Any removal shall be without
prejudice to the contract rights, if any, of the person so removed.

 

SECTION 3.9.  Vacancies.  A vacancy in any office by reason of death,
resignation, removal, disqualification or any other cause, may be filled by the
Board of Directors or by an officer authorized under these Bylaws to appoint
such office.

 

ARTICLE IV

 

Execution of Instruments and Deposit of Corporate Funds

 

SECTION 4.1.  Execution of Instruments Generally.  All deeds, contracts, and
other instruments requiring execution by the Corporation may be signed by the
Chairman of the Board, the Chief Executive Officer, the Chief Financial Officer,
the Treasurer, the Secretary or any Assistant Treasurer or Assistant Secretary
of the Corporation.  Authority to sign any deed, contract, or other instrument
requiring execution by the Corporation may be conferred by the Board of
Directors upon any person or persons whether or not such person or persons be
officers of the Corporation.  Such person or persons may delegate, from time to
time, by instrument in writing, all or any part of such authority to any other
person or persons if authorized so to do by the Board of Directors.

 

SECTION 4.2.  Notes, Checks, Other Instruments.  All notes, drafts, acceptances,
checks, endorsements, and all evidences of indebtedness of the Corporation
whatsoever, shall be signed by such officer or officers or such agent or agents
of the Corporation and in such manner as the Board of Directors from time to
time may determine.  Endorsements for deposit to the credit of the Corporation
in any of its duly authorized depositories shall be made in such manner as the
Board of Directors from time to time may determine.

 

SECTION 4.3.  Proxies.  Proxies, powers of attorney, or consents to vote with
respect to shares or units of other corporations or other entities owned by or
standing in the name of the

 

12

--------------------------------------------------------------------------------


 

Corporation may be executed and delivered from time to time on behalf of the
Corporation by the Chairman of the Board, the Chief Executive Officer, the
President, any Vice President, the Treasurer, any Assistant Treasurer, the
Secretary or by any other person or persons thereunto authorized by the Board of
Directors.  Persons with authority to execute proxies, powers of attorney, or
consents under this Section 4.3 may delegate that authority unless prohibited by
the Board of Directors.

 

ARTICLE V

 

Shares

 

SECTION 5.1.  Certificates for Shares.  Shares in the corporation may be issued
in book-entry form or evidenced by certificates.  However, every holder of
shares in the Corporation shall be entitled upon request to have a certificate
evidencing the shares owned by the shareholder, signed in the name of the
Corporation by the Chairman of the Board, the Chief Executive Officer, President
or a Vice President and the Secretary or an Assistant Secretary, certifying the
number of shares owned by the shareholder in the Corporation.  The signatures of
such officers, the signature of the transfer agent and registrar, and the Seal
of the Corporation may be facsimiles.  In case any officer or employee who shall
have signed, or whose facsimile signature or signatures shall have been used on,
any certificate shall cease to be an officer or employee of the Corporation
before the certificate shall have been issued and delivered by the Corporation,
the certificate may nevertheless be adopted by the Corporation and be issued and
delivered as though the person or persons who signed the certificate or whose
facsimile signature or signatures shall have been used thereon had not ceased to
be such officer or employee of the Corporation; and the issuance and delivery by
the Corporation of any such certificate shall constitute an adoption thereof. 
Every certificate shall state on its face (or in the case of book-entry shares,
the statements evidencing ownership of such shares shall state) the name of the
Corporation and that it is organized under the laws of the State of Indiana, the
name of the person to whom it is issued, and the number and class of shares and
the designation of the series, if any, the certificate represents, and shall
state conspicuously on its front or back that the Corporation will furnish the
shareholder, upon written request and without charge, a summary of the
designations, relative rights, preferences and limitations applicable to each
class and the variations in rights, preferences and limitations determined for
each series (and the authority of the Board of Directors to determine variations
for future series).  Every certificate (or book-entry statement) shall state
whether such shares have been fully paid and are non-assessable.  If any such
shares are not fully paid, the certificate (or book-entry statement) shall be
legibly stamped to indicate the percentum which has been paid up, and as further
payments are made thereon, the certificate shall be stamped (or book-entry
statement updated) accordingly.  Subject to the foregoing provisions,
certificates representing shares in the Corporation shall be in such form as
shall be approved by the Board of Directors.  There shall be entered upon the
stock books of the Corporation at the time of the issuance or transfer of each
share the number of the certificates representing such share (if any), the name
of the person owning the shares represented thereby, the class of such share and
the date of the issuance or transfer thereof.

 

SECTION 5.2.  Transfer of Shares.   Transfer of shares of the Corporation shall
be made on the books of the Corporation by the holder of record thereof, or by
the shareholder’s attorney

 

13

--------------------------------------------------------------------------------


 

thereunto duly authorized in writing and filed with the Secretary of the
Corporation or any of its transfer agents, and on surrender of the certificate
or certificates (if any) representing such shares. The Corporation and its
transfer agents and registrars shall be entitled to treat the holder of record
of any share or shares the absolute owner thereof for all purposes, and
accordingly shall not be bound to recognize any legal, equitable or other claim
to or interest in such share or shares on the part of any other person whether
or not it or they shall have express or other notice thereof, except as
otherwise expressly provided by the statutes of the State of Indiana. 
Shareholders shall notify the Corporation in writing of any changes in their
addresses from time to time.

 

SECTION 5.3.  Regulations.  Subject to the provisions of this Article V, the
Board of Directors may make such rules and regulations as it may deem expedient
concerning the issuance, transfer and regulation of certificates for shares or
book-entry shares of the Corporation.

 

SECTION 5.4.  Transfer Agents and Registrars.  The Board of Directors may
appoint one or more transfer agents, one or more registrars, and one or more
agents to act in the dual capacity of transfer agent and registrar with respect
to the certificates representing shares and the book-entry shares of the
Corporation.

 

SECTION 5.5.  Lost or Destroyed Certificates.  The holders of any shares of the
Corporation shall immediately notify the Corporation or one of its transfer
agents and registrars of any loss or destruction of the certificate representing
the same.  The Corporation may issue a new certificate in the place of any
certificate theretofore issued by it alleged to have been lost or destroyed upon
such terms and under such regulations as may be adopted by the Board of
Directors or the Secretary, and the Board of Directors or Secretary may require
the owner of the lost or destroyed certificate or the owner’s legal
representatives to give the Corporation a bond in such form and for such amount
as the Board of Directors or Secretary may direct, and with such surety or
sureties as may be satisfactory to the Board of Directors or the Secretary to
indemnify the Corporation and its transfer agents and registrars against any
claim that may be made against it or any such transfer agent or registrar on
account of the alleged loss or destruction of any such certificate or the
issuance of such new certificate.  A new certificate may be issued without
requiring any bond when, in the judgment of the Board of Directors or the
Secretary, it is proper so to do.

 

ARTICLE VI

 

Indemnification

 

SECTION 6.1.  Right to Indemnification.

 

(a)                                 The Corporation shall, to the fullest extent
permitted by applicable law now or hereafter in effect, indemnify any person who
is or was a director, officer or employee of the Corporation (“Eligible Person”)
and who is or was involved in any manner (including, without limitation, as a
party or a witness) or is threatened to be made so involved in any threatened,
pending or completed investigation, claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative (including, without limitation,
any action, suit or proceeding by

 

14

--------------------------------------------------------------------------------


 

or in the right of the Corporation to procure a judgment in its favor) (a
“Proceeding”) by reason of the fact that such Eligible Person is or was a
director, officer or employee of the Corporation or is or was serving at the
request of the Corporation as a director, officer, partner, member, manager,
trustee, employee, fiduciary or agent of another corporation, partnership, joint
venture, limited liability company, trust or other enterprise (including,
without limitation, any employee benefit plan) (a “Covered Entity”), against all
expenses (including attorneys’ fees), judgments, fines or penalties (including
excise taxes assessed with respect to an employee benefit plan) and amounts paid
in settlement actually and reasonably incurred by such Eligible Person in
connection with such Proceeding.

 

(b)                                 Notwithstanding Section 6.1(a), the
Corporation shall not be obligated to indemnify an Eligible Person with respect
to a Proceeding (or part thereof) commenced by such Eligible Person, except with
respect to (i) a judicial adjudication or arbitration commenced by the Eligible
Person under Section 6.5(e) or (f), as to which the rights to indemnification
are provided pursuant Section 6.5(h), or (ii) a Proceeding (or part thereof)
that was authorized or consented to by the Board of Directors of the
Corporation.

 

(c)                                  In the event a Proceeding arises out of an
Eligible Person’s service to a Covered Entity, the indemnification provided by
the Corporation under this Article VI shall be secondary to and not pari passu
with any indemnification provided by the Covered Entity.  However, the
Corporation may provide indemnification to the Eligible Person in the first
instance, in which case the Corporation shall be subrogated to the extent of
such payment to the rights of the Eligible Person with respect to the
indemnification provided by the Covered Entity and any insurance coverage
maintained by the Covered Entity on behalf of the Eligible Person.

 

(d)                                 Any right of an Eligible Person to
indemnification shall be a contract right and shall include the right to
receive, prior to the conclusion of any Proceeding, advancement of any expenses
incurred by the Eligible Person in connection with such Proceeding in accordance
with Section 6.4.

 

SECTION 6.2.  Insurance, Contracts and Funding.  The Corporation may purchase
and maintain insurance to protect itself and any Eligible Person against any
expense, judgments, fines and amounts paid in settlement as specified in
Section 6.1 or incurred by any Eligible Person in connection with any Proceeding
referred to in such section, to the fullest extent permitted by applicable law
now or hereafter in effect.  The Corporation may enter into agreements with any
director, officer, employee or agent of the Corporation or any director,
officer, employee, fiduciary or agent of any Covered Entity supplemental to or
in furtherance of the provisions of this Article VI and may create a trust fund
or use other means (including, without limitation, a letter of credit) to ensure
the payment of such amounts as may be necessary to effect indemnification and
advancement of expenses as provided in this Article VI.

 

SECTION 6.3.  Non-Exclusive Rights; Applicability to Certain Proceedings.  The
rights provided in this Article VI shall not be exclusive of any other rights to
which any Eligible Person may otherwise be entitled, and the provisions of this
Article VI shall inure to the benefit of the heirs and legal representatives of
any Eligible Person and shall be applicable to Proceedings commenced or
continuing after the adoption of this Article VI, whether arising from acts or
omissions occurring before or after such adoption.

 

15

--------------------------------------------------------------------------------


 

SECTION 6.4.  Advancement of Expenses.

 

(a)                                 Except as provided under Sections 6.4(b) and
(c) below, all reasonable expenses incurred by or on behalf of an Eligible
Person in connection with any Proceeding shall be advanced to the Eligible
Person by the Corporation within sixty (60) days after the receipt by the
Corporation of a statement or statements from the Eligible Person complying with
this section and Section 6.5 requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding, unless a
determination has been made pursuant to Section 6.5 that such Eligible Person is
not entitled to indemnification.  Any such statement or statements shall
reasonably evidence the expenses incurred by the Eligible Person and shall
include (i) a written representation that, in connection with the matters giving
rise to the Proceeding, the Eligible Person was acting in good faith and in what
he or she believed to be the best interests of the Corporation or at least not
opposed to the best interests of the Corporation, and (ii) a written affirmation
or undertaking to repay advances if it is ultimately determined that the
Eligible Person is not entitled to indemnification under this Article VI.

 

(b)                                 Notwithstanding Section 6.4(a), advancement
of expenses shall not be mandatory, but shall be permissive at the discretion of
the Corporation, for expenses incurred after the Eligible Person’s conviction by
a trial court of competent jurisdiction of, or plea of guilty or nolo contendere
or its equivalent to, a crime arising from the circumstances giving rise to the
Proceeding.

 

(c)                                  Notwithstanding Section 6.4(a), advancement
of expenses shall not be mandatory, but shall be permissive at the discretion of
the Corporation, for expenses incurred by or on behalf of Eligible Persons for
judicial adjudications or arbitrations under Section 6.5(e) or (f).

 

SECTION 6.5.  Procedures; Presumptions and Effect of Certain Proceedings;
Remedies.  In furtherance, but not in limitation, of the foregoing provisions,
the following procedures, presumptions and remedies shall apply with respect to
and the right to indemnification and advancement of expenses under this
Article VI.

 

(a)                                 To obtain indemnification under this
Article VI, an Eligible Person shall submit to the Secretary of the Corporation
a written request, including such documentation and information as is reasonably
available to the Eligible Person and reasonably necessary to determine whether
and to what extent the Eligible Person is entitled to indemnification (the
“Supporting Documentation”).  The determination of the Eligible Person’s
entitlement to indemnification shall be made not later than sixty (60) days
after receipt by the Corporation of the written request together with the
Supporting Documentation.  The Secretary of the Corporation shall, promptly upon
receipt of such request, advise the Board in writing of the Eligible Person’s
request.

 

(b)                                 An Eligible Person’s entitlement to
indemnification under this Article VI shall be determined in one of the
following methods, such method to be selected by the Board of Directors,
regardless of whether there are any Disinterested Directors (as hereinafter
defined): (i) by a majority vote of the Disinterested Directors, if they
constitute a quorum of the Board; (ii) by a written opinion of Special Counsel
(as hereinafter defined) if a quorum of the Board consisting of Disinterested
Directors is not obtainable or, even if

 

16

--------------------------------------------------------------------------------


 

obtainable, a majority of such Disinterested Directors so directs; (iii) by the
shareholders of the Corporation (but only if a majority of the Disinterested
Directors, if they constitute a quorum of the Board, presents the issue of
entitlement to the shareholders for their determination); or (iv) as provided in
subsection (d).

 

(c)                                  In the event the determination of
entitlement is to be made by Special Counsel, a majority of the Disinterested
Directors shall select the Special Counsel, but only Special Counsel to which
the Eligible Person does not reasonably object.

 

(d)                                 In any event, if the person or persons
empowered under subsection (c) to determine entitlement shall not have been
appointed or shall not have made a determination within sixty (60) days after
receipt by the Corporation of the request therefor together with the Supporting
Documentation, the Eligible Person shall be deemed to be, and shall be, entitled
to indemnification and advancement of expenses unless (i) the Eligible Person
misrepresented or failed to disclose a material fact in making the request for
indemnification or in the Supporting Documentation or (ii) such indemnification
is prohibited by law.  The termination of any Proceeding or of any claim, issue
or matter therein, by judgment, order, settlement or conviction, or upon a plea
of nolo contendere or its equivalent, shall not, of itself, adversely affect the
right of an Eligible Person to indemnification or create a presumption that the
Eligible Person did not act in good faith and in a manner which the Eligible
Person reasonably believed to be in or not opposed to the best interests of the
Corporation and, with respect to any criminal proceeding, that the Eligible
Person had reasonable cause to believe that his or her conduct was unlawful.

 

(e)                                  In the event that a determination is made
that the Eligible Person is not entitled to indemnification (i) the Eligible
Person shall be entitled to seek an adjudication of his or her entitlement to
such indemnification either, at the Eligible Person’s sole option, in (A) an
appropriate court of the State of Indiana or any other court of competent
jurisdiction or (B) an arbitration to be conducted in Indianapolis, Indiana, by
a single arbitrator pursuant to the rules of the American Arbitration
Association; and (ii) in any such judicial proceeding or arbitration the
Eligible Person shall not be prejudiced by reason of the prior determination
pursuant to this Section 6.5.

 

(f)                                   If a determination shall have been made or
deemed to have been made that the Eligible Person is entitled to
indemnification, the Corporation shall be obligated to pay the amounts incurred
by the Eligible Person within ten (10) days after such determination has been
made or deemed to have been made and shall be conclusively bound by such
determination unless (i) the Eligible Person misrepresented or failed to
disclose a material fact in making the request for indemnification or in the
Supporting Documentation or (ii) such indemnification is prohibited by law.  In
the event that (A) any advancement of expenses is not timely made pursuant to
Section 6.4 or (B) payment of indemnification is not made within ten (10) days
after a determination of entitlement to indemnification has been made, the
Eligible Person shall be entitled to seek judicial enforcement of the
Corporation’s obligation, to pay to the Eligible Person such advancement of
expenses or indemnification.  Notwithstanding the foregoing, the Corporation may
bring an action, in an appropriate court in the State of Indiana or any other
court of competent jurisdiction, contesting the right of the Eligible Person to
receive indemnification hereunder due to the occurrence of an event described in
clause (i) or (ii) of

 

17

--------------------------------------------------------------------------------


 

this subsection (f) (a “Disqualifying Event”); provided, however, that in any
such action the Corporation shall have the burden of proving the occurrence of
such Disqualifying Event.

 

(g)                                  The Corporation shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 6.5 that the procedures and presumptions of this Article VI are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Corporation is bound by the provisions of this
Article VI.

 

(h)                                 In the event that the Eligible Person seeks
a judicial adjudication of or an award in arbitration to enforce his or her
rights under, or to recover damages for breach of this Article VI, the Eligible
Person shall be entitled to recover from the Corporation, and shall be
indemnified by the Corporation, against, any expenses actually and reasonably
incurred by the Eligible Person in connection with such adjudication or
arbitration if the Eligible Person prevails in such adjudication or
arbitration.  If it shall be determined in such judicial adjudication or
arbitration that the Eligible Person is entitled to receive part but not all of
the indemnification or advancement of expenses sought, the expenses incurred by
the Eligible Person in connection with such judicial adjudication or arbitration
shall be prorated accordingly.

 

SECTION 6.6.  Certain Definitions.  For purposes of this Article VI:

 

(a)                                 “Disinterested Director” means a Director
who is not or was not a party to the Proceeding in respect of which
indemnification is sought by the Eligible Person.

 

(b)                                 “Special Counsel” means a law firm or a
member of a law firm that neither presently is, nor in the past five years has
been, retained to represent any other party to the Proceeding giving rise to a
claim for indemnification under this Article VI.  In addition, any person who,
under applicable standards of professional conduct, would have a conflict of
interest in representing either the Corporation or the Eligible Person in an
action to determine the Eligible Person’s rights under this Article VI may not
act as Special Counsel.

 

SECTION 6.7.  Indemnification of Agents.  Notwithstanding any other provisions
of this Article VI, the Corporation may, consistent with the provisions of
applicable law, indemnify any person other than a director, officer or employee
of the Corporation who is or was an agent of the Corporation and who is or was
involved in any manner (including, without limitation, as party or a witness) or
is threatened to be made so involved in any threatened, pending or completed
Proceeding by reasons of the fact that such person is or was an agent of the
Corporation or, at the request of the Corporation, a director, officer, partner,
member, manager, employee, fiduciary or agent of a Covered Entity against all
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by such person in connection with
such Proceeding.  The Corporation may also advance expenses incurred by such
person in connection with any such Proceeding, consistent with the provisions of
applicable law.

 

SECTION 6.8.  Effect of Amendment or Repeal.  Neither the amendment or repeal
of, nor the adoption of a provision inconsistent with, any provision of this
Article VI shall adversely affect the rights of any Eligible Person under this
Article VI with respect to any Proceeding commenced or threatened prior to such
amendment, repeal or adoption of an inconsistent provision without the written
consent of such Eligible Person.

 

18

--------------------------------------------------------------------------------


 

SECTION 6.9.  Severability.  If any of this Article VI shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (a) the validity,
legality and enforceability of the remaining provisions of this Article VI
(including, without limitation, all portions of any Section of this Article VI
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Article VI (including, without limitation, all portions of
any Section of this Article VI containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.1.  Corporate Seal.  The Seal of the Corporation shall consist of a
circular disk around the circumference of which shall appear the words:

 

“ELANCO ANIMAL HEALTH INCORPORATED, GREENFIELD, INDIANA”.

 

SECTION 7.2.  Fiscal Year.  The fiscal year of the Corporation shall begin on
the first day of January in each year and shall end on the thirty-first day of
the following December.

 

* * *

 

19

--------------------------------------------------------------------------------
